Exhibit 10.3

 

Execution Version

 

 

$250,000,000

SECOND LIEN CREDIT AGREEMENT

 

among

 

SIX FLAGS ENTERTAINMENT CORPORATION (FORMERLY KNOWN AS SIX FLAGS, INC.),

 

SIX FLAGS OPERATIONS INC.,

 

SIX FLAGS THEME PARKS INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Syndication Agent,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Documentation Agent,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent,

 

Dated as of April 30, 2010

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

1

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

33

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

34

2.1.

Commitments

34

2.2.

Procedure for Borrowing

34

2.3.

Repayment of Loans

34

 

 

 

SECTION 3.

CERTAIN PROVISIONS APPLICABLE TO THE LOANS

34

3.1.

Repayment of Loans; Evidence of Debt

34

3.2.

Fees

35

3.3.

Optional Prepayments

35

3.4.

Mandatory Prepayments

35

3.5.

Conversion and Continuation Options

37

3.6.

Minimum Amounts and Maximum Number of Eurocurrency Tranches

37

3.7.

Interest Rates; Payment Dates; Prepayment Premium

38

3.8.

Computation of Interest and Fees

38

3.9.

Inability to Determine Interest Rate

39

3.10.

Pro Rata Treatment and Payments

39

3.11.

Requirements of Law

40

3.12.

Taxes

42

3.13.

Indemnity

44

3.14.

Illegality

44

3.15.

Change of Lending Office

44

3.16.

Replacement of Lenders under Certain Circumstances

45

3.17.

Loan Auctions

45

3.18.

Auction Procedures

46

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

47

4.1.

Financial Condition

47

4.2.

No Change

48

4.3.

Existence; Compliance with Law

48

4.4.

Corporate Power; Authorization; Enforceable Obligations

48

4.5.

No Legal Bar

49

4.6.

Litigation

49

4.7.

No Default

49

4.8.

Ownership of Property; Liens

49

4.9.

Intellectual Property

50

4.10.

Taxes

50

4.11.

Federal Regulations

50

4.12.

Labor Matters

50

4.13.

ERISA

51

4.14.

Investment Company Act; Other Regulations

52

 

--------------------------------------------------------------------------------


 

4.15.

Subsidiaries

52

4.16.

Use of Proceeds

52

4.17.

Environmental Matters

52

4.18.

Accuracy of Information, Etc.

53

4.19.

Security Documents

54

4.20.

Solvency

54

4.21.

Regulation H

54

4.22.

Parks

55

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

55

5.1.

Conditions Precedent to Loans

55

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

60

6.1.

Financial Statements and Other Information

60

6.2.

Notices of Material Events

63

6.3.

Existence, Etc.

64

6.4.

Insurance

65

6.5.

Compliance with Contractual Obligations and Requirements of Law

65

6.6.

Additional Collateral, Etc.

65

6.7.

Further Assurances

68

6.8.

Environmental Laws

69

6.9.

Ratings by S&P and Moody’s

69

 

 

 

SECTION 7.

NEGATIVE COVENANTS

69

7.1.

Senior Secured Leverage Ratio

69

7.2.

Consolidated Interest Coverage Ratio

70

7.3.

Indebtedness

70

7.4.

Liens

74

7.5.

Prohibition of Fundamental Changes

77

7.6.

Restricted Payments

82

7.7.

Capital Expenditures

84

7.8.

Investments

85

7.9.

Prepayment of Certain Indebtedness

87

7.10.

Transactions with Affiliates

88

7.11.

Changes in Fiscal Periods

89

7.12.

Certain Restrictions

89

7.13.

Lines of Business

89

7.14.

Modifications of Certain Documents

90

7.15.

Limitation on Activities of Parent and Holdings

90

7.16.

Limitation on Hedging Agreements

91

 

 

 

SECTION 8.

EVENTS OF DEFAULT

91

 

 

 

SECTION 9.

THE AGENTS

95

9.1.

Appointment

95

9.2.

Delegation of Duties

95

9.3.

Exculpatory Provisions

95

 

ii

--------------------------------------------------------------------------------


 

9.4.

Reliance by Agents

96

9.5.

Notice of Default

96

9.6.

Non-Reliance on Agents and Other Lenders

96

9.7.

Indemnification

97

9.8.

Agent in Its Individual Capacity

97

9.9.

Successor Agents

98

9.10.

Authorization to Release Liens and Guarantees

98

9.11.

Authorization to Enter into Intercreditor Agreement

98

9.12.

The Arranger, Syndication Agent and Documentation Agent

98

9.13.

Withholding Taxes

98

 

 

 

SECTION 10.

MISCELLANEOUS

99

10.1.

Amendments and Waivers

99

10.2.

Notices

101

10.3.

No Waiver; Cumulative Remedies

102

10.4.

Survival of Representations and Warranties

102

10.5.

Payment of Expenses

102

10.6.

Successors and Assigns; Participations and Assignments

104

10.7.

Adjustments; Set-off

107

10.8.

U.S.A. Patriot Act

108

10.9.

Counterparts

108

10.10.

Severability

108

10.11.

Integration

108

10.12.

GOVERNING LAW

108

10.13.

Submission To Jurisdiction; Waivers

108

10.14.

Acknowledgments

109

10.15.

Confidentiality

109

10.16.

Release of Collateral and Guarantee Obligations

110

10.17.

Accounting Changes

111

10.18.

Delivery of Lender Addenda

111

10.19.

WAIVERS OF JURY TRIAL

111

10.20.

Intercreditor Agreement

111

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

1.1(a)

Mortgaged Property

 

4.4

Consents, Authorizations, Filings and Notices

 

4.8

Material Real Properties

 

4.13

ERISA

 

4.15

Subsidiaries

 

4.19(a)-1

UCC Filing Jurisdictions

 

4.19(a)-2

UCC Financing Statements to Remain on File

 

4.19(a)-3

UCC Financing Statements to be Terminated

 

4.19(b)

Mortgage Filing Jurisdictions

 

4.21

Mortgaged Properties in Flood Zones

 

4.22

Existing Parks

 

7.3(b)

Existing Indebtedness

 

7.4(b)

Liens

 

7.8(a)

Existing Investments

 

7.13

Business Activities

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

Form of Second Lien Guarantee and Collateral Agreement

 

B

Form of Compliance Certificate

 

C

Form of Closing Certificate

 

D

[Reserved]

 

E

Form of Assignment and Acceptance

 

F

Form of Legal Opinion of Paul, Hastings, Janofsky & Walker LLP

 

G

Form of Note

 

H

Form of Prepayment Option Notice

 

I

Form of Exemption Certificate

 

J

Form of Lender Addendum

 

K

Form of Borrowing Notice

 

L

Form of Auction Notice

 

M

Form of Return Bid

 

N

Form of Intercompany Subordinated Note

 

O

Form of Intercreditor Agreement

 

 

iv

--------------------------------------------------------------------------------


 

SECOND LIEN CREDIT AGREEMENT, dated as of April 30, 2010, among SIX FLAGS
ENTERTAINMENT CORPORATION (formerly known as SIX FLAGS, INC.), a Delaware
corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware corporation
(“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (as defined below) (the “Lenders”) and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent (in such capacity,
the “Administrative Agent”).

 

WHEREAS, on June 13, 2009, Parent, Holdings, the Borrower and certain of the
Borrower’s Domestic Subsidiaries (together with Parent, Holdings and the
Borrower, the “Debtors”) filed a voluntary petition for relief, Case
No. 09-12019, under Chapter 11 of Title 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
and continued in the possession of their property and in the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, on April 29, 2010, the Bankruptcy Court entered the Confirmation Order
confirming the Debtors’ Modified Fourth Amended Joint Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code, dated April 1, 2010 (as in effect on
the date of confirmation thereof and as thereafter may be amended as provided in
this Agreement, the “Plan of Reorganization”); and

 

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization, the reorganized Debtors have requested the Lenders to make a
loan of $250,000,000 to them on the Closing Date to enable the reorganized
Debtors to, among other things, consummate the transactions contemplated by the
Plan of Reorganization, pay related fees and expenses and finance the working
capital needs and general corporate purposes of the Borrower, and the Lenders
have agreed, subject to the terms and conditions hereof, to enter into this
Agreement.

 

Accordingly, the parties hereto hereby agree as follows:


 


SECTION 1.           DEFINITIONS


 

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Accepting Lenders”: as defined in Section 3.10(d).

 

“Accounting Changes”: as defined in Section 10.17.

 

“Acquisition”:  any acquisition, whether in a single transaction or series of
related transactions, by Parent or any one or more of its Subsidiaries of
(a) all or a substantial part of the assets, or of a business, unit or division,
of any Person, whether through purchase of assets or securities, by merger or
otherwise; or (b) any Person that becomes a Subsidiary after giving effect to
such acquisition.

 

--------------------------------------------------------------------------------


 

“Acquisition Parties”: SFOG Acquisition A, Inc., a Delaware corporation, SFOG
Acquisition B, L.L.C., a Delaware limited liability company, SFOT Acquisition
I, Inc., a Delaware corporation, and SFOT Acquisition II, Inc., a Delaware
corporation.

 

“Additional Extensions of Credit”: as defined in Section 10.1.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Affiliate”:  any Person that directly or indirectly controls, or is under
common control with, or is controlled by, Parent and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of Parent, Holdings or any of its Subsidiaries and (b) none of the Wholly Owned
Subsidiaries of Holdings or HWP shall be Affiliates.

 

“Agents”:  the collective reference to the Documentation Agent, the Syndication
Agent and the Administrative Agent.

 

“Agreement”:  this Second Lien Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Applicable Discount”: as defined in Section 3.18(c).

 

“Applicable Margin”:  (a) in the case of Loans which are Base Rate Loans, 6.25%
and (b) in the case of Loans which are Eurocurrency Loans, 7.25%.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Arranger”:  Goldman Sachs Lending Partners LLC, in its capacity as sole lead
arranger.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (i) through
(vi) and clauses (ix) through (xii) and clauses (xiv) through (xvii) of
Section 7.5(c) except for clause (ii) to the extent referred to therein) which
yields gross proceeds to the Parent, or any of its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $2,500,000.

 

“Assignee”:  as defined in Section 10.6(b)(i).

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance”:  an Assignment and Acceptance substantially in the
form of Exhibit E.

 

“Auction”: a “Dutch” auction whereby the Borrower offers to purchase Loans
pursuant to the auction procedures set forth in Section 3.18.

 

“Auction Amount”: as defined in Section 3.18(a).

 

“Auction Notice”: as defined in Section 3.18(a).

 

“Bankruptcy Code”:  the Federal Bankruptcy Code of 1978, as amended from time to
time.

 

“Bankruptcy Court”: as defined in the recitals hereto.

 

“Base Capital Expenditure Amount”:  as defined in Section 7.7.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurocurrency Rate for a one month Interest Period beginning on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be the greater of (i) 2.0% and (ii) the
offered rate which appears on the page of the Reuters Screen which displays an
average British Bankers Association Interest Settlement Rate (such
page currently being LIBOR01 page) for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such day.  Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurocurrency Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate or such Eurocurrency Rate, respectively.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Beneficial Share Assignment Agreement”: the Beneficial Share Assignment
Agreement, dated as of April 1, 1998, by and between TW-SPV Co., GP
Holdings, Inc. and Parent (as successor Premier Parks Inc.), as the same may be
amended on or prior to the Closing Date and as the same may be further modified
or amended at any time from time to time, provided such modification or
amendment does not violate Section 7.14.

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

“Borrower Consolidated Adjusted EBITDA”: for any period, for the Borrower and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) means Parent Consolidated Adjusted EBITDA plus
(a) administrative and other corporate charges of Parent that are not allocated
to or paid by the Borrower or its Subsidiaries and excluding (b) any portion of
Parent Consolidated Adjusted EBITDA (calculated on a net basis, taking into
account positive and negative items) attributable to any Person (other than the
Borrower or its Subsidiaries) to the extent that the Borrower or any of its
Subsidiaries is not the owner of the interests in, or recipients of the cash
received from, such Person.  The parties hereby agree that the Borrower
Consolidated Adjusted EBITDA for the fiscal quarter ending (a) June 30, 2009 was
$47,603,000, (b) September 30, 2009 was $190,348,000 and (c) December 31, 2009
was ($15,780,000).

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks for deposits
in Dollars in the London Interbank Eurocurrency market.

 

“Cap Amount”:  $1.03 billion in the aggregate less all mandatory payments of the
principal of the First Lien Tranche B Term Loans and any permanent reductions of
the First Lien Revolving Credit Commitments (specifically excluding, however,
any such repayments and commitment reductions occurring solely as a result of
any Permitted First Lien Refinancing Indebtedness permitted hereunder).

 

“Capex Stub Amount”: as defined in the definition of “Excess Cash Flow”.

 

“Capital Expenditures”:  for any period, expenditures made in cash by Parent or
any of its Subsidiaries or any of the Partnership Park Entities (or, for
purposes of the definition of “Excess Cash Flow”, by the Borrower or any of its
Subsidiaries) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements) during such period, computed
in accordance with GAAP, but excluding (a) repairs or restorations in respect of
any such assets paid in cash, (b) the amount of cash expended (i) with, or in an
amount equal to, the Net Cash Proceeds of (A) Recovery Events or (B) awards of
compensation arising from the taking by eminent domain or condemnation of assets
being replaced, (ii) as part of an Acquisition permitted hereunder (other than
an Acquisition permitted by Section 7.5(b)(iii)), or (c) expenditures that are
accounted for as capital expenditures made in cash by Parent or any of its
Subsidiaries or any of the Partnership Park Entities (or, for purposes of the
definition of “Excess Cash Flow”, by the Borrower or any of its Subsidiaries)
and that actually are paid for by a Person other than Parent or any
Subsidiary or any Partnership Park Entity and (d) any non-cash compensation or
other non-cash costs reflected as additions to property, plant or equipment in
the consolidated balance sheet of Parent and its Subsidiaries or in the

 

4

--------------------------------------------------------------------------------


 

balance sheet of any Partnership Park Entity (or, for purposes of the definition
of “Excess Cash Flow” in the consolidated balance sheet of the Borrower and its
Subsidiaries).

 

“Capital Lease Obligations”:  for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cases”: the cases of the Debtors before the Bankruptcy Court.

 

“Change in Law”: (a) the adoption of any law, rule or regulation, (b) the
issuance of any administrative guidance, or (c) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be no later than May 28,
2010.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
a Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender.  The aggregate amount of the
Commitments on the Closing Date is $250,000,000.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated January, 2010, as supplemented by the Lenders Update Materials, dated
April 8, 2010 and furnished to the Lenders prior to the Closing Date.

 

“Confirmation Order”: as defined in Section 5.1(b).

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Permitted Investments) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of interest, income taxes or any Funded Debt of the Borrower and its
Subsidiaries and (b), without duplication, all Indebtedness consisting of First
Lien Revolver Indebtedness, to the extent otherwise included therein.

 

“Consolidated Interest Coverage Ratio”:  as at any date, the ratio of (a) Parent
Consolidated Adjusted EBITDA for such Measurement Period to (b) Consolidated
Interest Expense for such Measurement Period.

 

“Consolidated Interest Expense”:  for any Measurement Period, total interest
expense that has been paid in cash during such period (including that
attributable to Capital Lease Obligations) of Parent and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Parent and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedging Agreements in respect of interest rates to the extent such
net costs have been or are required to be paid in cash during such period),
minus cash interest income for such Measurement Period.

 

“Consolidated Leverage Ratio”: as at any date, the ratio of (a) Consolidated
Total Debt as at such date to (b) Parent Consolidated Adjusted EBITDA for such
Measurement Period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of Parent) in
which Parent or any of its Subsidiaries has an ownership interest accounted for
under the equity method, (c) the cumulative effect of a change in accounting
principle and changes as a result of the adoption or modification of accounting
policies during such period, (d) any effect of income (loss) from the early
extinguishment of (i) Indebtedness and (ii) obligations under any Hedging
Agreement or other derivative instruments, (e) the effects of non-cash
acquisition accounting adjustments and non-cash adjustments from the application
of fresh start reporting, (f) any net gains, losses, income or expense
attributable to non-controlling interests and (g) the undistributed earnings of
any Subsidiary of Parent to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  as at the last day of any fiscal quarter, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
First Lien Revolver Indebtedness and the undrawn portion of any outstanding
letters of credit) of Parent and its Subsidiaries that would, in conformity with
GAAP, be set forth on the

 

6

--------------------------------------------------------------------------------


 

balance sheet of Parent and its Subsidiaries on such date (determined on a
consolidated basis without duplication in accordance with GAAP), plus (b) the
average of the amounts of First Lien Revolver Indebtedness outstanding on such
last day and on the last day of each of the three immediately preceding fiscal
quarters.  For purposes of computing clause (b) above, the parties agree that
the First Lien Revolver Indebtedness as of each of September 30, 2009,
December 31, 2009 and March 31, 2010 was $0.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any material agreement, lease, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Debtors”: as defined in the recitals hereto.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Delayed Draw Equity Commitment”: the commitment of Pentwater Capital Management
LP or its Affiliates (or any assignee or transferee thereof or successor thereto
permitted under the Delayed Draw Equity Commitment Agreement dated as of
April 15, 2010 among Parent and certain Pentwater Capital Management LP
affiliated funds party thereto, as in effect on such date) to Parent to purchase
additional shares of common stock of Parent after the Closing Date pursuant to
Section 5.2 of the Plan of Reorganization.

 

“Dick Clark”: dick clark productions, inc., a Delaware corporation.

 

“Discount Range”: as defined in Section 3.18(a).

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any termination of the economic and voting rights of GP Holdings Inc.
pursuant to the Beneficial Share Assignment Agreement; and the terms “Dispose”
and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” shall mean any Capital Stock of Parent that, by its
terms (or by the terms of any security or other Capital Stock into which it is
convertible or for which it is putable or exchangeable) or upon the happening of
any event or condition, (a) matures or is mandatorily redeemable (other than
solely for Qualified Capital Stock of Parent), pursuant to a sinking fund or
otherwise, (b) is redeemable or exchangeable, in whole or in part, at the option
of the holder thereof (other than solely for Qualified Capital Stock of Parent),
or (c) provides for the scheduled payment of dividends in cash, in each case
prior to the date that is one year after the Maturity Date; provided that (i) if
such Capital Stock is issued pursuant to any plan for the benefit of employees
of Parent or any of its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may

 

7

--------------------------------------------------------------------------------


 

be required to be repurchased by Parent or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations and (ii) any Capital
Stock that would not constitute Disqualified Capital Stock but for the
provisions thereof giving holders thereof the right to require Parent to
purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or
“change of control” prior to the date that is one year after the Maturity Date
shall not constitute Disqualified Capital Stock so long as the terms of such
Capital Stock provide that the Loans and all other Obligations (other than
obligations under “Specified Hedging Agreements” and “Specified Cash Management
Agreements” (as each such term is defined in the First Lien Credit Agreement))
are repaid in full prior to such purchase or redemption.

 

“Documentation Agent”:  Goldman Sachs Lending Partners LLC.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of Parent organized under the laws of any
jurisdiction within the United States of America.

 

“Environmental Claim”:  with respect to any Person, any written notice, claim,
demand or other communication (collectively, a “claim”) by any other Person
alleging or asserting such Person’s liability for investigatory costs, cleanup
costs, governmental response costs, damages to natural resources or other
Property, personal injuries, fines or penalties arising out of, based on or
resulting from (a) the presence, or Release into the environment, of any
Materials of Environmental Concern at any location, whether or not owned by such
Person, or (b) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.  The term “Environmental Claim” shall
include, without limitation, any claim by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence of Materials of Environmental
Concern or arising from alleged injury or threat of injury to health, safety or
the environment, as a result of any of the foregoing.

 

“Environmental Laws”:  any and all present and future Federal, state, local and
foreign laws, rules or regulations, and any orders or decrees, in each case as
now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

8

--------------------------------------------------------------------------------


 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any corporation or trade or business that is a member of any
group of organizations (a) described in Section 414(b) or (c) of the Code of
which Parent is a member and (b) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Parent is a member.

 

“ERISA Event”:  any of the following events or conditions:

 

(A)   ANY REPORTABLE EVENT;

 

(B)   ANY FAILURE BY ANY SINGLE EMPLOYER PLAN TO SATISFY THE MINIMUM FUNDING
STANDARDS (WITHIN THE MEANING OF SECTIONS 412 OR 430 OF THE CODE OR SECTION 302
OF ERISA) APPLICABLE TO SUCH SINGLE EMPLOYER PLAN, WHETHER OR NOT WAIVED, THE
FILING PURSUANT TO SECTION 412(C) OF THE CODE OF ANY REQUEST FOR A WAIVER OF THE
FUNDING STANDARD WITH RESPECT WITH RESPECT TO ANY PLAN, OR ANY FAILURE TO MAKE
BY ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 430(J) OF THE CODE WITH
RESPECT TO ANY SINGLE EMPLOYER PLAN;

 

(C)   THE DISTRIBUTION UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT TO
TERMINATE ANY PLAN OR ANY ACTION TAKEN BY PARENT OR AN ERISA AFFILIATE TO
TERMINATE ANY PLAN, OR THE INCURRENCE BY PARENT OR AN ERISA AFFILIATE OF ANY
LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO THE TERMINATION OF ANY SINGLE
EMPLOYER PLAN;

 

(D)   THE INSTITUTION BY THE PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR
THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY SINGLE
EMPLOYER PLAN, OR THE RECEIPT BY PARENT OR ANY ERISA AFFILIATE OF A NOTICE FROM
A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN;

 

(E)   THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY PARENT OR
ANY ERISA AFFILIATE THAT RESULTS IN ANY WITHDRAWAL LIABILITY (INCLUDING THE
OBLIGATION TO SATISFY SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR
THE RECEIPT BY PARENT OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN
THAT IT IS, OR IS EXPECTED TO BE, IN REORGANIZATION, INSOLVENT OR IN
“ENDANGERED” OR “CRITICAL” STATUS, WITHIN THE MEANING OF SECTION 432 OF THE CODE
OR SECTION 305 OR TITLE IV OF ERISA OR THAT IT INTENDS TO TERMINATE OR HAS
TERMINATED UNDER SECTION 4041-A OF ERISA;

 

(F)    THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY MULTIEMPLOYER PLAN
AGAINST PARENT OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA, WHICH
PROCEEDING IS NOT DISMISSED WITHIN 60 DAYS;

 

(G)   THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO
SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS
OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF PARENT OR AN
ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SECTIONS; OR

 

9

--------------------------------------------------------------------------------


 

(H)   A DETERMINATION THAT ANY SINGLE EMPLOYER PLAN IS, OR IS EXPECTED TO BE, IN
“AT RISK” STATUS (WITHIN THE MEANING OF TITLE IV OF ERISA).

 

“Eurocurrency Loans”:  Loans for which the applicable rate of interest is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate” : for any Interest Rate Determination Date with respect to
an Interest Period for a Eurocurrency Loan, the rate per annum obtained by
dividing (and rounding upward to the next whole multiple of 1/100 of 1%)
(i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by Goldman Sachs Lending Partners LLC for deposits (for delivery on the first
day of the relevant period) in Dollars of amounts in same day funds comparable
to the principal amount of the applicable Loan of the Administrative Agent, in
its capacity as a Lender, for which the Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one minus (b) the Eurocurrency Reserve Requirement;
provided, however, that notwithstanding the foregoing, the Eurocurrency Rate
shall at no time be less than 2.00% per annum.

 

“Eurocurrency Reserve Requirements”: at any time, for any Eurocurrency Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Eurocurrency Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Eurocurrency Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurocurrency Loans.  A Eurocurrency Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or

 

10

--------------------------------------------------------------------------------


 

offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurocurrency Loans shall be adjusted automatically on and as
of the effective date of any change in the Eurocurrency Reserve Requirement.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Parent, the difference, if any, of
(a) the sum, without duplication, of (i) Borrower Consolidated Adjusted EBITDA
less the sum of (1) Consolidated Interest Expense (provided that, for purposes
of calculating Excess Cash Flow, Consolidated Interest Expense shall be
calculated for the Borrower and its Subsidiaries) and (2) any cash expenditures
made during such period on account of any loss, expense or charge, and any cash
received during such period on account of any gain, included in the calculation
of Consolidated Net Income but excluded in the determination of Parent
Consolidated Adjusted EBITDA pursuant to clauses (a)(iv), (v) and (vi) of the
definition thereof, in each case for such fiscal year, (ii) the amount of the
decrease, if any, in Consolidated Working Capital for such fiscal year (other
than any decrease arising from acquisitions by Parent or its Subsidiaries
completed during such period or the application of acquisition accounting or
fresh start reporting adjustments) and (iii) total pension expenses for such
period minus (b) the sum, without duplication, of (i) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year on account of (A) (1) Capital Expenditures and (2) the amount of Capital
Expenditures included as part of the “capital expenditures” budget for such
fiscal year in the budget delivered pursuant to Section 6.1(g) and certified by
a Responsible Officer at or about the end of such fiscal year as being expected
to be made in cash on or prior to March 31 of the immediately following fiscal
year and made on or prior to such date (such amount under this subclause
(b)(i)(A)(2) being the “Capex Stub Amount”) (minus the principal amount of
Indebtedness (other than First Lien Revolving Credit Loans) incurred to finance
such Capital Expenditures, and excluding any such Capital Expenditures financed
with the proceeds of any Reinvestment Deferred Amount and the Capex Stub Amount
deducted in determining Excess Cash Flow for the prior fiscal year of Parent)
and (B) cash acquisitions of intellectual property, (ii) the aggregate amount of
all optional and regularly scheduled principal payments of the Loans and other
Funded Debt of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (iii) the
aggregate amount of all prepayments or repayments of First Lien Revolver
Indebtedness during such fiscal year to the extent accompanying permanent
reductions (to the extent not replaced) of the First Lien Revolving Credit
Commitments, (iv) the amount of the increase, if any, in Consolidated Working
Capital for such fiscal year (other than any increase arising from acquisitions
by the Borrower or its Subsidiaries completed during such period or the
application of acquisition accounting), (v) the aggregate amount of expenditures
actually made by the

 

11

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries in cash during such period (including expenditures
for the payment of financing, letter of credit and annual agency fees but
excluding expenditures on account of pensions) to the extent that such
expenditures are not expensed during such period (with such expenditures to be
excluded in the fiscal period when they are expensed), (vi) the amount of cash
taxes paid or tax reserves set aside or payable (without duplication) in such
period, (vii) the amount of cash payments made on account of pensions in such
period, and (viii) the aggregate amount of Restricted Payments made in cash
during such fiscal year (to the extent permitted under Section 7.6).

 

“Excess Cash Flow Application Date”: as defined in Section 3.4(c).

 

“Excluded Foreign Subsidiaries”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of, or any Property of, such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of Parent, result in adverse tax
consequences to Parent, Holdings or the Borrower.  Any Subsidiary that
Guarantees Indebtedness under any Indenture shall not be an Excluded Foreign
Subsidiary.

 

“Excluded Taxes”:  with respect to any Agent, any Lender or Transferee (a) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent, Lender or Transferee as a result of a present or former connection
between such Agent, Lender or Transferee and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent’s, Lender’s or Transferee’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) branch profits taxes imposed on any Agent, Lender or
Transferee by the United States of America, (c) any withholding taxes to the
extent attributable to a failure to comply with Section 3.12(e), (d) any backup
withholding tax to the extent attributable to a “Notified Payee Underreporting”
as described in Section 3406(c) or a notification by the US Internal Revenue
Service that the “Taxpayer Identification Number” furnished by such Agent,
Lender or Transferee is incorrect, (e) United States withholding taxes that are
imposed on amounts payable to such Agent, Lender or Transferee (and in the case
of a Participant, the Lender selling the participation to such Participant),
except to the extent that such withholding taxes are imposed (i) as a result of
a Change in Law after the date the Agent, Lender or Transferee becomes a party
to this Agreement,  (ii) as a result of a change in fact after the date the
Agent, Lender or Transferee becomes a party to this Agreement that is
attributable to the Borrower or other Loan Party (or any Person related to a
Borrower or Loan Party), (iii) on such Agent’s, Lender’s or Transferee’s
assignor (if any) (or, in the case of a Participant, the Lender selling
participations to such Participant) and such Agent’s, Lender’s or Transferee’s
assignor was entitled, at the time of assignment (or the sale of the
participations), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 3.12, or (iv) on an Agent, Lender or
Transferee following an assignment, designation of a new lending office,
acquisition or the appointment of a successor Agent pursuant to Sections 3.15 or
3.16.

 

12

--------------------------------------------------------------------------------


 

“Existing Credit Agreement”:  the Second Amended and Restated Credit Agreement,
dated as of May 25, 2007, among Parent, Holdings, the Borrower, JPMorgan Chase
Bank, N.A., as the administrative agent, and the lenders and other agents party
thereto.

 

“Existing Parks”:  as defined in Section 4.22.

 

“Existing Time Warner Facility”:  the loan facility provided by TW to the
Acquisition Parties (and guaranteed by the Borrower, Holdings and Parent) as
evidenced by (i) that certain Promissory Note, dated as of May 15, 2009, by and
among TW and the Acquisition Parties, in the original principal amount of
$52,507,000, and each other loan document entered in connection therewith and
(ii) that certain Guarantee Agreement, dated as of May 15, 2009, made by Parent,
Holdings and Borrower in favor of TW.

 

“Facility”:  the Commitments and the Loans made thereunder.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“First Lien Administrative Agent”:  JPMorgan Chase Bank, N.A., in its capacity
as administrative agent under and as defined in the First Lien Credit Documents,
or any successor administrative agent in accordance with the terms thereof and
any administrative agent in respect of Permitted First Lien Refinancing
Indebtedness.

 

“First Lien Auction”:  the “Auction” under and as defined in the First Lien
Credit Agreement (and the corresponding term in any Permitted First Lien
Refinancing Indebtedness).

 

“First Lien Commitments”: the “Commitments” under and as defined in the First
Lien Credit Agreement (and the corresponding term in any Permitted First Lien
Refinancing Indebtedness).

 

“First Lien Credit Agreement”:  the First Lien Credit Agreement dated as of the
date hereof among Parent, Holdings, the Borrower, the Subsidiary Guarantors, the
lenders thereunder and the First Lien Administrative Agent, as the same may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time, and including any agreement, instrument or
other document extending the maturity of, refinancing, replacing, renewing,
refunding or otherwise restructuring all or a portion of the Indebtedness under
such agreement or any successor or replacement agreement and whether by the same
or any other agent, lender or group of lenders.

 

“First Lien Credit Documents”:  the First Lien Credit Agreement and all
agreements, instruments and documents executed and delivered pursuant to or in

 

13

--------------------------------------------------------------------------------


 

connection with any of the foregoing (including indentures, notes, guarantees,
security agreements, mortgages and other collateral documents), in each case, as
such agreements, instruments or other documents may be amended, amended and
restated, supplemented, modified, refunded, renewed or extended, refinanced,
replaced or otherwise restructured as permitted under this Agreement and the
Intercreditor Agreement, in whole or in part from time to time with respect to
all or any portion of the Indebtedness under such agreement or agreements or any
successor replacement agreement or agreements and whether by the same or any
other agent, lender or group of lenders.

 

“First Lien Letters of Credit”:  the “Letters of Credit” under and as defined in
the First Lien Credit Agreement (and the corresponding term in any Permitted
First Lien Refinancing Indebtedness).

 

“First Lien Obligations”:  the “Obligations” under and as defined in the First
Lien Credit Agreement (and the corresponding term in any Permitted First Lien
Refinancing Indebtedness).

 

“First Lien Revolver Indebtedness”:  the “Revolver Indebtedness” under and as
defined in the First Lien Credit Agreement as of the date hereof (and the
corresponding term in any Permitted First Lien Refinancing Indebtedness).

 

“First Lien Revolving Credit Commitments”:  the “Revolving Credit Commitments”
under and as defined in the First Lien Credit Agreement (and the corresponding
term in any Permitted First Lien Refinancing Indebtedness).

 

“First Lien Revolving Credit Loans”:  the “Revolving Credit Loans” under and as
defined in the First Lien Credit Agreement (and the corresponding term in any
Permitted First Lien Refinancing Indebtedness).

 

“First Lien Swing Line Loans”:  the “Swingline Loans” under and as defined in
the First Lien Credit Agreement (and the corresponding term in any Permitted
First Lien Refinancing Indebtedness).

 

“First Lien Tranche B Term Loans”:  the “Tranche B Term Loans” under and as
defined in the First Lien Credit Agreement (and the corresponding term in any
Permitted First Lien Refinancing Indebtedness).

 

“First Priority Lien”:  as defined in the Intercreditor Agreement.

 

“Fixed-to-Floating Swap”:  as defined in Section 7.16.

 

“Foreign Benefit Arrangement”: as defined in Section 4.13(b).

 

“Foreign Plan”: as defined in Section 4.13(b).

 

“Foreign Subsidiary”:  any Subsidiary of Parent that is not a Domestic
Subsidiary.

 

14

--------------------------------------------------------------------------------


 

“Funded Debt”:  with respect to any Person at any date of determination, all
Indebtedness of such Person of the types described in clauses (a) through (e) of
the definition of “Indebtedness” in this Section that matures more than one year
from such date of determination.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners)
having jurisdiction over the Business or the Property of Parent and its
Subsidiaries.

 

“Great Escape Agreements”:  collectively, (a) that certain Second Amended and
Restated Operating Agreement of HWP dated as of October 29, 2007 among HWP
Management, Inc., HWP Development Holdings LLC, BBL HWP LLC, DACWP LLC and
Leisure Water LLC, as members, and the following as guarantors or pledgors with
respect to certain obligations:  Parent, Donald R. Led Duke, DACWP, LLC and
Leisure Water, LLC (as may, subject to Section 7.14, be modified, amended,
restated and/or substituted), (b) any and all agreements delivered pursuant
thereto or in connection therewith or with the development and operation of the
Property described therein, including the financing and refinancing thereof and
(c) any and all agreements, documents or instruments entered into in connection
with any expansion or development of the Great Escape’s lodge or any hotel or
timeshare arrangements located on or adjacent to it.

 

“Guarantee”:  a guarantee, an indorsement, a contingent agreement to purchase or
to furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as verbs have the
correlative meanings.

 

“Guarantee and Collateral Agreement”:  the Second Lien Guarantee and Collateral
Agreement to be executed and delivered by Parent, Holdings, the Borrower

 

15

--------------------------------------------------------------------------------


 

and each Subsidiary Guarantor in favor of the Administrative Agent,
substantially in the form of Exhibit A as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantors”:  the collective reference to Parent, Holdings and the Subsidiary
Guarantors.

 

“Hedging Agreement”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Parent or any of its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.  For avoidance of doubt, Hedging
Agreements shall include any interest rate swap or similar agreement that
provides for the payment by Parent or any of its Subsidiaries of amounts based
upon a floating rate in exchange for receipt by Parent or such Subsidiary of
amounts based upon a fixed rate.

 

“Holdings”:  as defined in the preamble hereto.

 

“HWP”:  HWP Development LLC, a New York limited liability company.

 

“Inactive Subsidiary”:  any Subsidiary of Parent that (a) has aggregate assets
with a value not in excess of $100,000, (b) conducts no Business and (c) does
not Guarantee any Indebtedness of Parent or any of its Subsidiaries.

 

“Indebtedness”:  for any Person, without duplication:  (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than
(i) trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 180 days (365 days in the case of payables
arising out of the purchase of inventory or Capital Expenditures determined
without regard to the exclusion contained in the definition of Capital
Expenditures in this Section 1.1) of the date the respective goods are delivered
or the respective services are rendered and (ii) any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable;
(c) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit or
similar instruments (including negotiable instruments) issued or accepted by
banks and other financial institutions for account of such Person; (e) Capital
Lease Obligations of such Person; (f) the liquidation value of all redeemable
preferred Capital Stock of such Person to the extent redeemable prior to the
date which is 91 days after the Maturity Date, and (g) Indebtedness of others
Guaranteed by such Person; provided, however, that the provision by Parent or
any of its Subsidiaries of covenants, Guarantees and

 

16

--------------------------------------------------------------------------------


 

indemnities that are customary for non-recourse financings (as determined by
Parent in good faith) with respect to Indebtedness incurred by a Person that is
not a Subsidiary of Parent and that is otherwise non-recourse to Parent and its
Subsidiaries shall not be deemed to be Indebtedness.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Indebtedness is recourse, provided that if
such Person’s liability for such Indebtedness is contractually limited, only
such Person’s share thereof shall be so included.  The amount of Indebtedness
for any Person for purposes of clause (c) above shall be deemed equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the
fair market value of the Property encumbered thereby as determined in good faith
by such Person.  Anything herein to the contrary notwithstanding, the following
shall not constitute Indebtedness: (i) obligations under Hedging Agreements,
(ii) obligations in respect of any Indebtedness that has been defeased (either
covenant or legal) pursuant to the terms of the instrument creating or governing
such Indebtedness and (iii) obligations under the Partnership Parks Agreements;
provided, that obligations described in the foregoing clause (iii) shall
constitute Indebtedness for purposes of Section 8(e).

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnified Taxes”:  all Taxes (other than Excluded Taxes) and Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Indentures”:  collectively, any indenture or other agreement pursuant to which
Indebtedness of Parent, Holdings or the Borrower may be outstanding at any time,
in each case as amended as permitted by this Agreement.

 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyrightable works, copyright licenses, patents,
inventions, discoveries and developments, patent licenses, trademarks, service
marks, trade names, brand names, corporate names, domain names, logos, trade
dress and other source indicators and the goodwill of any business symbolized
thereby, trademark licenses, technology, know-how, processes, trade secrets and
confidential or proprietary business information, all registrations and
applications related thereto, the right to obtain renewals, extensions,
substitutions, continuations, continuations-in-part, divisions, reissues,
re-examinations or similar legal protections related thereto, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Administrative Agent, the First Lien Administrative Agent, and

 

17

--------------------------------------------------------------------------------


 

acknowledged and agreed to by Parent, Holdings, the Borrower and the Subsidiary
Guarantors.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Maturity Date, (b) as to any Eurocurrency Loan having an Interest Period of
three months or shorter, the last day of such Interest Period, (c) as to any
Eurocurrency Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan,
the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months (or, to the
extent available to all applicable Lenders, nine or twelve months) thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months (or, to the
extent available to all applicable Lenders, nine or twelve months) thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(I)            IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST
PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH INTEREST PERIOD SHALL END
ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

 

(II)           ANY INTEREST PERIOD THAT WOULD OTHERWISE EXTEND BEYOND THE
MATURITY DATE SHALL END ON THE MATURITY DATE; AND

 

(III)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD.

 

“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two Business Days prior to the first day of such Interest Period.

 

“Investment”:  for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of capital stock, bonds, notes, debentures,
partnership or other ownership interests or other securities of any other Person
or any agreement to make any such acquisition (including, without limitation,
any “short sale” or any sale of any securities at a time when such securities
are not owned by the Person entering into

 

18

--------------------------------------------------------------------------------


 

such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of Property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a stated term not exceeding 360 days
arising in connection with the sale of inventory, supplies or patron services by
such Person in the ordinary course of business, and excluding also any deposit
made by such Person in the ordinary course of business of such Person or as an
advance payment in respect of a Capital Expenditure (to the extent the making of
such Capital Expenditure will not result in a violation of any of the provisions
of Section 7.7); (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person, other than any Guarantee under the Partnership Parks Agreements;
provided, however, that the provision by Parent or any of its Subsidiaries of
covenants, Guarantees and indemnities that are customary for non-recourse
financings (as determined by Parent in good faith) with respect to Indebtedness
incurred by a Person that is not a Subsidiary of Parent and that is otherwise
non-recourse to Parent and its Subsidiaries shall not be deemed an Investment;
or (d) the entering into of any Hedging Agreement.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and shall include any and all fees, expenses, commission costs and
charges related to such Investment.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“IP Percentage”: (a) with respect to Indebtedness incurred by the Borrower or
any of its Subsidiaries, 100% and (b) with respect to Indebtedness incurred by
Parent or Holdings, 25% if (for purposes of this clause (b)) on the applicable
date of determination the Senior Secured Leverage Ratio is greater than 4.5 to
1.00 and 0% otherwise.

 

“Lender Addendum”:  with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit J, to be executed and delivered by such Lender on the
Closing Date as provided in Section 10.18.

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property.  For purposes of this Agreement and the other Loan Documents, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

 

“Liquidity”: the sum of (a) Unrestricted Cash and Permitted Investments held by
the Loan Parties and their consolidated Subsidiaries, (b) the Available
Revolving Commitments (as defined in the First Lien Credit Agreement as of the
date hereof) on

 

19

--------------------------------------------------------------------------------


 

such date (with satisfaction of the applicable conditions precedent to Revolving
Extensions of Credit (as defined in the First Lien Credit Agreement as of the
date hereof) to be tested as of such date) and (c) cash proceeds available to be
received by the Loan Parties in exchange for the issuance of shares of Parent
common stock pursuant to the Delayed Draw Equity Commitment.

 

“Liquidity Put Threshold Amount”: as defined in the New Time Warner Facility as
in effect on the Closing Date or as the same may be modified or amended at any
time from time to time, provided such modification or amendment does not violate
Section 7.14.

 

“Loan”:  as defined in Section 2.1.

 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

“Loan Parties”:  Parent, Holdings, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document.

 

“Margin Stock”:  “margin stock” within the meaning of Regulations T, U and X of
the Board.

 

“Material Adverse Effect”:  a material adverse effect on (a) the Loans, (b) the
Business, Property or financial condition of Parent and its Subsidiaries taken
as a whole or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  December 31, 2016.

 

“Measurement Period”:  for any determination under this Agreement, the four
consecutive fiscal quarters of Parent or Borrower, as applicable, then last
ended for which financial statements are required to be delivered pursuant to
Section 6.1(a) or (d).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Properties”:  the Real Properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders has been granted a
Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust encumbering the Mortgaged
Properties made by the Loan Party party thereto in favor of, or for the benefit
of, the Administrative Agent for the benefit of the Lenders, as delivered on the
Closing

 

20

--------------------------------------------------------------------------------


 

Date in form and substance reasonably satisfactory to the Administrative Agent,
together with any other mortgages and deeds of trust made by any Loan Party in
accordance with Section 6.6(b) in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, substantially in the form
of the mortgages and deeds of trust delivered on the Closing Date (with such
changes thereto as shall be reasonably advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), in each
case as the same may be amended, supplemented, substituted or otherwise modified
from time to time.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by Parent or any Subsidiary in the form of
cash and Permitted Investments (including any such proceeds received in such
form by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness and other obligations secured by a Lien expressly
permitted hereunder on, or amount required to be paid under Capital Lease
Obligations relating to, any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
(i) taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements applicable to the transactions) and (ii) any reserve for adjustment
in respect of (A) the sale price of such asset or assets established in
accordance with GAAP and (B) any liabilities associated with such asset or
assets retained by Parent or any of its Subsidiaries after such sale or other
disposition thereof and (b) in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans or other Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Time Warner Facility”: the loan facility provided by TW to the Acquisition
Parties (and guaranteed by Parent, Holdings, the Borrower and each other of
Parent’s Subsidiaries that are or become Subsidiary Guarantors pursuant to, or
otherwise guarantee obligations under, this Agreement and the other Loan
Documents), evidenced by (i) that certain Loan Agreement, dated as of the date
hereof, by and among TW and the Acquisition Parties, in the original principal
amount of $150,000,000, and each other loan document entered in connection
therewith, and (ii) that certain Guarantee Agreement, dated as of the date
hereof, made by the Guarantors in favor of TW, in each case, as the same may be
refinanced, refunded, replaced or renewed in accordance with Section 7.3(c) and
as may be amended, restated, supplemented or otherwise modified from time to
time, provided such amendment, restatement, supplement or other modification
does not violate Section 7.14.

 

21

--------------------------------------------------------------------------------


 

“Non-Consenting Lender”:  in the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 10.1 or all the Lenders with respect to a certain class of Loans or
Commitments and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 3.12(e).

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given by any Loan Party in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

 

“Operated Properties”:  as defined in Section 4.17(a).

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent”:  as defined in the preamble hereto.

 

“Parent Backstop Group”:  as defined in Section 5.1(t).

 

“Parent Consolidated Adjusted EBITDA”:  for any period, the sum, for Parent and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

(a)           Consolidated Net Income of Parent and its Subsidiaries for such
period excluding those amounts which, in the determination of Consolidated Net
Income for such period, have been added or deducted for (i) total interest
expense and, to the extent

 

22

--------------------------------------------------------------------------------


 

not reflected in such total interest expense, any losses on hedging or other
derivative instruments, net of interest income and gains on such hedging
obligations, (ii) provisions for federal, state, local and foreign income tax,
franchise taxes and similar taxes imposed in lieu of income tax,
(iii) depreciation and amortization expense (including, without limitation,
amortization of goodwill and other intangible assets) and any impairment of
property, equipment, goodwill or other intangible assets, (iv) any effect of
extraordinary, non-recurring or unusual gains or losses or expenses and
curtailments or modifications to pension and post-retirement employee benefit
plans, provided that the amount of cash expenditures added back as a result of
this clause (iv) shall not exceed $15,000,000 in any twelve-month period,
(v) any net gains or losses of disposed, abandoned or discontinued assets or
operations except for income and expenses prior to disposition, (vi) any fees,
expenses, commissions, costs or other charges related to (A) any securities
offering, Investment, acquisition, disposition or other similar transaction
permitted hereunder or the incurrence of Indebtedness permitted to be incurred
hereunder (including any extension, renewal, refinancing or replacement
thereof), in each case whether or not successful and whether or not consummated
prior to, on, or after the Closing Date, (B) the Cases, the Plan of
Reorganization and the transactions contemplated by the Cases and the Plan of
Reorganization, and (C) emergence compensation, the termination or settlement of
leases and executory contracts, litigation costs and settlements, asset
write-ups or write-downs, income and gains recorded in connection with the
corporate reorganization effected in connection with the administration of the
Debtors’ Cases, (vii)(A) any net unrealized gain or loss (after any offset)
resulting in such period from obligations under any hedging obligations or other
derivative instruments and the application of Statement of Financial Accounting
Standards No. 133 and (B) any net unrealized gain or loss (after any offset)
resulting in such period from currency translation, in each case to the extent
not incurred in cash and (viii) the Consolidated Net Income of any Person
(adjusted for items (i) through (vii) of this paragraph (a)) to the extent
(A) attributable to interests held by third parties in Subsidiaries of Parent
that are not wholly-owned by Parent or (B) attributable to interests in Persons
accounted for under the equity method except to the extent of the cash received
by Parent or any of its Subsidiaries from such Person, net of the Investments
therein, in respect of such period, plus

 

(b)           any non-cash or stock-based compensation costs or expenses
incurred by Parent or any of its Subsidiaries pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, less any cash
costs of such plans or agreements incurred during such period.

 

Calculations of Parent Consolidated Adjusted EBITDA shall be as set forth on
Exhibit B attached hereto.

 

Notwithstanding the foregoing if, during any period for which Parent
Consolidated Adjusted EBITDA is being determined, Parent or any of its
Subsidiaries shall have consummated any Acquisition or Disposition then, for all
purposes of this Agreement, Parent Consolidated Adjusted EBITDA shall be
determined on a pro forma basis as if such Acquisition or Disposition had been
made or consummated on the first day of such

 

23

--------------------------------------------------------------------------------


 

period.  The parties hereby agree that Parent Consolidated Adjusted EBITDA for
the fiscal quarter ending (a) June 30, 2009 was $53,241,000, (b) September 30,
2009 was $205,755,000 and (c) December 31, 2009 was ($16,926,000).

 

“Park”:  collectively, the Existing Parks and any other amusement or attraction
park acquired by any of Parent and its Subsidiaries after the date hereof.

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(b)(iv).

 

“Partnership Parks Agreements”:  (a) the Overall Agreement, dated as of
February 15, 1997, among Six Flags Fund, Ltd. (L.P.), Salkin Family Trust,
SFG, Inc., SFG-I, LLC, SFG-II, LLC, Six Flags Over Georgia, Ltd., SFOG II, Inc.,
SFOG II Employee, Inc., SFOG Acquisition A, Inc., SFOG Acquisition B, L.L.C.,
Six Flags Over Georgia, Inc., Six Flags Services of Georgia, Inc., the Borrower
and Six Flags Entertainment Corporation and the Related Agreements (as defined
therein), (b) the Overall Agreement dated as of November 24, 1997 among Six
Flags Over Texas Fund, Ltd., Flags’ Directors, L.L.C., FD-II, L.L.C., Texas
Flags, Ltd., SFOT Employee, Inc., SFOT Acquisition I, Inc., SFOT Acquisition
II, Inc., Six Flags Over Texas, Inc., the Borrower and Six Flags Entertainment
Corporation, as amended by the Agreement dated as of December 6, 1999 between
and among the foregoing parties and Six Flags Fund II, Ltd., and the Related
Agreements (as defined therein), and (c) the Subordinated Indemnity Agreement,
and each related agreement entered into in connection therewith (including,
without limitation, the Beneficial Share Assignment Agreement, the Subordinated
Indemnity Escrow Agreement, dated as of September 28, 2006, by and among Parent,
Warner Bros. Entertainment Inc. (as successor to Time Warner Entertainment
Company, L.P.), Historic TW Inc. (formerly known as Time Warner Inc.) and the
Bank of New York, as the same has been amended, supplemented, waived or
otherwise modified on or prior to the Closing Date, and the Acquisition Company
Liquidity Agreement dated as of December 8, 2006 by and among Parent, Holdings,
Borrower, GP Holdings, Inc., SFOG II, Inc., SFT Holdings, Inc., Time Warner
Inc., TW-SPV Co., Warner Bros. Entertainment Inc. (as successor to Time Warner
Entertainment Company, L.P.), the Acquisition Parties, SFOG Acquisition A
Holdings, Inc., SFOG Acquisition B Holdings, Inc., SFOT Acquisition I
Holdings, Inc. and SFOT Acquisition II Holdings, Inc.), in each case, as the
same may be modified or amended at any time from time to time, provided such
modification or amendment does not violate Section 7.14.

 

“Partnership Parks Entities”: (i) Six Flags Over Georgia II, L.P., a Delaware
limited partnership, Texas Flags, Ltd., a Texas limited partnership, GP Holdings
Inc., a Delaware corporation, SFOT Acquisition I Holdings, Inc., a Delaware
corporation, SFOT Acquisition II Holdings, Inc., a Delaware corporation, SFOG
Acquisition A Holdings, Inc., a Delaware corporation, SFOG Acquisition B
Holdings, Inc., a Delaware corporation, Six Flags Over Georgia, Inc., a Delaware
corporation, and the Acquisition Parties and (ii) any of their respective
Subsidiaries.

 

24

--------------------------------------------------------------------------------


 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: as defined in Section 7.5(e)(i).

 

“Permitted First Lien Refinancing Indebtedness”:  as defined in Section 7.3(i).

 

“Permitted Holders”:  Any fund affiliated with Stark Investments, CQS, Tricadia
Capital Management, LLC, 1798 Global Partners, Capital Ventures International,
Altai Capital Management, H Partners Management LLC, Bay Harbour Management,
Pentwater Capital Management LP, Fortelus Capital Management LLP, Credit
Suisse Securities (USA) LLC and Candlewood Special Situations Master Fund Ltd.

 

“Permitted Investments”:  (a) Dollars; (b)(i) Pounds Sterling or Euros or
(ii) in the case of any Foreign Subsidiary, such local currencies held by it
from time to time in the ordinary course of business; (c) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition; (d) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks; (e) repurchase obligations for underlying securities of
the types described in clauses (c), (d) and (h) entered into with any financial
institution meeting the qualifications specified in clause (d) above;
(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition; (g) marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower) and in each case maturing within 24
months after the date of creation or acquisition thereof; (h) readily marketable
direct obligations issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority thereof having an
Investment Grade Rating from either Moody’s or S&P with maturities of 24 months
or less from the date of acquisition; (i) readily marketable direct obligations
issued by any foreign government or any political subdivision or public
instrumentality thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (j) Investments with average maturities of 12 months or less from
the date of acquisition in money market funds; (k) investment funds investing

 

25

--------------------------------------------------------------------------------


 

90% of their assets in securities of the types described in clauses (a) through
(j) above; and (l) in the case of Foreign Subsidiaries, substantially similar
investments to those set forth in clauses (a) through (k) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency or instrumentality thereof) shall be deemed to mean foreign countries
having a sovereign rating of “A” or better from either S&P or Moody’s (or
another nationally recognized statistical rating agency selected by the Borrower
and reasonably acceptable to the Administrative Agent).

 

“Permitted Liens”:  as defined in Section 7.4.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  an employee benefit plan (within the meaning of Section 3(3) of ERISA)
and in respect of which Parent or any ERISA Affiliate is (or if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an employer as defined in Section 305 of ERISA.

 

“Plan of Reorganization”: as defined in the recitals hereto.

 

“Platform”: as defined in Section 5.1(f).

 

“Prepayment Amount”: as defined in Section 3.10(d).

 

“Prepayment Date”: as defined in Section 3.10(d).

 

“Prepayment Option Notice”: as defined in Section 3.10(d).

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged JPMorgan Chase Bank, N.A. in connection with extensions of
credit to borrowers).

 

“Pro Forma Balance Sheet”:  as defined in Section 4.1.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether Real Property, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Purchase Money Indebtedness”:  (a) Indebtedness consisting of the deferred
purchase price of Property, conditional sale or other obligations under any
title retention agreement, installment sales and other purchase money
obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the Property being financed, and
(b) Indebtedness incurred to finance the acquisition of Property (including
Acquisitions), including additions and improvements; provided, however, that any
Lien arising in connection with any such Indebtedness shall be limited

 

26

--------------------------------------------------------------------------------


 

to the specified asset being financed (or replacement items) or, in the case of
Real Property, the Real Property on which such asset is attached; and provided
further, that such Indebtedness is incurred within 180 days after such
acquisition, addition or improvement by the Borrower or a Subsidiary of such
asset.

 

“Purchase Price”:  with respect to any Acquisition, the sum (without
duplication) of (a) the amount of cash paid by Parent and its Subsidiaries in
connection with such Acquisition, (b) the value (as determined for purposes of
such Acquisition in accordance with the applicable acquisition agreement) of all
Capital Stock of Parent or any of its Subsidiaries issued or given as
consideration in connection with such Acquisition (other than Qualified Net Cash
Equity Proceeds applied to finance such Acquisition within 180 days of such
Acquisition or Capital Stock of Parent that is issued in connection with and as
consideration for an Acquisition), (c) the principal amount (or, if less, the
accreted value) at the time of such Acquisition of all Indebtedness incurred,
assumed or acquired by Parent and its Subsidiaries in connection with such
Acquisition, (d) all additional purchase price amounts in connection with such
Acquisition in the form of earnouts, deferred purchase price and other
contingent obligations that are required to be recorded as a liability on the
balance sheet of Parent and its Subsidiaries in accordance with GAAP, Regulation
S-X under the Securities Act of 1933, as amended, or any other rule or
regulation of the SEC, (e) all amounts paid by Parent and its Subsidiaries in
respect of covenants not to compete, consulting agreements and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by Parent and its Subsidiaries in
connection with such Acquisition.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Net Cash Equity Proceeds”:  the Net Cash Proceeds of any offering of
Capital Stock of Parent so long as (a) such offering was made in express
contemplation of an Acquisition or an Investment, as the case may be, (b) such
Capital Stock is not mandatorily redeemable prior to the date that is one year
after the Maturity Date and (c) such Acquisition or Investment, as the case may
be, is consummated within 180 days after receipt by Parent of such Net Cash
Proceeds.

 

“Qualifying Bids” as defined in Section 3.18(c).

 

“Qualifying Lender” as defined in Section 3.18(d).

 

“Real Properties”:  all real property, including the improvements thereon, owned
by, or leased by, Parent, Holdings, the Borrower or its Subsidiaries.

 

“Recovery Event”:  any settlement of or payment in excess of $2,500,000 in
respect of any Property or casualty insurance claim or any condemnation
proceeding relating to any Property of Borrower or any of its Subsidiaries.

 

“Refinancing Expenses”:  with respect to any refinancing, refunding, replacement
or renewal of any Indebtedness, accrued and unpaid interest (or dividends) and
premium

 

27

--------------------------------------------------------------------------------


 

thereon plus other reasonable amounts paid and fees and expenses incurred in
connection therewith.

 

“Register”:  as defined in Section 10.6(b)(iv).

 

“Regulation H”:  Regulation H of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that, as a result of the delivery of a Reinvestment
Notice, are not applied to repay the Loans pursuant to Section 5.5(b).

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
Holdings or the Borrower stating that no Default or Event of Default has
occurred and is continuing and that the Borrower (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire, restore or
reconstruct assets useful in its business (including for Permitted
Acquisitions).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, restore, or reconstruct
assets useful in business of the Borrower and its Subsidiaries (including for
Permitted Acquisitions).

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, restore or reconstruct assets useful in the
business of Parent and its Subsidiaries (including for Permitted Acquisitions)
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Transactions”: the execution, delivery and performance of the New Time
Warner Facility by the parties thereto, the repayment in full of the Existing
Time Warner Facility, the amendment to, or amendment and restatement of,
supplement or other modification to certain Partnership Parks Agreement or other
Contractual Obligations of the Partnership Parks Entities in connection with the
Plan of Reorganization and any other transactions consummated in connection with
the Plan of Reorganization, including the contemplated rights offering to
purchase common stock of Parent.

 

“Release”:  any release, threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or

 

28

--------------------------------------------------------------------------------


 

outdoor environment, including, without limitation, the movement of Materials of
Environmental Concern through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata that violates or creates any liability under
any Environmental Law.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reply Amount”: as defined in Section 3.18(b).

 

“Reply Discount”: as defined in Section 3.18(b).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Single Employer Plan, as to
which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event (provided that a failure of any Single Employer Plan to meet the
minimum funding standards of Section 412 or 430 of the Code or Section 302 of
ERISA, including, without limitation, the failure to make on or before its due
date a required installment under Section 430(j) of the Code, shall be a
reportable event).

 

“Required Lenders”:  at any time, the holders of more than (i) 50% of the
Commitments or (ii) following the making of the Loans hereunder, 50% of the sum
of the aggregate unpaid principal amount of the Loans then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, senior vice president or treasurer of such
Person, but in any event, with respect to financial matters, the chief financial
officer, senior vice president-finance or treasurer of such Person.

 

“Restricted Payment”:  dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any Capital Stock of Parent, Holdings or the
Borrower or of any warrants, options or other rights to acquire the same (or to
make any payments to any Person (except “earn-out” payments or similar payments
in connection with an Acquisition or pursuant to any agreement entered into in
connection therewith, in each case where such obligation does not constitute
Indebtedness) such as “phantom stock” payments, where the amount thereof is
calculated with reference to the fair market or equity value of Parent, Holdings
or the Borrower), but excluding dividends payable solely in shares of common
stock of Parent, Holdings or the Borrower.

 

29

--------------------------------------------------------------------------------


 

“Return Bid”: as defined in Section 3.18(b).

 

“RP Eligible Proceeds”: Net Cash Proceeds from Dispositions permitted under
Sections 7.5(c)(ii), 7.5(c)(vi), 7.5(c)(vii), 7.5(c)(viii) and 7.5(c)(xiii).

 

“S&P”:  Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous federal Governmental Authority).

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement (and all assumptions thereof), the Mortgages and all other security
documents which shall have been delivered on or prior to the Closing Date, or
are hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document, as the same have been, and on and after the
Closing Date shall be modified, amended, amended and restated, restated or
supplemented in accordance herewith.

 

“Senior Secured Debt”:  as at the last day of any Measurement Period, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
First Lien Revolver Indebtedness and the undrawn portion of any outstanding
letters of credit) of the Borrower and its Subsidiaries hereunder and under the
First Lien Credit Agreement or that otherwise is secured by property or assets
of the Borrower and its Subsidiaries and that would, in conformity with GAAP, be
set forth on the balance sheet of the Borrower and its Subsidiaries on such date
(determined on a consolidated basis without duplication in accordance with
GAAP), plus (b) the average of the amount of First Lien Revolver Indebtedness
outstanding on such last day and on the last day of each of the three
immediately preceding fiscal quarters.  For purposes of computing clause
(b) above, the parties agree that the First Lien Revolver Indebtedness as of
each of September 30, 2009, December 31, 2009 and March 31, 2010 was $0.

 

“Senior Secured Leverage Ratio”:  as at any date, the ratio of (a) Senior
Secured Debt as at such date to (b) Borrower Consolidated Adjusted EBITDA for
the Measurement Period most recently ended prior to such date.

 

“SFO Notes”:  as defined in Section 5.1(t).

 

“Shared Services Agreement”:  the Amended and Restated Shared Services
Agreement, dated as of January 1, 2006, among Parent, Holdings, the Borrower and
PP Data Services Inc., a Subsidiary of Holdings, as the same may be amended in a
manner not materially adverse to the interests of the Lenders.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such

 

30

--------------------------------------------------------------------------------


 

date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim”, (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) assets shall include insurance coverage and/or indemnification available
with respect to any liability.

 

“Subordinated Indemnity Agreement”:  the Subordinated Indemnity Agreement, dated
as of April 1, 1998, among Parent, GP Holdings Inc., Time Warner Inc., Warner
Bros. Entertainment Inc. (as successor to Time Warner Entertainment Company,
L.P.), TW-SPV Co., Holdings, the Borrower, SFOG II, Inc. and SFT Holdings, Inc.,
as the same may be modified or amended at any time from time to time, provided
such modification or amendment does not violate Section 7.14.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person; provided that,
notwithstanding the foregoing, each of the Partnership Parks Entities will be
deemed to be a Subsidiary of Parent for all purposes under this Agreement,
provided further that none of the joint ventures established pursuant to the
Great Escape Agreements, any Inactive Subsidiary, Six Flags Over Texas Fund,
Ltd. or Six Flags Fund, Ltd. will be deemed to be a Subsidiary of Parent for any
purpose under this Agreement.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Parent.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (a) any
Excluded Foreign Subsidiary, (b) Flags Beverages, Inc., Fiesta Texas Hospitality
LLC and any other Subsidiary whose only material asset is a liquor license,
(c) HWP, (d) HWP Development Holdings LLC, (e) SFRCC Corp., (f) any Inactive
Subsidiary and (g) after the Closing Date, any non-Wholly Owned Subsidiary that
does not execute the Guarantee and Collateral Agreement as permitted by
Section 6.6.

 

“Syndication Agent”:  Goldman Sachs Lending Partners LLC.

 

31

--------------------------------------------------------------------------------


 

“Tax Sharing Agreement”:  that certain Tax Sharing Agreement, effective as of
January 1, 1999 and as amended on or prior to the Closing Date, among Parent,
Holdings, and those Subsidiaries which are parties thereto, as the same may be
modified or amended at any time from time to time, provided such modification or
amendment does not violate Section 7.14.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Time Warner”:  Historic TW Inc. and/or its affiliates.

 

“Transactions”:  (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, and the use of the proceeds thereof, (b) the execution, delivery and
performance by each Loan Party of the First Lien Loan Documents to which it is
or is to be a party, the borrowings under the First Lien Loan Documents, the use
of the proceeds thereof and the issuance of letters of credit thereunder, and
(c) the transactions consummated in connection with the Plan of Reorganization.

 

“Transferee”:  as defined in Section 10.15.

 

“TW”:  TW-SF LLC, a Delaware limited liability company or its permitted
successors and assigns.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“Uniform Commercial Code”:  the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority (but not attachment)
and for purposes of definitions related to such provisions.

 

“Unrestricted Cash”:  all cash that is not restricted cash, as determined in
accordance with GAAP.

 

“U.S.A. PATRIOT Act”:  (a) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, as amended or modified from time
to time.

 

“Wholly Owned Non-Guarantor Foreign Subsidiary”: as defined in Section 7.3(f).

 

32

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary”:  with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or equity interests held by foreign
nationals, in each case to the extent mandated by applicable law) are directly
or indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

1.2.          Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 


(B)   AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
RELATING TO PARENT, HOLDINGS AND ITS SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP; PROVIDED THAT TO THE
EXTENT ANY PERSON DOES NOT CONSTITUTE A SUBSIDIARY OF THE PARENT AND THE PARENT
AND ITS SUBSIDIARIES DO NOT OWN MORE THAN A MAJORITY OF THE CAPITAL STOCK OF
SUCH PERSON, SUCH PERSON SHALL NOT BE REQUIRED TO BE CONSOLIDATED WITH THE
PARENT OR ANY OF ITS SUBSIDIARIES FOR ANY PURPOSES OF THE LOAN DOCUMENTS
REGARDLESS OF THE REQUIREMENTS OF GAAP.


 


(C)   THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)   EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE MEANINGS GIVEN TO TERMS
DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS
OF SUCH TERMS.


 


(E)   EACH REFERENCE TO THE “CREDIT AGREEMENT” IN ANY LOAN DOCUMENT SHALL BE
DEEMED TO BE A REFERENCE TO THIS AGREEMENT, AS AMENDED, RESTATED AND
SUPPLEMENTED FROM TIME TO TIME AFTER THE DATE HEREOF.


 


(F)    WHEN THE PAYMENT OF ANY OBLIGATION OR THE PERFORMANCE OF ANY COVENANT,
DUTY OR OBLIGATION IS STATED TO BE DUE OR PERFORMANCE REQUIRED ON A DAY WHICH IS
NOT A BUSINESS DAY, THE DATE OF SUCH PAYMENT (OTHER THAN AS DESCRIBED IN THE
DEFINITION OF INTEREST PERIOD) OR PERFORMANCE SHALL EXTEND TO THE IMMEDIATELY
SUCCEEDING BUSINESS DAY.


 


(G)   NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL COMPUTATIONS OF
AMOUNTS AND RATIOS REFERRED TO IN THIS AGREEMENT SHALL BE MADE WITHOUT GIVING
EFFECT TO ANY ELECTION UNDER FASB ASC TOPIC 825 “FINANCIAL INSTRUMENTS” (OR ANY
OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR EFFECT) TO VALUE
ANY INDEBTEDNESS OR OTHER LIABILITIES OF THE BORROWER AT “FAIR VALUE” AS DEFINED
THEREIN.

 

33

--------------------------------------------------------------------------------



 


SECTION 2.           AMOUNT AND TERMS OF COMMITMENTS


 

2.1.          Commitments.  Subject to the terms and conditions hereof, the
Lenders severally agree to make term loans denominated in Dollars (each, a
“Loan”) to the Borrower on the Closing Date in an amount for each Lender not to
exceed the Commitment of such Lender.  The Loans may from time to time be
Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 3.5.

 

2.2.          Procedure for Borrowing.  The Borrower shall deliver to the
Administrative Agent irrevocable notice in the form of Exhibit K (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (i) three Business Days prior to the anticipated Closing Date, in the case
of Eurocurrency Loans and (ii) one Business Day prior to the anticipated Closing
Date, in the case of Base Rate Loans) requesting that the Lenders make the Loans
on the Closing Date and specifying the amount to be borrowed; provided, that
until the date that is 30 days from the Closing Date (unless the primary
syndication of the Loans has been completed on or prior to the Closing Date),
the Loans shall be maintained as either (1) Eurocurrency Loans having an
Interest Period of no longer than one month or (2) Base Rate Loans.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
Lender thereof.  Not later than 12:00 Noon, New York City time, on the Closing
Date each Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Loan to be made by
such Lender.

 

2.3.          Repayment of Loans.  The Borrower shall repay all outstanding
Loans, together with all other amounts owed hereunder with respect thereto, in
full on the Maturity Date.


 


SECTION 3.           CERTAIN PROVISIONS APPLICABLE TO THE LOANS


 

3.1.          Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the principal amount of the Loan made by such Lender to
the Borrower on the Maturity Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8).  The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans until payment
in full thereof at the rates per annum, and on the dates, set forth in
Section 3.7.

 


(B)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM THE LOAN OF SUCH LENDER TO THE BORROWER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER
THIS AGREEMENT.


 


(C)   THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 10.6(B)(IV), AND A SUBACCOUNT THEREIN FOR EACH
LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE OR CONTINUED
HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.

 

34

--------------------------------------------------------------------------------


 


(D)   THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 3.1(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOAN MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)   THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE AGENT BY
ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY
NOTE OF THE BORROWER EVIDENCING THE LOAN OF SUCH LENDER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT G, WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.


 

3.2.          Fees.

 


(A)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES FROM TIME TO TIME AGREED TO IN WRITING BY THE BORROWER
AND THE ADMINISTRATIVE AGENT.


 


(B)   THE BORROWER AGREES TO PAY ON THE CLOSING DATE TO EACH LENDER PARTY TO
THIS AGREEMENT AS A LENDER ON THE CLOSING DATE, AS FEE COMPENSATION FOR THE
FUNDING OF SUCH LENDER’S LOAN, A CLOSING FEE IN AN AMOUNT EQUAL TO 1.5% OF THE
STATED PRINCIPAL AMOUNT OF SUCH LENDER’S LOAN, PAYABLE TO SUCH LENDER FROM THE
PROCEEDS OF ITS LOAN AS AND WHEN FUNDED ON THE CLOSING DATE.  SUCH CLOSING FEE
WILL BE IN ALL RESPECTS FULLY EARNED, DUE AND PAYABLE ON THE CLOSING DATE AND
NON-REFUNDABLE AND NON-CREDITABLE THEREAFTER.


 

3.3.          Optional Prepayments.  Subject to the terms of the First Lien Loan
Documents and the Intercreditor Agreement, and to Section 3.7(e), the Borrower
may at any time and from time to time prepay the Loans made to it, in whole or
in part, without premium or penalty (except as set forth in Section 3.7(e)),
upon irrevocable notice delivered to the Administrative Agent at least three
Business Days prior thereto in the case of Eurocurrency Loans and at least one
Business Day prior thereto in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or Base Rate Loans; provided, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 3.13.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid and
any additional amounts required pursuant to Section 3.7(e).  Partial prepayments
of Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

 

3.4.          Mandatory Prepayments.  So long as (x) the First Lien Obligations
have been paid in full and all commitments thereunder have been terminated and
all letters of credit issued thereunder have been terminated or fully cash
collateralized in accordance with the terms of the First Lien Credit Documents,
or (y) expressly permitted under the First Lien Credit

 

35

--------------------------------------------------------------------------------


 

Agreement or (z) due to a rejection of a mandatory prepayment of First Lien
Tranche B Term Loans pursuant to Section 5.11(d) of the First Lien Credit
Agreement:

 


(A)   IF ANY INDEBTEDNESS SHALL BE INCURRED BY PARENT, HOLDINGS OR THE BORROWER
OR ANY OF ITS SUBSIDIARIES (EXCLUDING ANY INDEBTEDNESS PERMITTED BY SECTION 7.3
OTHER THAN (I) SECTION 7.3(A) (TO THE EXTENT PERTAINING TO ANY REFINANCING,
REFUND, REPLACEMENT OR RENEWAL OF INDEBTEDNESS PURSUANT TO THE LOAN DOCUMENTS),
(II) SECTION 7.3(N)(I) (TO THE EXTENT THE NET CASH PROCEEDS OF SUCH INDEBTEDNESS
ARE NOT APPLIED BY THE BORROWER TO PURCHASE FIRST LIEN TRANCHE B TERM LOANS
PURSUANT TO A FIRST LIEN AUCTION OR LOANS PURSUANT TO AN AUCTION AS SET FORTH IN
SECTION 3.18) AND (III) SUBCLAUSES (II) AND (III) OF 7.3(N)), THEN, ON THE DATE
OF SUCH INCURRENCE THE LOANS SHALL BE PREPAID, BY AN AMOUNT EQUAL TO THE IP
PERCENTAGE (OR AS SET FORTH IN SECTION 7.3(N)(II)) OF THE NET CASH PROCEEDS OF
SUCH INCURRENCE, AS SET FORTH IN SECTION 3.4(D).

 


(B)   IF ON ANY DATE THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE NET
CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT, THE LOANS SHALL BE PREPAID,
ON OR BEFORE THE DATE WHICH IS FIVE DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH
NET CASH PROCEEDS, BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH PROCEEDS,
AS SET FORTH IN SECTION 3.4(D); PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, NO
PREPAYMENT OF THE LOANS SHALL BE REQUIRED TO BE MADE UNDER THIS
SECTION 3.4(B) IN RESPECT OF (I) THE NET CASH PROCEEDS RECEIVED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES FROM ANY ASSET SALE OR RECOVERY EVENT IN RESPECT OF
WHICH A REINVESTMENT NOTICE HAS BEEN DELIVERED (OR IS DELIVERED WITHIN 30 DAYS),
SO LONG AS, ON EACH REINVESTMENT PREPAYMENT DATE, THE LOANS SHALL BE PREPAID BY
AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE
RELEVANT ASSET SALE OR RECOVERY EVENT, AS SET FORTH IN SECTION 3.4(D) AND
(II) RP ELIGIBLE PROCEEDS, TO THE EXTENT SUCH RP ELIGIBLE PROCEEDS ARE USED
WITHIN 90 DAYS OF THE DISPOSITION WHICH IS THE SOURCE OF SUCH RP ELIGIBLE
PROCEEDS TO MAKE A RESTRICTED PAYMENT PERMITTED TO BE MADE UNDER SECTION 7.6(H),
IN AN AGGREGATE AMOUNT NOT TO EXCEED $300,000,000.


 


(C)   SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH, IF, FOR ANY FISCAL YEAR OF
THE BORROWER COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2011, THERE
SHALL BE EXCESS CASH FLOW, THEN, ON THE RELEVANT EXCESS CASH FLOW APPLICATION
DATE, THE LOANS SHALL BE PREPAID BY AN AMOUNT EQUAL TO 50% OF SUCH EXCESS CASH
FLOW DURING SUCH FISCAL YEAR AS SET FORTH IN SECTION 3.4(D).  EACH SUCH
PREPAYMENT SHALL BE MADE ON JULY 15 OF THE FOLLOWING FISCAL YEAR, BEGINNING ON
JULY 15, 2012 (AN “EXCESS CASH FLOW APPLICATION DATE”).


 


(D)   THE APPLICATION OF ANY PREPAYMENT OF LOANS PURSUANT TO THIS SECTION SHALL
BE MADE, FIRST, TO BASE RATE LOANS AND, SECOND, TO EUROCURRENCY LOANS.  EACH
PREPAYMENT OF THE LOANS UNDER THIS SECTION SHALL BE ACCOMPANIED BY ACCRUED
INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT PREPAID.   PENDING THE
FINAL APPLICATION OF NET CASH PROCEEDS, THE BORROWER MAY TEMPORARILY PREPAY
OUTSTANDING FIRST LIEN REVOLVING CREDIT LOANS AND/OR FIRST LIEN SWING LINE LOANS
OR OTHERWISE MAKE PERMITTED INVESTMENTS.


 

Notwithstanding any of the other provisions of this Section 3.4, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Loans is required to be made under this Section 3.4 prior to the
last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 3.4 in respect of any such Eurocurrency Loan prior to the last

 

36

--------------------------------------------------------------------------------


 

day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made into a
cash collateral account maintained with the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 3.4.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 3.4.

 

3.5.          Conversion and Continuation Options.  (a) The Borrower may elect
from time to time to convert Eurocurrency Loans of the Borrower to Base Rate
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may be made only on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert Base Rate
Loans to Eurocurrency Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan may be converted into a Eurocurrency Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions or (ii) after the date that is one month prior to the Maturity
Date.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 


(B)   THE BORROWER MAY ELECT TO CONTINUE ANY EUROCURRENCY LOAN AS EUROCURRENCY
LOANS UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO BY GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN
SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH
LOANS, PROVIDED THAT NO EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH (I) WHEN ANY
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT
HAS, OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT
TO PERMIT SUCH CONTINUATIONS OR (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO
THE MATURITY DATE, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO
GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO, SUCH LOANS
SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS ON THE LAST DAY OF SUCH THEN
EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


 

3.6.          Minimum Amounts and Maximum Number of Eurocurrency Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and (b) no more than 12 Eurocurrency Tranches shall be outstanding at any one
time.

 

37

--------------------------------------------------------------------------------


 

3.7.          Interest Rates; Payment Dates; Prepayment Premium.  (a) Each
Eurocurrency Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.

 


(B)   EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)   (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL NOT BE
PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE),
ALL OUTSTANDING LOANS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST AT A RATE PER
ANNUM THAT IS EQUAL TO THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2%, AND (II) IF ALL OR
A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE RATE THEN APPLICABLE TO BASE RATE LOANS PLUS 2%, IN EACH CASE, WITH RESPECT
TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH
AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)   INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


(E)   IN THE EVENT THAT ALL OR ANY PORTION OF THE LOANS ARE REPAID, EITHER
PURSUANT TO SECTION 3.3 OR SECTION 3.4, OR REPRICED IN A MANNER THAT RESULTS IN
THE INTEREST RATE PAYABLE ON THE LOANS BEING LOWER THAN THE INTEREST RATE IN
EFFECT IMMEDIATELY PRIOR TO SUCH REFINANCING OR EFFECTIVELY REFINANCED THROUGH
ANY AMENDMENT OF THIS AGREEMENT, (OTHER THAN AS A RESULT OF THE LENDERS UNDER
THE FIRST LIEN CREDIT AGREEMENT EXERCISING THEIR RIGHT TO REJECT MANDATORY
PREPAYMENTS PURSUANT TO SECTION 5.11(D) THEREOF) PRIOR TO THE THIRD ANNIVERSARY
OF THE CLOSING DATE, THE BORROWER SHALL PAY LENDERS A PREPAYMENT PREMIUM IN AN
AMOUNT EQUAL TO (I) 3.0% OF THE PRINCIPAL AMOUNT OF LOANS BEING PREPAID OR
REPRICED IF SUCH PREPAYMENT OR REPRICING OCCURS PRIOR TO THE FIRST ANNIVERSARY
OF THE CLOSING DATE, (II) 2.0% OF THE PRINCIPAL AMOUNT OF LOANS BEING PREPAID OR
REPRICED IF SUCH PREPAYMENT OR REPRICING OCCURS AFTER THE FIRST ANNIVERSARY OF
THE CLOSING DATE, BUT ON OR PRIOR TO THE SECOND ANNIVERSARY OF THE CLOSING DATE
OR (III) 1.0% OF THE PRINCIPAL AMOUNT OF LOANS BEING PREPAID OR REPRICED IF SUCH
PREPAYMENT OR REPRICING OCCURS AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE,
BUT ON OR PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING DATE.


 

3.8.          Computation of Interest and Fees.  (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as

 

38

--------------------------------------------------------------------------------


 

soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 3.7(A).


 

3.9.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 

(A)   THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON OF CIRCUMSTANCES
AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD, OR

 

(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE REQUIRED
LENDERS THAT THE EUROCURRENCY RATE TO BE DETERMINED FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS) OF MAINTAINING THEIR AFFECTED LOANS DURING SUCH
INTEREST PERIOD,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given any Loans (x) that were to have been converted on the first day
of such Interest Period to Eurocurrency Loans shall be continued as Base Rate
Loans and (y) any outstanding Eurocurrency Loans shall be converted, on the last
day of the then current Interest Period with respect thereto, to Base Rate
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurocurrency Loans.

 

3.10.        Pro Rata Treatment and Payments.  (a) Except as otherwise provided
in this Agreement, each payment (including each prepayment) of the Loans shall
be allocated among the Lenders pro rata based on the principal amount of Loans
held by such Lenders.  Amounts prepaid on account of the Loans may not be
reborrowed.

 


(B)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE PAYMENT OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  ANY PAYMENT MADE BY THE BORROWER AFTER 12:00 NOON, NEW YORK CITY TIME,
ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT FOLLOWING
BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS ENTITLED THERETO PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF
ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EUROCURRENCY
LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS

 

39

--------------------------------------------------------------------------------



 


DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF
PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WAS MADE AVAILABLE PURSUANT TO THE PRECEDING
SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM EQUAL TO THE
DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL BE DEEMED TO
LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE BORROWER.


 


(D)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 3.4 OR 3.10, EACH
LENDER MAY, AT ITS OPTION, DECLINE ALL OR ANY PORTION OF ANY MANDATORY PAYMENT
APPLICABLE TO THE LOAN OF SUCH LENDER; ACCORDINGLY, WITH RESPECT TO THE AMOUNT
OF ANY MANDATORY PREPAYMENT DESCRIBED IN SECTION 3.4 THAT IS ALLOCATED TO ITS
LOANS (SUCH AMOUNT, THE “PREPAYMENT AMOUNT”), PARENT WILL, IN LIEU OF APPLYING
SUCH AMOUNT TO THE PREPAYMENT OF LOANS, AS PROVIDED IN SECTION 3.4(D), ON THE
DATE SPECIFIED IN SECTION 3.4 FOR SUCH PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT
TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE
ADMINISTRATIVE AGENT PREPARE AND PROVIDE TO EACH LENDER A NOTICE (EACH, A
“PREPAYMENT OPTION NOTICE”) AS DESCRIBED BELOW.  AS PROMPTLY AS PRACTICABLE
AFTER RECEIVING SUCH NOTICE FROM HOLDINGS, THE ADMINISTRATIVE AGENT WILL SEND TO
EACH LENDER A PREPAYMENT OPTION NOTICE, WHICH SHALL BE IN THE FORM OF EXHIBIT H,
AND SHALL INCLUDE AN OFFER BY PARENT TO CAUSE THE BORROWER TO PREPAY ON THE DATE
(EACH A “PREPAYMENT DATE”) THAT IS 2 BUSINESS DAYS AFTER THE DATE OF THE
PREPAYMENT OPTION NOTICE, THE LOAN OF SUCH LENDER BY AN AMOUNT EQUAL TO THE
PORTION OF THE PREPAYMENT AMOUNT INDICATED IN SUCH LENDER’S PREPAYMENT OPTION
NOTICE AS BEING APPLICABLE TO SUCH LENDER’S LOAN.  ON THE PREPAYMENT DATE,
(I) THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT THE AGGREGATE AMOUNT
NECESSARY TO PREPAY THAT PORTION OF THE OUTSTANDING LOANS IN RESPECT OF WHICH
LENDERS HAVE ACCEPTED PREPAYMENT AS DESCRIBED ABOVE (SUCH LENDERS, THE
“ACCEPTING LENDERS”), AND SUCH AMOUNT SHALL BE APPLIED TO REDUCE THE PREPAYMENT
AMOUNTS, AS APPLICABLE, WITH RESPECT TO EACH ACCEPTING LENDER AND (II) THE
BORROWER SHALL RETAIN THE REMAINING PORTION OF THE PREPAYMENT AMOUNT NOT
ACCEPTED BY THE LENDERS; PROVIDED, HOWEVER, THAT IF AFTER GIVING PRO FORMA
EFFECT TO THE TRANSACTIONS DESCRIBED IN CLAUSE (II) THE SENIOR SECURED LEVERAGE
RATIO WOULD BE GREATER THAN 3.00 TO 1.00, THE LENDERS SHALL NOT HAVE THE OPTION
TO DECLINE SUCH MANDATORY PREPAYMENT AND ALL SUCH NET CASH PROCEEDS SHALL BE
APPLIED TOWARD THE LOANS.


 

3.11.        Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

40

--------------------------------------------------------------------------------


 

(I)            SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

 

(II)           SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of converting
into, continuing or maintaining Eurocurrency Loans, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.  No amount shall be payable pursuant to this Section 3.11 with respect
to Taxes, the indemnification of which shall be governed solely and exclusively
by Section 3.12.

 


(B)   IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.


 


(C)   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(D)   THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO
SECTION 3.11 FOR ANY SUCH INCREASED COST OR REDUCTION INCURRED MORE THAN 180
DAYS PRIOR TO THE DATE THAT SUCH LENDER DEMANDS, OR NOTIFIES THE BORROWER OF ITS
INTENTION TO DEMAND, COMPENSATION THEREFOR, PROVIDED THAT, IF THE CIRCUMSTANCE
GIVING RISE TO SUCH INCREASED COST OR REDUCTION IS RETROACTIVE, THEN SUCH
180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.

 

41

--------------------------------------------------------------------------------


 

3.12.        Taxes.  (a) All payments made by or on behalf of the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any Indemnified Taxes.  If any such
Indemnified Taxes are required to be withheld from any amounts payable to any
Agent, Lender or Transferee hereunder, the amounts so payable to such Agent,
Lender or Transferee shall be increased to the extent necessary so that after
making all required deductions and withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.12),
such Agent, Lender or Transferee receives an amount equal to the after tax sum
it would have received had no such deductions or withholdings been made.

 


(B)   TO THE EXTENT NOT SUBJECT TO SECTION 3.12(A), THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)   WHENEVER ANY INDEMNIFIED TAXES ARE PAYABLE BY THE BORROWER, REASONABLY
PROMPTLY THEREAFTER, THE BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF
AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IF THE BORROWER FAILS TO
PAY ANY INDEMNIFIED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS
TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS, THE LENDERS AND
TRANSFEREES FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ANY AGENT, LENDER OR TRANSFEREE AS A RESULT OF ANY SUCH FAILURE
EXCEPT TO THE EXTENT ANY SUCH PENALTIES, INTEREST OR EXPENSES WERE DUE TO
(I) THE FAILURE OF THE AGENT, LENDER OR TRANSFEREE TO PROMPTLY NOTIFY THE
BORROWER OF SUCH INDEMNIFIED TAXES AFTER SUCH AGENT, LENDER OR TRANSFEREE
OBTAINS ACTUAL KNOWLEDGE OF SUCH INDEMNIFIED TAXES OR (II)  THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE AGENT, LENDER OR TRANSFEREE.  THE AGREEMENTS IN
THIS SECTION 3.12 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(D)   THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS, ANY AGENT, EACH LENDER OR
TRANSFEREE TO THE EXTENT REQUIRED BY SECTION 3.12 (A) OR (B) WITHIN 15 BUSINESS
DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
IMPOSED ON THE AGENT OR SUCH LENDER OR TRANSFEREE, AS THE CASE MAY BE, ON OR
WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY BORROWER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES IMPOSED
OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 3.12),
WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.


 


(E)   EACH LENDER, TRANSFEREE OR AGENT THAT IS NOT A CITIZEN OR RESIDENT OF THE
UNITED STATES OF AMERICA, A CORPORATION, PARTNERSHIP OR OTHER ENTITY CREATED OR
ORGANIZED IN OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA (OR ANY
JURISDICTION THEREOF), OR ANY ESTATE OR TRUST THAT IS SUBJECT TO FEDERAL INCOME
TAXATION REGARDLESS OF THE SOURCE OF ITS INCOME (EACH A “NON-U.S. LENDER”) SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A
PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED FOR TRANSMITTAL TO THE BORROWER AND THE ADMINISTRATIVE AGENT) TWO
COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8ECI OR FORM W-8IMY
(TOGETHER WITH ALL ADDITIONAL DOCUMENTATION REQUIRED TO BE TRANSMITTED WITH
FORM W-8IMY, INCLUDING THE APPROPRIATE FORMS

 

42

--------------------------------------------------------------------------------


 


DESCRIBED IN THIS SECTION), AS APPLICABLE, OR ANY SUBSEQUENT VERSIONS THEREOF OR
SUCCESSORS THERETO PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER
(I) CERTIFYING EACH SUCH FORM W-8BEN OR W-8ECI FILER’S ENTITLEMENT TO A ZERO
RATE OF, OR A COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, OR (II) IF THE NON-U.S. LENDER IS CLAIMING EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, ATTACHING TO SUCH NON-U.S. LENDER’S
FORM W-8BEN A STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT I.  SUCH FORMS
SHALL BE TRUE AND ACCURATE AND SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR
BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION) AND PROMPTLY FROM TIME TO TIME THEREAFTER UPON THE REASONABLE
REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT.  IN ADDITION, EACH NON-U.S.
LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF
ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO
LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE U.S. TAXING
AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT
TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER. 
EACH LENDER (OR TRANSFEREE) OR AGENT THAT IS NOT A NON-U.S. LENDER SHALL FURNISH
AN ACCURATE AND COMPLETE U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR SUCCESSOR
FORM) ESTABLISHING THAT SUCH LENDER (OR TRANSFEREE) OR AGENT IS NOT SUBJECT TO
U.S. BACKUP WITHHOLDING, AND TO THE EXTENT IT MAY LAWFULLY DO SO AT SUCH TIMES,
PROVIDE A NEW FORM W-9 (OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE
OF ANY PREVIOUSLY DELIVERED FORM.


 


(F)    IF ANY AGENT, LENDER OR TRANSFEREE DETERMINES, IN ITS SOLE DISCRETION,
EXERCISED IN GOOD FAITH, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.12, IT SHALL PAY
OVER ANY SUCH REFUND IT RECEIVES TO THE BORROWER (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 3.12 WITH RESPECT TO THE INDEMNIFIED TAXES GIVING RISE TO SUCH REFUND),
NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT, LENDER OR TRANSFEREE (AS
DETERMINED IN THE SOLE DISCRETION EXERCISED IN GOOD FAITH,  OF THE AGENT, LENDER
OR TRANSFEREE) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF SUCH AGENT, LENDER OR TRANSFEREE, AGREES TO REPAY
THE AMOUNT PAID OVER TO THAT BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH AGENT, LENDER OR
TRANSFEREE IN THE EVENT SUCH AGENT, LENDER OR TRANSFEREE IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO REQUIRE ANY AGENT, LENDER OR TRANSFEREE TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


(G)   THE AGENT, LENDER OR TRANSFEREE SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO COOPERATE WITH THE BORROWER IN ATTEMPTING TO RECOVER ANY INDEMNIFIED TAXES
WHICH, IN THE REASONABLE DISCRETION OF THE BORROWER, WERE IMPROPERLY IMPOSED,
PROVIDED, HOWEVER THAT THE BORROWER SHALL INDEMNIFY THE AGENT, LENDER OR
TRANSFEREE FOR ANY COSTS IT INCURS IN CONNECTION WITH COMPLYING WITH THIS
SUBSECTION (G).  THE BORROWER SHALL HAVE THE RIGHT TO DISPUTE, AT ITS OWN COST,
THE IMPOSITION OF ANY INDEMNIFIED TAXES (INCLUDING INTEREST AND PENALTIES) WITH
THE RELEVANT

 

43

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER OR TRANSFEREE TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.  IN NO EVENT WILL THIS
SUBSECTION (G) RELIEVE THE BORROWER OF ITS OBLIGATION TO PAY ADDITIONAL AMOUNTS
TO AN ADMINISTRATIVE AGENT, LENDER OR TRANSFEREE UNDER THIS SECTION 3.12.


 

3.13.        Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making by the Borrower of a prepayment
or conversion of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower, on behalf of
the Borrower, by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

3.14.        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change after the date hereof in any Requirement of Law or in
the interpretation or application thereof after the date hereof shall make it
unlawful for any Lender to make or maintain Eurocurrency Loans as contemplated
by this Agreement, (a) the commitment of such Lender hereunder to make
Eurocurrency Loans, continue Eurocurrency Loans as such and convert Base Rate
Loans to Eurocurrency Loans shall forthwith be canceled and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower in respect of such Eurocurrency Loans shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 3.13.

 

3.15.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 3.11, 3.12 or
3.14 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and

 

44

--------------------------------------------------------------------------------


 

its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Sections 3.11, 3.12 or 3.14.

 

3.16.        Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that requests reimbursement for amounts
owing pursuant to Section 3.11 or 3.12, or gives a notice of illegality pursuant
to Section 3.14 or (b) becomes a Non-Consenting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) solely with respect to clause (a) above, no Default
or Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) if applicable, prior to any such replacement, such Lender
shall not have taken all actions under Section 3.15 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.11 or 3.12 or
to eliminate any illegality described in a notice of illegality under
Section 3.14, (iv) if applicable, the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) if applicable, the Borrower shall be
liable to such replaced Lender under Section 3.13 (as though Section 3.13 were
applicable) if any Eurocurrency Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) if applicable, the replacement financial institution, if not already a
Lender, an affiliate of a Lender or an Approved Fund, shall be reasonably
satisfactory to the Administrative Agent, (vii)  if applicable, the replaced
Lender shall be obligated to make such replacement, without such Lender’s
consent, in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) if applicable, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 3.11 or 3.12, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender; provided that in the case of any Assignee in
respect of Non-Consenting Lenders, the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree.

 


3.17.        LOAN AUCTIONS.  (A) NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS TO THE CONTRARY, THE BORROWER SHALL BE PERMITTED TO
ENTER INTO AN AUCTION SO LONG AS EACH OF THE LENDERS HEREUNDER SHALL BE OFFERED
AN OPPORTUNITY TO RATABLY PARTICIPATE IN THE APPLICABLE AUCTION, PROVIDED, THAT
(I) THE BORROWER SHALL BE IN COMPLIANCE WITH SECTIONS 7.1 AND 7.2 IMMEDIATELY
BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH AUCTION ON A PRO FORMA BASIS
AND (II) LIQUIDITY SHALL BE NO LESS THAN (X) $75,000,000, IF THE AUCTION IS
SCHEDULED DURING THE MONTHS OF MARCH, APRIL AND MAY OF ANY GIVEN YEAR,
(Y) $250,000,000, IF THE AUCTION IS SCHEDULED DURING THE MONTHS OF AUGUST,
SEPTEMBER, OCTOBER AND NOVEMBER OF ANY GIVEN YEAR, AND (Z) $150,000,000, IF THE
AUCTION IS SCHEDULED DURING ANY OTHER MONTH OF ANY GIVEN YEAR, EACH ON A PRO
FORMA BASIS IMMEDIATELY AFTER GIVING EFFECT TO SUCH AUCTION (ASSUMING MAXIMUM
PARTICIPATION THEREIN).


 


(B)   CONCURRENTLY WITH THE EFFECTIVENESS OF ANY ASSIGNMENT AND ACCEPTANCE
PURSUANT TO WHICH THE BORROWER BECOMES A LENDER HEREUNDER, ANY LOANS HELD BY THE
BORROWER SHALL BE AUTOMATICALLY CANCELLED (AND MAY NOT BE RESOLD BY THE
BORROWER) AND NO INTEREST SHALL ACCRUE ON SUCH LOANS AFTER SUCH DATE.  UPON THE
AUTOMATIC CANCELLATION OF ANY LOANS HELD BY THE

 

45

--------------------------------------------------------------------------------


 


BORROWER, THE BORROWER SHALL NO LONGER BE A LENDER HEREUNDER AND SUCH LOANS
SHALL BE NO LONGER OUTSTANDING FOR ALL PURPOSES OF THIS AGREEMENT AND ALL OTHER
LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO (I) THE MAKING OF, OR THE
APPLICATION OF, ANY PAYMENTS TO THE LENDERS PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (II) THE MAKING OF ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT OR WAIVER PURSUANT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, (III) THE CALCULATION OF FINANCIAL COVENANTS, (IV) THE
DETERMINATION OF REQUIRED LENDERS, OR (V) FOR ANY SIMILAR OR RELATED PURPOSE,
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(C)   THE PARTIES HERETO HEREBY AGREE THAT ANY AUCTION AND CANCELLATION OF LOANS
WILL NOT CONSTITUTE A VOLUNTARY PREPAYMENT MADE BY THE BORROWER FOR ANY PURPOSE
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL NOT BE SUBJECT TO
SECTIONS 3.3, 3.4, 3.10 OR 10.7.


 

3.18.        Auction Procedures.  (a) In connection with an Auction, the
Borrower will provide notification to the Administrative Agent (for distribution
to the Lenders) of the Auction (an “Auction Notice”), which shall be
substantially in the form of Exhibit L.  Each Auction Notice shall contain
(i) the total cash value of the bid, in a minimum amount of $5,000,000 with
minimum increments of $1,000,000 (the “Auction Amount”), and (ii) the discount
to par, which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Loans that represents the range of purchase prices that
could be paid in the Auction.

 


(B)   IN CONNECTION WITH ANY AUCTION, EACH LENDER MAY, IN ITS SOLE DISCRETION,
PARTICIPATE IN SUCH AUCTION AND MAY PROVIDE THE ADMINISTRATIVE AGENT WITH A
NOTICE OF PARTICIPATION (THE “RETURN BID”), SUBSTANTIALLY IN THE FORM OF
EXHIBIT M, WHICH SHALL SPECIFY (I) A DISCOUNT TO PAR THAT MUST BE EXPRESSED AS A
PRICE (THE “REPLY DISCOUNT”), WHICH MUST BE WITHIN THE DISCOUNT RANGE, AND
(II) A PRINCIPAL AMOUNT OF LOANS THAT SUCH LENDER IS WILLING TO OFFER FOR SALE
AT ITS REPLY DISCOUNT WHICH MUST BE IN INCREMENTS OF $500,000 (THE “REPLY
AMOUNT”).   A LENDER MAY AVOID THE MINIMUM INCREMENT AMOUNT CONDITION SOLELY
WHEN SUBMITTING A REPLY AMOUNT EQUAL TO THE LENDER’S ENTIRE REMAINING AMOUNT OF
SUCH LOANS.  LENDERS MAY ONLY SUBMIT ONE RETURN BID PER AUCTION BUT EACH RETURN
BID MAY CONTAIN UP TO THREE COMPONENT BIDS ONLY ONE OF WHICH CAN RESULT IN A
QUALIFYING BID (AS DEFINED BELOW).  IN ADDITION TO THE RETURN BID, THE
PARTICIPATING LENDER MUST EXECUTE AND DELIVER, TO BE HELD IN ESCROW BY THE
ADMINISTRATIVE AGENT, AN ASSIGNMENT AND ACCEPTANCE. THE BORROWER WILL NOT HAVE
ANY OBLIGATION TO PURCHASE ANY LOANS AT A PRICE THAT IS OUTSIDE THE APPLICABLE
DISCOUNT RANGE. THE PROCESSING AND RECORDATION FEES AS SET FORTH IN SECTION 10.6
HEREOF SHALL NOT BE APPLICABLE TO ANY AUCTIONS (IT BEING UNDERSTOOD AND AGREED
THAT OTHER FEES MAY BE APPLICABLE IN CONNECTION WITH ANY AUCTION).


 


(C)   BASED ON THE REPLY DISCOUNTS AND REPLY AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT, IN CONSULTATION WITH THE
BORROWER, WILL CALCULATE THE LOWEST APPLICABLE DISCOUNT (THE “APPLICABLE
DISCOUNT”) FOR THE AUCTION, WHICH WILL BE THE LOWER OF (I) THE LOWEST REPLY
DISCOUNT FOR WHICH THE BORROWER CAN COMPLETE THE AUCTION AT THE AUCTION AMOUNT
AND (II) IN THE EVENT THAT THE REPLY AMOUNTS ARE INSUFFICIENT TO ALLOW THE
BORROWER TO COMPLETE A PURCHASE OF THE ENTIRE AUCTION AMOUNT, THE HIGHEST REPLY
DISCOUNT THAT IS WITHIN THE DISCOUNT RANGE.  THE BORROWER SHALL PURCHASE LOANS
(OR THE RESPECTIVE PORTIONS THEREOF) FROM EACH LENDER WITH A REPLY DISCOUNT THAT
IS EQUAL TO OR LESS THAN THE APPLICABLE DISCOUNT (“QUALIFYING BIDS”) AT THE
APPLICABLE DISCOUNT; PROVIDED THAT IF THE AGGREGATE PROCEEDS REQUIRED TO
PURCHASE ALL LOANS SUBJECT TO QUALIFYING BIDS WOULD EXCEED THE AUCTION AMOUNT
FOR

 

46

--------------------------------------------------------------------------------


 


SUCH AUCTION, THE BORROWER SHALL PURCHASE SUCH LOANS AT THE APPLICABLE DISCOUNT
RATABLY BASED ON THE PRINCIPAL AMOUNTS OF SUCH QUALIFYING BIDS (SUBJECT TO
ROUNDING REQUIREMENTS SPECIFIED BY THE ADMINISTRATIVE AGENT).  IF A LENDER HAS
SUBMITTED A RETURN BID CONTAINING MULTIPLE BIDS AT DIFFERENT REPLY DISCOUNTS,
ONLY THE BID WITH THE HIGHEST REPLY DISCOUNT THAT IS EQUAL TO OR LESS THAN THE
APPLICABLE DISCOUNT WILL BE DEEMED THE QUALIFYING BID OF SUCH LENDER.  EACH
PARTICIPATING LENDER WILL RECEIVE NOTICE OF A QUALIFYING BID AS SOON AS
REASONABLY PRACTICABLE BUT IN NO CASE LATER THAN FIVE BUSINESS DAYS FROM THE
DATE THE RETURN BID WAS DUE.


 


(D)   ONCE INITIATED BY AN AUCTION NOTICE, THE BORROWER MAY WITHDRAW AN AUCTION
ONLY IN THE EVENT THAT, AS OF SUCH TIME, NO RETURN BID HAS BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT.  FURTHERMORE, IN CONNECTION WITH ANY AUCTION, UPON
SUBMISSION BY A LENDER OF A RETURN BID, SUCH LENDER (EACH, A “QUALIFYING
LENDER”) WILL BE OBLIGATED TO SELL THE ENTIRETY OR ITS ALLOCABLE PORTION OF THE
REPLY AMOUNT, AS THE CASE MAY BE, AT THE APPLICABLE DISCOUNT.


 

(e) Notwithstanding the provisions of this Section 3.18, the Administrative
Agent in consultation with the Borrower, may amend or modify the procedures,
notices, bids and Assignment and Acceptance Agreement in connection with any
Auction (including, solely with Borrower’s consent), (i) any term to the extent
Borrower’s commercial interests will be materially adversely affected by such
amendment or modification and (ii) the economic terms to the extent no Lenders
have validly tendered Loans requested in an offer, but excluding economic terms
of an auction after any Lender has validly tendered Loans requested in an offer,
other than to increase the Auction Amount or raise the Discount Range; provided
that no such amendments or modifications may be implemented after 24 hours prior
to the date and time return bids are due.

 

(f)  By providing an Auction Notice or purchasing any Loans (or any portions of
any thereof) in the Auction initiated thereby, the Borrower shall be deemed to
represent and warrant as of the date of such notice or purchase as the case may
be that the Borrower is not in possession of any information regarding any Loan
Party; its assets, its ability perform its Obligations or any other matter that
may be material to a decision by any Lender to participate in such Auction or
participate in any of the transactions contemplated thereby, that has not
previously been disclosed to the Administrative Agent and the Lenders.

 


SECTION 4.           REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, Parent, Holdings and the Borrower hereby jointly and severally
represent and warrant to each Agent and each Lender that:

 

4.1.          Financial Condition.  (a) The unaudited pro forma consolidated
balance sheet of Parent and its consolidated Subsidiaries as at December 31,
2009 (the “Pro Forma Balance Sheet”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i) the Loans to be made on the Closing Date and the
use of proceeds thereof and (ii) the payment of fees and expenses in connection
with the foregoing.  The Pro Forma Balance Sheet has been prepared in good faith
based on assumptions believed by Parent to be reasonable and as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of

 

47

--------------------------------------------------------------------------------


 

Parent and its consolidated Subsidiaries as at December 31, 2009, assuming that
the events specified in the preceding sentence had actually occurred at such
date and giving effect to the other assumptions set forth therein.

 


(B)   THE AUDITED CONSOLIDATED BALANCE SHEETS OF PARENT AS AT DECEMBER 31, 2009
AND DECEMBER 31, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF
CASH FLOWS FOR THE FISCAL YEARS ENDED ON DECEMBER 31, 2009, DECEMBER 31, 2008
AND DECEMBER 31, 2007, REPORTED ON BY AND ACCOMPANIED BY A REPORT FROM KPMG LLP,
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF
PARENT AS AT SUCH DATES, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS
CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED.


 


(C)   PARENT AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL GUARANTEE, CONTINGENT
LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL
FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN
CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER OBLIGATION IN RESPECT OF
DERIVATIVES, THAT ARE NOT REFLECTED OR DISCLOSED IN THE NOTES IN THE MOST RECENT
FINANCIAL STATEMENTS OF PARENT REFERRED TO IN THIS PARAGRAPH OR OTHERWISE
PERMITTED BY THIS AGREEMENT AND DISCLOSED TO THE LENDERS IN WRITING.  DURING THE
PERIOD FROM DECEMBER 18, 2009 TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO
DISPOSITION BY PARENT OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF ITS
BUSINESS OR PROPERTY.


 

4.2.          No Change.  Since December 31, 2009, except as otherwise described
in the Confidential Information Memorandum and the Plan of Reorganization, there
has been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3.          Existence; Compliance with Law.  Each of Parent, Holdings and its
Subsidiaries (other than the Inactive Subsidiaries) (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate (or equivalent) power and authority, and the
legal right, to own and operate its Property, to lease the Property it operates
as lessee and to conduct the Business in which it is currently engaged, (c) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its Business requires such qualification and (d) is in compliance with all
Requirements of Law except in each case referred to in clauses (b), (c) or (d),
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4.          Corporate Power; Authorization; Enforceable Obligations.  Upon
entry by the Bankruptcy Court of the Confirmation Order, each Loan Party has the
corporate (or equivalent) power and authority, and the legal right, to make,
deliver and perform the Loan Documents (as well as the corporate (or equivalent)
power and authority, and the legal right, to make and deliver the Intercreditor
Agreement) to which it is a party and to consummate the Transactions and, in the
case of the Borrower, to borrow hereunder.  Each Loan Party has taken all
necessary corporate (or equivalent) action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party (as well as the
Intercreditor Agreement) and the consummation of the Transactions and, in the
case of the Borrower, to authorize the borrowings on the terms and conditions of
this Agreement.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental

 

48

--------------------------------------------------------------------------------


 

Authority or any other Person is required to be obtained by any Loan Party in
connection with the Transactions and the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4 and Schedule 4.19(b), which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to in Schedule 4.19(a)-1 and
Schedule 4.19(a)-2 and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.  Each Loan Document and the Intercreditor Agreement has been duly
executed and delivered on behalf of each Loan Party that is a party thereto. 
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents by the Loan Parties, the borrowings
hereunder, the use of the proceeds thereof and the consummation of the
Transactions will not violate any Requirement of Law applicable to, or any
Contractual Obligation of, Parent, Holdings or any of its Subsidiaries except to
the extent such violation could not reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of their respective Properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and the Liens created under the First Lien
Credit Documents).

 

4.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Parent, Holdings or the Borrower, threatened by or against Parent, Holdings
or any of its Subsidiaries or against any of their respective Properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

4.7.          No Default.  Neither Parent, Holdings, nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

4.8.          Ownership of Property; Liens.  Each of Holdings and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its material Real Property, and good title to, or a valid leasehold interest in,
all its other material Property, and none of such Property (including the Real
Property) is subject to any Lien except a Permitted Lien.  Attached as Schedule
4.8 is a list of all Real Property and Operated Property which are material to
the operation of the Business of Holdings or its Subsidiaries as of the Closing
Date.

 

49

--------------------------------------------------------------------------------


 

4.9.          Intellectual Property.  Holdings and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property material to the conduct
of its business as currently conducted, free and clear of all Liens other than
Permitted Liens, and takes reasonable actions to protect, preserve and maintain
such Intellectual Property.  Except as could not reasonably be expected to have
a Material Adverse Effect, all such Intellectual Property is valid and
enforceable and all registrations and applications for such Intellectual
Property have not expired or been abandoned.  No action or proceeding is pending
by any Person or, to the knowledge of Holdings or the Borrower, threatened, or
imminent, on the date hereof, and no holding, decision or judgment has been
rendered by any Governmental Authority or arbitrator which may limit, cancel or
challenge the validity, enforceability, ownership or use of, such Intellectual
Property which could reasonably be expected to have a Material Adverse Effect,
nor does Holdings or the Borrower know of any valid basis for any such claim
except for claims, actions, proceedings, holdings, decisions or judgments which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The operation of the Business of Holdings and its
Subsidiaries does not infringe, impair, misappropriate or otherwise violate the
rights of any Person to an extent which could reasonably be expected to have a
Material Adverse Effect, and to the knowledge of Holdings or the Borrower, no
Person is infringing, impairing, misappropriating or otherwise violating any
Intellectual Property owned by any of Holdings or its Subsidiaries to an extent
which could reasonably be expected to have a Material Adverse Effect.

 

4.10.        Taxes.  Each of Parent, Holdings and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other material taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (in each case other than any taxes, fees
or charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves (to the
extent required by GAAP) have been provided on the books of Parent, Holdings or
its Subsidiaries, as the case may be, and those which, with respect to taxes or
other assessments on Real Properties, can be contested without payment under
applicable law); no material tax Lien has been filed, and, to the  knowledge of
Parent, Holdings and the Borrower, no claim is being asserted with respect to
any such tax, fee or other charge except claims that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

4.11.        Federal Regulations.  No part of the proceeds of any Loans will be
used for “buying” or “carrying” any Margin Stock within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12.        Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against Holdings or any of its Subsidiaries pending or, to
the  knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of Holdings and its

 

50

--------------------------------------------------------------------------------


 

Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of Holdings or the relevant Subsidiary.

 

4.13.        ERISA.  (a) Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred
during the three-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied, and is
in compliance, with its terms and the applicable provisions of ERISA and the
Code; (ii) no termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such three-year period, (iii) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits resulting in an “at risk” status for the Single Employer Plan; and,
except as described in Schedule 4.13, the present value of all accrued benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) does not exceed the value
of the assets of all such underfunded Plans; (iv) neither Parent, Holdings, nor
any ERISA Affiliate would become subject to any Withdrawal Liability if Parent,
Holdings, or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and (v) none of Parent,
Holdings, the Subsidiaries and the ERISA Affiliates has received any written
notification that any Multiemployer Plan is Insolvent, in Reorganization, in
“endangered” or “critical” status, or has been terminated (all within the
meaning of Title IV of ERISA), or has knowledge that any Multiemployer Plan is
reasonably expected to be Insolvent, in Reorganization, in “endangered” or
“critical” status, or terminated.

 

(b)  With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
(within the meaning of Section 3(3) of ERISA, whether or not subject to ERISA)
maintained or contributed by any of Parent, Holdings, the Subsidiaries or any
ERISA Affiliate that is not subject to U.S. law (a “Foreign Plan”), except as,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) any employer and employer contributions required by applicable law
or by the terms of such Foreign Benefit Arrangement or Foreign Plan have been
made, or, if applicable, accrued in accordance with normal accounting practices;
(ii) the accrued benefit obligations of each Foreign Plan (based on those
assumptions used to fund such Foreign Plan) with respect to all current and
former participants do not exceed the assets of such Foreign Plan; (iii) each
Foreign Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and
(iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to such Foreign Plan or
Foreign Benefit Arrangement and (B) with the terms of such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

4.14.        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

4.15.        Subsidiaries.  Schedule 4.15, as of the Closing Date, sets forth
the name and jurisdiction of formation of each Subsidiary (other than Inactive
Subsidiaries and other than Subsidiaries that are included in Excluded Assets
(as defined in the Guarantee and Collateral Agreement)) of Parent and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party, and, except as so disclosed, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Capital Stock of
Holdings, the Borrower or any such Subsidiary, except as created by the Loan
Documents.

 

4.16.        Use of Proceeds.  The proceeds of the Loans shall be used, in part,
to consummate the transactions contemplated by the Plan of Reorganization, pay
related fees and expenses and finance the working capital needs and general
corporate purposes of the Borrower.

 

4.17.        Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(A)   THE REAL PROPERTIES, AND SUCH OTHER AMUSEMENT PARKS, ATTRACTIONS OR REAL
PROPERTIES OPERATED SOLELY BY PARENT OR ITS SUBSIDIARIES, OR IN RESPECT OF WHICH
PARENT OR ANY OF ITS SUBSIDIARIES WOULD BE LIABLE AS AN OWNER, OPERATOR OR OTHER
OCCUPANT UNDER ANY ENVIRONMENTAL LAW (COLLECTIVELY, TOGETHER WITH THE REAL
PROPERTIES, THE “OPERATED PROPERTIES”), DO NOT CONTAIN, AND, TO THEIR KNOWLEDGE,
HAVE NOT PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS
OR CONCENTRATIONS OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A
VIOLATION OF, OR COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

 

(B)   NEITHER PARENT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED OR IS AWARE OF ANY
NOTICE OF VIOLATION OR ALLEGED VIOLATION (WHICH HAS NOT BEEN REMEDIATED AND
FINALLY SETTLED IN ACCORDANCE WITH ENVIRONMENTAL LAW) OF, NON-COMPLIANCE WITH,
OR ITS RESPECTIVE LIABILITY OR POTENTIAL LIABILITY UNDER, ENVIRONMENTAL LAWS
WITH REGARD TO ANY OF THE OPERATED PROPERTIES OR THE BUSINESS OPERATED BY PARENT
OR ANY OF ITS SUBSIDIARIES (THE “BUSINESS”), NOR DOES PARENT OR THE BORROWER
HAVE KNOWLEDGE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

 

(C)   MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED
OF FROM THE OPERATED PROPERTIES BY OR ON BEHALF OF PARENT, BORROWER OR THEIR
SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION THAT COULD GIVE
RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF
ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR
UNDER ANY OF THE OPERATED PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD
GIVE RISE TO LIABILITY TO PARENT, THE BORROWER OR ANY SUBSIDIARY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW WHICH HAVE NOT BEEN REMEDIATED AND FINALLY SETTLED
IN ACCORDANCE WITH ENVIRONMENTAL LAW;

 

52

--------------------------------------------------------------------------------


 

(D)   NO ENVIRONMENTAL CLAIM IS PENDING OR, TO THE KNOWLEDGE OF PARENT AND THE
BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH PARENT OR ANY
SUBSIDIARY IS OR WOULD REASONABLY BE EXPECTED TO BE NAMED AS A PARTY WITH
RESPECT TO THE OPERATED PROPERTIES OR THE BUSINESS, NOR HAS PARENT OR ANY
SUBSIDIARY RECEIVED WRITTEN NOTICE OF ANY CONSENT DECREES OR OTHER DECREES,
CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT
TO THE OPERATED PROPERTIES OR THE BUSINESS;

 

(E)   THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE OPERATED PROPERTIES OR ARISING FROM OR
RELATED TO THE OPERATIONS OF PARENT OR ANY SUBSIDIARY IN CONNECTION WITH THE
OPERATED PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION
OF OR IN AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE
TO LIABILITY UNDER ENVIRONMENTAL LAWS WHICH HAVE NOT BEEN REMEDIATED AND FINALLY
SETTLED IN ACCORDANCE WITH ENVIRONMENTAL LAW;

 

(F)    THE OPERATED PROPERTIES AND THE BUSINESS ARE IN COMPLIANCE, AND HAVE
DURING THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE OPERATED PROPERTIES
NOR ANY VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE OPERATED
PROPERTIES OR THE BUSINESS; AND

 

(G)   NEITHER PARENT NOR ANY SUBSIDIARY HAS ASSUMED OR RETAINED ANY LIABILITY OF
ANY OTHER PERSON UNDER ENVIRONMENTAL LAWS (OTHER THAN ASSUMPTIONS BY OPERATION
OF LAW IN CONNECTION WITH ACQUISITIONS OR WITH THE ACQUISITION OF ANY REAL
PROPERTIES).

 

4.18.        Accuracy of Information, Etc.  No financial statement or written
information (other than projections, estimates, forward-looking information and
information of a general industry or economic nature) contained in this
Agreement or any other Loan Document, or furnished by or on behalf of any Loan
Party in the Confidential Information Memorandum, or contained in any other
document, certificate or financial statement furnished by or on behalf of any
Loan Party to the Administrative Agent, the Lenders, the Bankruptcy Court or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when considered as a whole, contained as
of the date such financial statement, written information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made not materially
misleading.  The projections, estimates and forward-looking information
contained in the materials referenced above were based upon good faith estimates
and assumptions believed by the management of Holdings to be reasonable at the
time made, it being recognized by the Lenders that such projections, estimates
and forward-looking information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such projections, estimates and forward-looking information may differ from the
projected results set forth therein, and such differences may be material. 
There is no fact known to any Loan Party that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents, in the Confidential Information Memorandum, in the
Plan of Reorganization or in any other documents, certificates and written
financial statements

 

53

--------------------------------------------------------------------------------


 

furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

4.19.        Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
(other than the Mortgaged Properties) described therein and proceeds thereof. 
In the case of the Pledged Stock and Pledged Notes described in the Guarantee
and Collateral Agreement, upon the effectiveness of the Intercreditor Agreement,
and when any certificates representing such Pledged Stock or promissory notes
representing Pledged Notes, as applicable, are delivered to the First Lien
Administrative Agent or the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement (other than any
Deposit Accounts and future Commercial Tort Claims, each as defined therein),
when financing statements in appropriate form are filed in the offices specified
on Schedule 4.19(a)-1 (which financing statements have been duly completed and
delivered to the Administrative Agent) and such other filings or agreements as
are specified on Schedule 3 to the Guarantee and Collateral Agreement (all
documentation in respect of which other filings have been or will have been duly
completed and executed and delivered to the Administrative Agent on or prior to
the Closing Date), the Guarantee and Collateral Agreement shall constitute a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (other than Persons holding
Permitted Liens or other encumbrances or rights permitted hereunder).  Schedule
4.19(a)-2 lists each UCC Financing Statement that (i) names any Loan Party as
debtor and (ii) will remain on file after the Closing Date.  Schedule 4.19(a)-3
lists each UCC Financing Statement that (i) names any Loan Party as debtor and
(ii) will be terminated on or prior to the Closing Date; and on or prior to the
Closing Date, the Borrower will have delivered to the Administrative Agent, or
caused to be filed, duly completed UCC termination statements, authorized by the
relevant secured party, in respect of each UCC Financing Statement listed in
Schedule 4.19(a)-3.

 


(B)   EACH OF THE MORTGAGES, WHEN FILED (OR WHICH HAVE BEEN FILED) IN THE
OFFICES SPECIFIED ON SCHEDULE 4.19(B), WILL BE IN FORM SUFFICIENT TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A LEGAL,
VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND
PROCEEDS THEREOF; AND SHALL UPON DUE FILING CONSTITUTE A  PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
MORTGAGED PROPERTIES DESCRIBED THEREIN AND THE PROCEEDS THEREOF, AS SECURITY FOR
THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS HOLDING PERMITTED
LIENS, INCLUDING, WITHOUT LIMITATION, FIRST PRIORITY LIENS, OR OTHER
ENCUMBRANCES OR RIGHTS PERMITTED HEREUNDER OR BY THE RELEVANT MORTGAGE).


 

4.20.        Solvency.  Parent and its Subsidiaries (taken as a whole) are, and
after giving effect to the Transactions and the incurrence of all Indebtedness
and Obligations being incurred in connection herewith and therewith will be
Solvent.

 

4.21.        Regulation H.  Except as set forth on Schedule 4.21, no Mortgage
shall encumber improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in

 

54

--------------------------------------------------------------------------------


 

which flood insurance has not been made available under the National Flood
Insurance Act of 1968.

 

4.22.        Parks.  Set forth on Schedule 4.22 is a complete and correct list
of all of the amusement and attraction parks owned or leased, and currently
operated (the “Existing Parks”), by Parent or its Subsidiaries as of the Closing
Date.

 


SECTION 5.           CONDITIONS PRECEDENT


 

5.1.          Conditions Precedent to Loans.  The agreement of each Lender to
make the Loans requested to be made by it hereunder is subject to the
satisfaction, prior to or concurrently with the making of the Loans on the
Closing Date, of the following conditions precedent:

 


(A)   LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS
AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT,
HOLDINGS AND THE BORROWER, (II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT, HOLDINGS, THE BORROWER AND
EACH SUBSIDIARY GUARANTOR, (III) MORTGAGES, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH PARTY THERETO, (IV) A LENDER ADDENDUM, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO, (V) FOR THE
ACCOUNT OF EACH RELEVANT LENDER THAT SO REQUESTS, NOTES CONFORMING TO THE
REQUIREMENTS HEREOF AND EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE BORROWER, AND (VI) THE INTERCREDITOR AGREEMENT, EXECUTED AND DELIVERED BY
THE ADMINISTRATIVE AGENT AND THE FIRST LIEN ADMINISTRATIVE AGENT AND
ACKNOWLEDGED AND AGREED BY PARENT, HOLDINGS, THE BORROWER AND THE SUBSIDIARY
GUARANTORS.


 


(B)   CONFIRMATION ORDER.  THE BANKRUPTCY COURT SHALL HAVE ENTERED AN ORDER
CONFIRMING THE PLAN OF REORGANIZATION (THE “CONFIRMATION ORDER”), WHICH ORDER
(INCLUDING THE PLAN OF REORGANIZATION) SHALL BE IN FULL FORCE AND EFFECT AND
SHALL NOT HAVE BEEN REVERSED OR MODIFIED AND SHALL NOT BE STAYED OR SUBJECT TO A
MOTION TO STAY OR SUBJECT TO APPEAL OR PETITION FOR REVIEW, REHEARING OR
CERTIORARI.  THE EFFECTIVE DATE UNDER THE PLAN OF REORGANIZATION SHALL HAVE
OCCURRED (AND ALL CONDITIONS PRECEDENT THERETO AS SET FORTH THEREIN SHALL HAVE
BEEN SATISFIED (OR SHALL BE CONCURRENTLY SATISFIED) OR WAIVED).


 


(C)   NEW TIME WARNER FACILITY.  PARENT, HOLDINGS, THE BORROWER, THE ACQUISITION
PARTIES, CERTAIN OF THEIR AFFILIATES AND EACH SUBSIDIARY GUARANTOR SHALL HAVE
ENTERED INTO DEFINITIVE DOCUMENTATION (INCLUDING GUARANTEES) WITH TIME WARNER IN
RESPECT OF THE NEW TIME WARNER FACILITY, WHICH SHALL BE IN AN AMOUNT EQUAL TO
$150,000,000 AND SHALL OTHERWISE BE ON TERMS AND CONDITIONS SUBSTANTIALLY
CONSISTENT WITH THE DRAFTS OF (I) THE MULTIPLE DRAW TERM CREDIT AGREEMENT AMONG
THE ACQUISITION PARTIES AND TW AND (II) THE GUARANTEE AGREEMENT AMONG THE LOAN
PARTIES AND TW, IN EACH CASE AS FILED WITH THE BANKRUPTCY COURT ON FEBRUARY 11,
2010 WITH ANY MATERIAL CHANGE TO ANY TERM OR CONDITION SET FORTH IN SUCH
DOCUMENTS TO BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)   PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE
RECEIVED (I) THE PRO FORMA BALANCE SHEET, (II) THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS

 

55

--------------------------------------------------------------------------------



 


DESCRIBED IN SECTION 4.1(B) AND (III) TO THE EXTENT AVAILABLE ON THE CLOSING
DATE, THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 6.1(A).


 


(E)   APPROVALS.  ALL MATERIAL GOVERNMENTAL AUTHORITY AND THIRD PARTY APPROVALS
NECESSARY OR, IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT,
ADVISABLE TO BE OBTAINED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN
FULL FORCE AND EFFECT.


 


(F)    RELATED AGREEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (IN A
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) TRUE AND CORRECT
COPIES, CERTIFIED AS TO AUTHENTICITY BY PARENT OR HOLDINGS, OF THE FIRST LIEN
CREDIT DOCUMENTS, THE NEW TIME WARNER FACILITY, THE PARTNERSHIP PARKS
AGREEMENTS, THE SHARED SERVICES AGREEMENT, THE TAX SHARING AGREEMENT AND SUCH
OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, A COPY OF ANY OTHER DEBT
INSTRUMENT, SECURITY AGREEMENT OR OTHER MATERIAL CONTRACT TO WHICH THE LOAN
PARTIES AND PARENT MAY BE A PARTY; PROVIDED THAT ANY AGREEMENT, DOCUMENT,
INSTRUMENT OR CONTRACT POSTED ON INTRALINKS, SYNDTRAK, DATASITE OR A
SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION (EACH, A “PLATFORM”) WILL BE
DEEMED TO HAVE BEEN PROVIDED, AND CERTIFIED AS TO ITS AUTHENTICITY, BY PARENT
AND/OR HOLDINGS.


 


(G)   PAYMENT OF EXISTING INDEBTEDNESS; NO MATERIAL INDEBTEDNESS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT (I) ALL AMOUNTS OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT AND THE EXISTING TIME WARNER FACILITY SHALL HAVE BEEN PAID IN FULL IN
CASH, ALL COMMITMENTS RELATING TO THE FOREGOING SHALL HAVE BEEN TERMINATED AND
ALL LIENS AND SECURITY INTERESTS RELATED THERETO SHALL HAVE BEEN TERMINATED OR
RELEASED AND (II) THE OUTSTANDING PRINCIPAL AND ALL ACCRUED AND UNPAID
PRE-PETITION INTEREST OF SIX FLAGS OPERATIONS INC. UNDER ITS 12 ¼% NOTES DUE
2016 SHALL HAVE BEEN PAID.  AFTER GIVING EFFECT TO THE REPAYMENTS AND
REFINANCING OF INDEBTEDNESS OF THE LOAN PARTIES THAT SHALL OCCUR ON THE CLOSING
DATE, THE LOAN PARTIES SHALL HAVE NO MATERIAL INDEBTEDNESS OTHER THAN UNDER THE
LOAN DOCUMENTS, THE FIRST LIEN CREDIT DOCUMENTS, THE NEW TIME WARNER FACILITY,
THE PARTNERSHIP PARKS AGREEMENTS AND CERTAIN EXISTING INDEBTEDNESS (INCLUDING
CERTAIN EXISTING INTERCOMPANY INDEBTEDNESS) REASONABLY SATISFACTORY TO THE
ARRANGER.


 


(H)   FEES.  THE LENDERS, THE ADMINISTRATIVE AGENT AND THE ARRANGER SHALL HAVE
RECEIVED ALL FEES (INCLUDING, WITHOUT LIMITATION, A TICKING FEE, PAYABLE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF EACH LENDER WHICH HAS DELIVERED AN
EXECUTED COPY OF ITS INSTITUTIONAL ALLOCATION CONFIRMATION, COMMENCING ON THE
DATE ON WHICH EACH SUCH LENDER SHALL HAVE DELIVERED A COPY OF ITS INSTITUTIONAL
ALLOCATION CONFIRMATION, OR OTHER INDICATION OF ITS COMMITMENT TO THE FACILITY
SATISFACTORY TO THE ARRANGER, AND ENDING ON THE EARLIER TO OCCUR OF THE DATE OF
TERMINATION OR EXPIRATION OF THE COMMITMENTS AND THE CLOSING DATE, CALCULATED AT
THE RATE OF 0.50% PER ANNUM ON THE AGGREGATE AMOUNT OF THE COMMITMENTS) AND THE
OTHER FEES SET FORTH IN THAT CERTAIN FEE LETTER, DATED AS OF APRIL 7, 2010,
BETWEEN BORROWER AND THE ARRANGER REQUIRED TO BE PAID, AND ALL EXPENSES FOR
WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING REASONABLE FEES, DISBURSEMENTS AND
OTHER CHARGES OF COUNSEL TO THE AGENTS), ON OR BEFORE THE CLOSING DATE.  ALL
SUCH AMOUNTS WILL BE PAID WITH CASH ON HAND OF PARENT AND ITS SUBSIDIARIES OR
WITH PROCEEDS OF LOANS MADE ON THE CLOSING DATE AND WILL BE REFLECTED IN THE
FUNDING INSTRUCTIONS GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON OR
BEFORE THE CLOSING DATE.

 

56

--------------------------------------------------------------------------------



 


(I)    BUSINESS PLAN.  THE LENDERS SHALL HAVE RECEIVED A SATISFACTORY BUSINESS
PLAN FOR FISCAL YEARS 2009 THROUGH 2015 (AND THE BORROWER SHALL HAVE
DEMONSTRATED PROJECTED MINIMUM LIQUIDITY OF AT LEAST $60,000,000 AT ALL TIMES
UNDER SUCH BUSINESS PLAN), INCLUDING ON A MONTHLY BASIS THROUGH DECEMBER 31,
2010, AND A SATISFACTORY WRITTEN ANALYSIS OF THE BUSINESS AND PROSPECTS OF
PARENT AND ITS SUBSIDIARIES FOR THE PERIOD FROM THE CLOSING DATE THROUGH 2015,
IN EACH CASE COVERING SUCH MATTERS AND IN SUCH LEVEL OF DETAIL AS IS CUSTOMARY
IN COMPARABLE FINANCING TRANSACTIONS.


 


(J)    LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS
OF RECENT UNIFORM COMMERCIAL CODE AND OTHER LIEN SEARCHES IN EACH RELEVANT
DOMESTIC JURISDICTION WITH RESPECT TO ALL PROPERTY OF THE LOAN PARTIES (EXCEPT
THAT WITH RESPECT TO THE REAL PROPERTY, SUCH LIEN SEARCHES SHALL BE LIMITED TO
THE MORTGAGED PROPERTIES), AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE
PROPERTY OF THE LOAN PARTIES, EXCEPT FOR PERMITTED LIENS OR LIENS TO BE
DISCHARGED PRIOR TO OR AT THE CLOSING DATE.


 


(K)   CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS.


 


(L)    LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:


 

(I)            THE LEGAL OPINION OF PAUL, HASTINGS, JANOFSKY & WALKER LLP,
SPECIAL COUNSEL TO PARENT, HOLDINGS AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT F;

 

(II)           THE LEGAL OPINIONS OF COUNSEL TO HOLDINGS AND ITS SUBSIDIARIES IN
CANADA IN RESPECT OF THE PLEDGE OF THE CAPITAL STOCK OF SUBSIDIARIES OF HOLDINGS
INCORPORATED IN CANADA, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(III)          THE LEGAL OPINIONS OF LOCAL COUNSEL IN EACH OF THE JURISDICTIONS
WHERE A MORTGAGED PROPERTY IS LOCATED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(IV)          THE LEGAL OPINIONS OF LOCAL COUNSEL WITH RESPECT TO EACH
SUBSIDIARY GUARANTOR NOT COVERED IN THE LEGAL OPINIONS REFERRED TO ABOVE IN
CLAUSES (I) AND (III) OF THIS SECTION 7.1(L), IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 


(M)  PLEDGED STOCK; STOCK POWERS; ACKNOWLEDGMENT AND CONSENT; PLEDGED NOTES. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) IF CERTIFICATED, THE
CERTIFICATES REPRESENTING THE CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE
AND COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH
CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF (OTHER THAN WITH RESPECT TO REINO AVENTURA, S.A. DE C.V. AND VENTAS Y

 

57

--------------------------------------------------------------------------------



 


SERVICIOS AL CONSUMIDOR, S.A. DE C.V.), HAVE BEEN RECEIVED BY THE FIRST LIEN
ADMINISTRATIVE AGENT OR THE ADMINISTRATIVE AGENT, (II) AN ACKNOWLEDGMENT AND
CONSENT, SUBSTANTIALLY IN THE FORM OF ANNEX II TO THE GUARANTEE AND COLLATERAL
AGREEMENT, DULY EXECUTED BY ANY ISSUER OF CAPITAL STOCK PLEDGED PURSUANT TO THE
GUARANTEE AND COLLATERAL AGREEMENT THAT IS NOT ITSELF A PARTY TO THE GUARANTEE
AND COLLATERAL AGREEMENT (OTHER THAN REINO AVENTURA, S.A. DE C.V. AND VENTAS Y
SERVICIOS AL CONSUMIDOR, S.A. DE C.V.) AND (III) EACH PROMISSORY NOTE, IF ANY,
PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK
SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE PLEDGOR THEREOF HAS BEEN
RECEIVED BY THE FIRST LIEN ADMINISTRATIVE AGENT OR THE ADMINISTRATIVE AGENT.


 


(N)   FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING, WITHOUT
LIMITATION, ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE
SECURITY DOCUMENTS OR UNDER ANY REQUIREMENT OF LAW OR REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 7.4, INCLUDING, WITHOUT LIMITATION, THE FIRST PRIORITY LIENS), SHALL
HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION
(OTHER THAN WITH RESPECT TO REINO AVENTURA, S.A. DE C.V. AND VENTAS Y SERVICIOS
AL CONSUMIDOR, S.A. DE C.V.).


 


(O)   MORTGAGES, ETC.


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A MORTGAGE WITH
RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PARTY THERETO.

 

(II)           THE BORROWER SHALL HAVE ORDERED (OR CAUSED TO BE ORDERED) A
BOCK & CLARK PRELIMINARY EVALUATION REPORT FOR EACH MORTGAGED PROPERTY AND SHALL
USE GOOD FAITH EFFORTS TO CAUSE BOCK & CLARK TO DELIVER THE PRELIMINARY
EVALUATION REPORTS.

 

(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AND THE TITLE
INSURANCE COMPANY ISSUING THE POLICIES OR BINDERS REFERRED TO IN CLAUSE
(IV) BELOW (THE “TITLE INSURANCE COMPANY”) SHALL HAVE RECEIVED, EXISTING SURVEYS
OR MAPS OF THE PARKS AND ALL PORTIONS OF THE MORTGAGED PROPERTIES MATERIAL TO
THE BUSINESS (THE “EXISTING SURVEYS”).  IF AND TO THE EXTENT (A) A MORTGAGED
PROPERTY IS NOT DEPICTED BY AN EXISTING SURVEY OR (B) THE EXISTING SURVEY FOR A
MORTGAGED PROPERTY DOES NOT DEPICT REAL PROPERTY WHICH IS MATERIAL TO THE
OPERATION OF THE BUSINESS THEREON (SUCH REAL PROPERTY NOT DEPICTED BY AN
EXISTING SURVEY REFERRED TO IN THE FOREGOING CLAUSES (A) AND (B) BEING REFERRED
TO AS “UNCOVERED PROPERTY”), THEN AT THE ADMINISTRATIVE AGENT’S REQUEST, MADE
SUBJECT TO AND IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT AND
THE TITLE INSURANCE COMPANY SHALL ALSO HAVE RECEIVED AN UPDATE TO THE APPLICABLE
EXISTING SURVEY FOR THE APPLICABLE MORTGAGED PROPERTY, OR A SUPPLEMENTAL SURVEY
(EACH, A “SUPPLEMENTAL SURVEY”), DEPICTING IN EACH CASE, THE UNCOVERED PROPERTY,
WHICH SUPPLEMENTAL SURVEY SHALL (1) BE CERTIFIED TO THE ADMINISTRATIVE AGENT AND
THE TITLE INSURANCE COMPANY BY AN INDEPENDENT PROFESSIONAL LICENSED LAND
SURVEYOR REASONABLY

 

58

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE ADMINISTRATIVE AGENT IN A MANNER REASONABLY SATISFACTORY TO
THEM, (2) SHOW THE PERIMETER BOUNDARIES OF THE UNCOVERED PROPERTY AND ALL
IMPROVEMENTS THEREON LOCATED WITHIN 5 FEET OF THE PERIMETER BOUNDARY LINE OF
SUCH UNCOVERED PROPERTY AND ALL ENCROACHMENTS OF OTHER PROPERTY ONTO THE
UNCOVERED PROPERTY, (3) SHOW ALL POINTS OF ACCESS TO SUCH UNCOVERED PROPERTY
FROM MAJOR PUBLIC STREETS, AND (4) INCLUDE A METES AND BOUNDS DESCRIPTION OF
SUCH UNCOVERED PROPERTY.  FOR PURPOSES OF THIS SECTION 5.1(O), THE
ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY SHALL NOT BE ENTITLED TO
RECEIVE A SUPPLEMENTAL SURVEY UNLESS THE UNCOVERED PROPERTY MEETS THE FOLLOWING
“MATERIALITY THRESHOLD”: (I) THE UNCOVERED PROPERTY IS MATERIAL TO THE OPERATION
OF THE BUSINESS AT THE APPLICABLE PARK AS CURRENTLY CONDUCTED, OR (II) THE
UNCOVERED PROPERTY IS REQUIRED IN ORDER TO OPERATE THE BUSINESS AT THE
APPLICABLE PARK AS CURRENTLY CONDUCTED IN ACCORDANCE WITH REQUIREMENTS OF LAW.

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN RESPECT OF EACH
MORTGAGED PROPERTY A MORTGAGEE’S TITLE INSURANCE POLICY (OR POLICIES) OR MARKED
UP UNCONDITIONAL BINDER FOR SUCH INSURANCE, TOGETHER WITH SUCH ENDORSEMENTS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, IN EACH CASE IN FORM AND
SUBSTANCE, AND IN AN AMOUNT, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT ALL PREMIUMS IN RESPECT OF EACH SUCH POLICY AND ALL RELATED EXPENSES, IF
ANY, HAVE BEEN PAID.

 

(V)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WITH RESPECT TO ANY
MORTGAGED PROPERTY WHICH IS LOCATED IN A “SPECIAL FLOOD HAZARD AREA” (A) A
POLICY OF FLOOD INSURANCE THAT (1) COVERS SUCH MORTGAGED PROPERTY,  (2) IS
WRITTEN IN AN AMOUNT NOT LESS THAN THE OUTSTANDING PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SECURED BY SUCH MORTGAGE THAT IS REASONABLY ALLOCABLE TO SUCH REAL
PROPERTY OR THE MAXIMUM LIMIT OF COVERAGE MADE AVAILABLE WITH RESPECT TO THE
PARTICULAR TYPE OF PROPERTY UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968,
WHICHEVER IS LESS, AND (3) HAS A TERM ENDING NOT LATER THAN THE MATURITY OF THE
INDEBTEDNESS SECURED BY SUCH MORTGAGE AND (B) CONFIRMATION THAT THE BORROWER HAS
RECEIVED THE NOTICE REQUIRED PURSUANT TO SECTION 208(E)(3) OF REGULATION H OF
THE BOARD.

 

(VI)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF ALL
RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE IN, THE TITLE
POLICY OR POLICIES REFERRED TO IN CLAUSE (III) ABOVE AND A COPY OF ALL OTHER
MATERIAL DOCUMENTS AFFECTING THE MORTGAGED PROPERTIES.

 


(P)   INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 6.4.


 


(Q)   THE U.S.A. PATRIOT ACT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
DOCUMENTATION AND OTHER INFORMATION AS REQUIRED BY BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE U.S.A. PATRIOT ACT.


 


(R)    PRO FORMA COMPLIANCE.  THE LOAN PARTIES SHALL BE IN PRO FORMA COMPLIANCE
WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 7.1 AND 7.2.

 

59

--------------------------------------------------------------------------------



 


(S)   FIRST LIEN TERM LOANS.  THE BORROWER SHALL HAVE BORROWED $770,000,000 IN
AGGREGATE PRINCIPAL AMOUNT UNDER THE FIRST LIEN CREDIT AGREEMENT.


 


(T)    EQUITY PROCEEDS.  PARENT SHALL HAVE RECEIVED (I) NET PROCEEDS IN A
MINIMUM AMOUNT OF $650,000,000 FROM THE SALE OF NEW PARENT COMMON STOCK
(COMPRISED OF AT LEAST (A) $505,500,000 FROM THE SALE OF PARENT COMMON STOCK
PURSUANT TO A RIGHTS OFFERING TO PARENT NOTEHOLDERS THAT IS FULLY BACKSTOPPED BY
A GROUP OF PARENT NOTEHOLDERS (THE “PARENT BACKSTOP GROUP”), (B) $75,000,000
FROM A DIRECT DISCOUNTED PURCHASE OF PARENT COMMON STOCK BY THE PARENT BACKSTOP
GROUP, (C) $50,000,000 FROM A DIRECT UNDISCOUNTED PURCHASE OF PARENT COMMON
STOCK BY THE PARENT BACKSTOP GROUP AND (D) $19,500,000 FROM THE CONVERSION OF
CLAIMS IN RESPECT OF THE 12 ¼% NOTES DUE 2016 OF HOLDINGS (THE “SFO NOTES”)) AND
(II) ADDITIONAL EQUITY CAPITAL OF AT LEAST (A) $25,000,000 FROM THE SALE OF
ADDITIONAL COMMON STOCK PURSUANT TO THE DELAYED DRAW EQUITY COMMITMENT UNDER
WHICH AT LEAST $25,000,000 CAN BE RAISED FROM THE SALE OF ADDITIONAL COMMON
STOCK IF THE BOARD OF DIRECTORS OF PARENT DETERMINES THAT SUCH ADDITIONAL EQUITY
CONTRIBUTION IS NECESSARY BETWEEN THE DATE ON WHICH THE CONFIRMATION ORDER
BECOMES EFFECTIVE AND JUNE 1, 2011, AND (B) $50,000,000 FROM THE CONVERSION OF
CLAIMS IN RESPECT OF THE SFO NOTES TO FUND THE PAYMENT OF POST-PETITION INTEREST
IN RESPECT OF THE SFO NOTES IF THE BANKRUPTCY COURT ALLOWS SUCH CLAIMS;
PROVIDED, HOWEVER, THAT IN THE CASE OF CLAUSES (I)(D) AND (II)(B) ABOVE, PARENT
MAY RECEIVE CASH IN SUCH AMOUNTS FROM SUCH HOLDERS OF CLAIMS (AS OPPOSED TO AND
IN LIEU OF A CONVERSION OF CLAIMS).


 


(U)   MANAGEMENT, ETC.  THE SENIOR MANAGEMENT OF THE LOAN PARTIES AS OF
NOVEMBER 30, 2009 SHALL CONTINUE TO BE SENIOR MANAGEMENT OF PARENT UPON
CONFIRMATION OF THE PLAN OF REORGANIZATION AND NO CHANGE OF SUCH SENIOR
MANAGEMENT SHALL HAVE BEEN PUBLICLY ANNOUNCED.  THE BUSINESS PLAN FOR PARENT,
HOLDINGS AND THE BORROWER ON THE CLOSING DATE SHALL BE CONSISTENT WITH THAT
DESCRIBED IN THE PLAN OF REORGANIZATION.


 


(V)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE, PROVIDED, THAT, TO THE EXTENT ANY
SUCH REPRESENTATION AND WARRANTY IS ALREADY QUALIFIED BY MATERIALITY OR BY
REFERENCE TO MATERIAL ADVERSE EFFECT, SUCH REPRESENTATION SHALL BE TRUE AND
CORRECT IN ALL RESPECTS.


 


(W)  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE CLOSING DATE OR AFTER GIVING EFFECT TO THE MAKING OF THE
LOANS.


 


SECTION 6.           AFFIRMATIVE COVENANTS


 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as any Loan or other amount is owing to any Lender or any Agent hereunder,
each of Parent, Holdings and the Borrower shall and shall cause each of their
respective Subsidiaries to:

 

6.1.          Financial Statements and Other Information.  Deliver to the
Administrative Agent for prompt distribution to each of the Lenders:

 

60

--------------------------------------------------------------------------------


 

(A)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF PARENT, CONSOLIDATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS OF PARENT AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR AND
THE RELATED CONSOLIDATED BALANCE SHEETS OF PARENT AND ITS SUBSIDIARIES AS AT THE
END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL YEAR, ACCOMPANIED BY
AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING, WHICH OPINION SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS AT THE END
OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP (IT BEING AGREED THAT SUCH
FINANCIAL STATEMENTS WILL BE ACCOMPANIED BY A RECONCILIATION STATEMENT TO THE
OPERATIONS OF BORROWER AND ITS SUBSIDIARIES) AND;

 

(B)   [RESERVED];

 

(C)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF EACH OF TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P.,
CONSOLIDATED STATEMENTS OF OPERATIONS, PARTNERS’ EQUITY AND CASH FLOWS OF EACH
OF TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P. AND ITS SUBSIDIARIES
FOR SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED BALANCE SHEETS OF EACH OF
TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P. AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL YEAR, ACCOMPANIED BY
AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING, WHICH OPINION SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF EACH OF TEXAS FLAGS, LTD. AND SIX FLAGS
OVER GEORGIA II, L.P. AND ITS SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH
FISCAL YEAR IN ACCORDANCE WITH GAAP;

 

(D)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH
OF THE FIRST THREE QUARTERLY FISCAL PERIODS OF EACH FISCAL YEAR OF PARENT,
INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS OF PARENT AND ITS SUBSIDIARIES FOR SUCH PERIOD AND FOR THE PERIOD
FROM THE BEGINNING OF THE RESPECTIVE FISCAL YEAR TO THE END OF SUCH PERIOD, AND
THE RELATED CONSOLIDATED BALANCE SHEETS OF PARENT AND ITS SUBSIDIARIES, AS AT
THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIODS IN THE
PRECEDING FISCAL YEAR (EXCEPT THAT, IN THE CASE OF BALANCE SHEETS, SUCH
COMPARISON SHALL BE TO THE LAST DAY OF THE PRIOR FISCAL YEAR), ACCOMPANIED BY A
RECONCILIATION STATEMENT TO THE OPERATIONS OF BORROWER AND ITS SUBSIDIARIES AND
A CERTIFICATE OF A RESPONSIBLE OFFICER OF PARENT, WHICH CERTIFICATE SHALL STATE
THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE INTERIM CONDENSED CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF PARENT AND ITS SUBSIDIARIES, IN EACH CASE IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS);

 

(E)   [RESERVED];

 

61

--------------------------------------------------------------------------------


 

(F)    CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) OR (D) OF THIS SECTION 6.1, A CERTIFICATE OF A RESPONSIBLE OFFICER OF
PARENT, (I) TO THE EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING (OR, IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, DESCRIBING THE SAME IN REASONABLE DETAIL AND DESCRIBING THE ACTION
THAT BEING TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO), (II) SETTING
FORTH IN REASONABLE DETAIL THE COMPUTATIONS NECESSARY TO DETERMINE WHETHER THE
LOAN PARTIES WERE IN COMPLIANCE WITH SECTIONS 7.1, 7.2, 7.3(N)(III), 7.7 AND
7.8(V) AS OF THE END OF THE RESPECTIVE QUARTERLY FISCAL PERIOD OR FISCAL YEAR
AND (III) SETTING FORTH THE AGGREGATE RESTRICTED PAYMENTS MADE PURSUANT TO
SECTION 7.6(C)(I) THROUGH (III), SECTION 7.6(E) AND SECTION 7.6(H) AND INCLUDING
A DESCRIPTION OF SUCH RESTRICTED PAYMENT OR INVESTMENT BY CATEGORY AND AGGREGATE
INVESTMENTS MADE PURSUANT TO SECTION 7.8(G) DURING THE APPLICABLE QUARTERLY
FISCAL PERIOD OR FISCAL YEAR;

 

(G)   AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 75 DAYS AFTER THE END
OF EACH FISCAL YEAR OF PARENT, A DETAILED CONSOLIDATED BUDGET FOR THE FOLLOWING
FISCAL YEAR;

 

(H)   WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
PARENT AND WITHIN 90 DAYS AFTER EACH FISCAL YEAR OF PARENT, A NARRATIVE
DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
PARENT AND ITS SUBSIDIARIES FOR SUCH FISCAL PERIOD AND, IF APPLICABLE, FOR THE
PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH
FISCAL QUARTER, AS COMPARED TO THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;

 

(I)    PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF ALL REGISTRATION
STATEMENTS AND REGULAR PERIODIC REPORTS, IF ANY, THAT PARENT, HOLDINGS OR THE
BORROWER SHALL HAVE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (OR ANY
GOVERNMENTAL AGENCY SUBSTITUTED THEREFOR) OR ANY NATIONAL SECURITIES EXCHANGE
(OTHER THAN AMENDMENTS TO ANY REGISTRATION STATEMENT (TO THE EXTENT SUCH
REGISTRATION STATEMENT, IN THE FORM IT BECAME EFFECTIVE, IS DELIVERED), EXHIBITS
TO ANY REGISTRATION STATEMENT AND, IF APPLICABLE, ANY REGISTRATION STATEMENT ON
FORM S-8);

 

(J)    PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY FINAL MANAGEMENT LETTERS
(OTHER THAN SPECIAL LETTERS) PREPARED BY PARENT’S INDEPENDENT PUBLIC ACCOUNTANTS
WITH RESPECT TO THE AUDIT OF THE FINANCIAL STATEMENTS OF PARENT AND ITS
SUBSIDIARIES;

 

(K)   WITHIN 15 BUSINESS DAYS AFTER THE END OF EACH OF THE CALENDAR MONTHS OF
JUNE, JULY, AUGUST, SEPTEMBER AND OCTOBER, A PERFORMANCE REPORT IN RESPECT OF
THE PARKS DETAILING ON A PARK-BY-PARK BASIS ATTENDANCE AND REVENUE FOR THE
PRECEDING CALENDAR MONTH AND SHOWING A COMPARISON TO BUDGET, TO THE SAME PERIOD
IN THE PRIOR YEAR AND YEAR-TO-DATE IN THE PRIOR YEAR; AND

 

(L)    FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL
CONDITION, OPERATIONS, BUSINESS OR PROSPECTS OF PARENT OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY PLAN OR MULTIEMPLOYER PLAN AND
ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA), OR
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS ANY LENDER OR THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.

 

62

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the obligations in paragraphs (a), (d) and (h) of
this Section 6.1 may be satisfied with respect to financial information of
Parent and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, to the extent filed with the SEC.

 

Documents required to be delivered pursuant to Section 6.1(a), (d), (g), (h) or
(i) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Parent posts such documents, or provides
a link thereto on Parent’s website on the Internet; or (ii) on which such
documents are posted on Parent’s or the Borrower’s behalf on a Platform;
provided that (i) upon written request by the Administrative Agent, Parent or
the Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) Parent or
the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.1(f) to the Administrative Agent.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

6.2.          Notices of Material Events.  Furnish the following to the
Administrative Agent in writing:

 

(A)   PROMPTLY AFTER ANY EXECUTIVE OFFICER OF PARENT, HOLDINGS OR THE BORROWER
HAS ACTUAL KNOWLEDGE OF FACTS THAT WOULD GIVE HIM OR HER REASON TO BELIEVE THAT
ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, NOTICE OF SUCH DEFAULT OR EVENT OF
DEFAULT;

 

(B)   AS SOON AS ANY EXECUTIVE OFFICER OF PARENT, HOLDINGS OR THE BORROWER HAS
ACTUAL KNOWLEDGE OF THE FACTS THAT WOULD GIVE HIM OR HER REASON TO KNOW OF THE
OCCURRENCE THEREOF, PROMPT NOTICE OF ALL LEGAL OR ARBITRAL PROCEEDINGS, AND OF
ALL PROCEEDINGS BY OR BEFORE ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY,
AND OF ANY MATERIAL DEVELOPMENT IN RESPECT OF SUCH LEGAL OR OTHER PROCEEDINGS,
AFFECTING PARENT OR ANY OF ITS SUBSIDIARIES THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN AGGREGATE LIABILITIES OR DAMAGES IN EXCESS
OF $5,000,000 OVER AVAILABLE INSURANCE OR INDEMNIFICATION BY CREDITWORTHY THIRD
PARTIES;

 

(C)   (I) AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS AFTER PARENT,
HOLDINGS OR THE BORROWER KNOWS OR HAS REASON TO BELIEVE THAT ANY ERISA EVENT HAS
OCCURRED OR EXISTS, NOTICE OF THE OCCURRENCE OF SUCH ERISA EVENT (AND AS SOON AS
PRACTICABLE THEREAFTER, A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH
OR GIVEN TO THE PBGC BY PARENT, HOLDINGS OR AN ERISA AFFILIATE WITH RESPECT TO
SUCH ERISA EVENT), IF SUCH ERISA EVENT COULD REASONABLY BE EXPECTED TO RESULT IN
AGGREGATE LIABILITIES IN EXCESS OF $5,000,000 AND (II) PROMPTLY FOLLOWING
RECEIPT THEREOF, COPIES OF ANY DOCUMENTS DESCRIBED IN SECTIONS 101(K) OR
101(L) OF ERISA THAT PARENT, HOLDINGS OR ANY ERISA AFFILIATE MAY REQUEST WITH
RESPECT TO ANY MULTIEMPLOYER PLAN; PROVIDED, THAT IF PARENT, HOLDINGS OR ANY OF
THE ERISA AFFILIATES HAVE NOT REQUESTED SUCH DOCUMENTS OR NOTICES

 

63

--------------------------------------------------------------------------------


 

FROM THE ADMINISTER OR SPONSOR OF THE APPLICABLE MULTIEMPLOYER PLAN, THEN, UPON
REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, PARENT, HOLDINGS AND/OR ITS
ERISA AFFILIATES SHALL PROMPTLY MAKE A REQUEST FOR SUCH DOCUMENTS OR NOTICES
FROM SUCH ADMINISTRATOR OR SPONSOR AND PARENT SHALL PROVIDE COPIES OF SUCH
DOCUMENTS AND NOTICES TO THE ADMINISTRATIVE AGENT PROMPTLY AFTER RECEIPT THEREOF
AND FURTHER PROVIDED THAT THE RIGHTS GRANTED TO THE ADMINISTRATIVE AGENT IN THIS
SECTION 6.2(C)(II) SHALL BE EXERCISED NOT MORE THAN ONCE DURING A 12-MONTH
PERIOD;

 

(D)   AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN FIVE DAYS PRIOR TO THE
INCURRENCE BY PARENT OF INDEBTEDNESS PURSUANT TO ANY INDENTURE, NOTICE OF SUCH
INCURRENCE;

 

(E)   PROMPT NOTICE OF THE ASSERTION OF ANY ENVIRONMENTAL CLAIM BY ANY PERSON
AGAINST, OR WITH RESPECT TO THE ACTIVITIES OF, PARENT OR ANY OF ITS SUBSIDIARIES
AND NOTICE OF ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY ENVIRONMENTAL
LAWS OR ANY ENVIRONMENTAL PERMITS OTHER THAN ANY ENVIRONMENTAL CLAIM OR ALLEGED
VIOLATION THAT, IF ADVERSELY DETERMINED, COULD NOT (EITHER INDIVIDUALLY OR IN
THE AGGREGATE) REASONABLY BE EXPECTED TO RESULT IN REMEDIATION COSTS OF MORE
THAN $5,000,000 OVER AVAILABLE INSURANCE OR INDEMNIFICATION BY CREDITWORTHY
THIRD PARTIES OR MATERIALLY ADVERSELY AFFECT THE OPERATION OF ANY PARK; AND

 

(F)    PROMPT NOTICE OF ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Responsible Officer of Parent or the Borrower setting forth in reasonable
detail the facts and circumstances of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

6.3.          Existence, Etc.

 


(A)   PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION (OTHER THAN WITH RESPECT
TO INACTIVE SUBSIDIARIES) AND (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES (INCLUDING ITS GOOD STANDING), PERMITS, LICENSES AND
FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT
(I) IN THE CASE OF CLAUSE (B) ABOVE, TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) IN THE CASE
OF CLAUSE (A) OR (B) ABOVE, PURSUANT TO A TRANSACTION PERMITTED BY SECTION 7.5;


 


(B)   PAY AND DISCHARGE ALL FEDERAL INCOME TAXES AND ALL OTHER MATERIAL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR
PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH
THERETO, EXCEPT FOR ANY SUCH OBLIGATION, TAX, ASSESSMENT, CHARGE OR LEVY THE
PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND
AGAINST WHICH ADEQUATE RESERVES ARE BEING MAINTAINED TO THE EXTENT REQUIRED BY
GAAP; PROVIDED THAT, WITH RESPECT TO TAXES ASSESSED AGAINST REAL PROPERTIES,
SUCH TAXES CAN BE CONTESTED WITHOUT PAYMENT UNDER APPLICABLE LAW;


 


(C)   MAINTAIN AND PRESERVE ALL OF ITS PROPERTIES MATERIAL TO THE CONDUCT OF THE
BUSINESS OF PARENT, HOLDINGS AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) IN GOOD
WORKING ORDER AND

 

64

--------------------------------------------------------------------------------


 


CONDITION, EXCEPT FOR FAILURES THAT COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;


 


(D)   KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL
BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED; AND


 


(E)   PERMIT REPRESENTATIVES OF ANY LENDER OR THE ADMINISTRATIVE AGENT, UPON
REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS (AND, EXCEPT IF A DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, NOT MORE FREQUENTLY THAN ONCE EACH
CALENDAR QUARTER), TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, TO VISIT AND INSPECT ANY OF ITS PROPERTIES, AND TO DISCUSS ITS
BUSINESS, FINANCES, CONDITION AND AFFAIRS WITH ITS OFFICERS AND INDEPENDENT
ACCOUNTANTS AND THE PARK PRESIDENTS OF ITS PARKS, ALL TO THE EXTENT REASONABLY
REQUESTED BY SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE);
PROVIDED THAT, EXCLUDING ANY SUCH VISITS AND INSPECTIONS DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ONLY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS
MAY EXERCISE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS
SECTION 6.3(E).  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL GIVE PARENT THE
OPPORTUNITY TO PARTICIPATE IN ANY DISCUSSIONS WITH PARENT’S INDEPENDENT PUBLIC
ACCOUNTANTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6.3(E),
NONE OF PARENT OR ANY SUBSIDIARY WILL BE REQUIRED TO DISCLOSE, PERMIT THE
INSPECTION, EXAMINATION OR MAKING COPIES OR ABSTRACTS OF, OR DISCUSSION OF, ANY
DOCUMENT, INFORMATION OR OTHER MATTER THAT (I) CONSTITUTES NON-FINANCIAL TRADE
SECRETS OR NON-FINANCIAL PROPRIETARY INFORMATION OR (II) IN RESPECT OF WHICH
DISCLOSURE TO THE ADMINISTRATIVE AGENT OR ANY LENDER (OR THEIR RESPECTIVE
REPRESENTATIVES OR CONTRACTORS) IS PROHIBITED BY LAW OR ANY BINDING AGREEMENT.


 

6.4.          Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Subsidiaries) as are customarily carried under similar circumstances by
such other Persons.

 

6.5.          Compliance with Contractual Obligations and Requirements of Law. 
Comply with Contractual Obligations and Requirements of Laws, unless failure to
comply with such Contractual Obligations or Requirements of Law could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

 

6.6.          Additional Collateral, Etc.  (a) With respect to any personal
Property acquired after the Closing Date by Parent, Holdings, the Borrower or
any of Parent’s Wholly Owned Subsidiaries (other than (w) any personal Property
described in paragraph (c) of this Section, (x) any Property subject to a Lien
expressly permitted by clauses 7.4(h), (k) and (l), (y) any Property acquired by
an Excluded Foreign Subsidiary and (z) any Property acquired after the date
hereof to the extent that the creation of a security interest therein would be
prohibited by a Contractual Obligation binding on Parent, Holdings, the Borrower
or any Subsidiary that is the owner of such Property (including pursuant to the
New Time Warner Facility or the Partnership Parks Agreements), provided that
such Contractual Obligation existed at the time such Property was acquired and
was not entered into in anticipation of such acquisition) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly,

 

65

--------------------------------------------------------------------------------


 

and in any event on or prior to 30 days after such acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such Property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on such Property that is
prior and superior in right to any other Person (other than Persons holding
Permitted Liens or other encumbrances or rights permitted hereunder), including
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.

 


(B)   WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $10,000,000 ACQUIRED AFTER THE
CLOSING DATE BY PARENT, HOLDINGS, THE BORROWER OR ANY OF PARENT’S WHOLLY OWNED
SUBSIDIARIES (OTHER THAN ANY SUCH REAL PROPERTY OWNED BY AN EXCLUDED FOREIGN
SUBSIDIARY, PROPERTIES SUBJECT TO THE GREAT ESCAPE AGREEMENTS, PROPERTIES
SUBJECT TO THE PARTNERSHIP PARKS AGREEMENTS OR PROPERTIES SUBJECT TO A LIEN
EXPRESSLY PERMITTED BY CLAUSES (H), (I) AND (J) OF SECTION 7.4), PROMPTLY, AND
IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH ACQUISITION (OR SUCH LONGER
PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS REASONABLE DISCRETION)
(I) EXECUTE AND DELIVER A MORTGAGE THAT IS PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (OTHER THAN PERSONS HOLDING PERMITTED LIENS OR OTHER ENCUMBRANCES
OR RIGHTS PERMITTED HEREUNDER) IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, COVERING SUCH REAL PROPERTY, (II) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE ADMINISTRATIVE AGENT WITH
(X) MORTGAGEE TITLE AND EXTENDED COVERAGE INSURANCE INSURING THAT THE LIEN OF
THE MORTGAGE UPON SUCH REAL PROPERTY IS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON (OTHER THAN PERSONS HOLDING PERMITTED LIENS OR OTHER ENCUMBRANCES OR
RIGHTS PERMITTED HEREUNDER) IN AN AMOUNT AT LEAST EQUAL TO THE PURCHASE PRICE OF
SUCH REAL PROPERTY (OR SUCH LESSER AMOUNT AS SHALL BE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT OR UPDATED ALTA SURVEY THEREOF,
CERTIFIED TO THE ADMINISTRATIVE AGENT AND (Y) ANY CONSENTS OR ESTOPPELS
REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (PROVIDED, THAT PARENT,
HOLDINGS, THE BORROWER AND PARENT’S WHOLLY OWNED SUBSIDIARIES SHALL ONLY BE
REQUIRED TO USE COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO OBTAIN SUCH
CONSENTS AND ESTOPPELS) AND (III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)   WITH RESPECT TO ANY NEW WHOLLY OWNED SUBSIDIARY (OTHER THAN AN EXCLUDED
FOREIGN SUBSIDIARY OR AN INACTIVE SUBSIDIARY) CREATED OR ACQUIRED AFTER THE
CLOSING DATE (WHICH, FOR THE PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE ANY
EXISTING WHOLLY OWNED SUBSIDIARY THAT CEASES TO BE AN EXCLUDED FOREIGN
SUBSIDIARY OR AN INACTIVE SUBSIDIARY), BY PARENT OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES, PROMPTLY, AND IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH
CREATION OR ACQUISITION (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
AGREE IN ITS REASONABLE DISCRETION) (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED LIEN

 

66

--------------------------------------------------------------------------------


 


THAT IS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS
HOLDING PERMITTED LIENS OR OTHER ENCUMBRANCES OR RIGHTS PERMITTED HEREUNDER) IN
THE CAPITAL STOCK OF SUCH NEW WHOLLY OWNED SUBSIDIARY THAT IS OWNED BY PARENT OR
ANY OF ITS WHOLLY OWNED SUBSIDIARIES, (II) DELIVER TO THE FIRST LIEN
ADMINISTRATIVE AGENT OR THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING
SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT OR SUCH WHOLLY OWNED
SUBSIDIARY, AS THE CASE MAY BE, AND (III) WITH RESPECT TO ANY SUCH NEW WHOLLY
OWNED SUBSIDIARY, CAUSE SUCH NEW WHOLLY OWNED SUBSIDIARY (A) TO BECOME A PARTY
TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS NECESSARY
OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS
A PERFECTED LIEN THAT IS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER
THAN PERSONS HOLDING PERMITTED LIENS OR OTHER ENCUMBRANCES OR RIGHTS PERMITTED
HEREUNDER) IN THE COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT
WITH RESPECT TO SUCH NEW WHOLLY OWNED SUBSIDIARY, INCLUDING, WITHOUT LIMITATION,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS
AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY
BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)   WITH RESPECT TO ANY WHOLLY OWNED SUBSIDIARY OR PARTNERSHIP PARK ENTITY
THAT CEASES TO BE CONTRACTUALLY PROHIBITED (AND, IN THE CASE OF ANY PARTNERSHIP
PARK ENTITY, CEASES TO BE SUBJECT TO ANY REQUIREMENT OF LAW (INCLUDING ANY
FIDUCIARY OR SIMILAR LIMITATION APPLICABLE TO THE DIRECTORS OR MANAGERS THEREOF)
EFFECTIVELY PROHIBITING IT) FROM BECOMING A SUBSIDIARY GUARANTOR OR EXECUTING
THE GUARANTEE AND COLLATERAL AGREEMENT OR FROM HAVING ALL OR ANY PORTION OF ITS
CAPITAL STOCK FROM BEING PLEDGED UNDER THE GUARANTEE AND COLLATERAL AGREEMENT,
PROMPTLY, AND IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH WHOLLY OWNED
SUBSIDIARY OR PARTNERSHIP PARK ENTITY CEASES TO BE PROHIBITED FROM BEING A
SUBSIDIARY GUARANTOR (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
AGREE IN ITS REASONABLE DISCRETION) (I) EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY
OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN THAT IS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON (OTHER THAN PERSONS HOLDING PERMITTED LIENS OR OTHER ENCUMBRANCES OR
RIGHTS PERMITTED HEREUNDER) IN THE CAPITAL STOCK OF SUCH PERSON THAT IS OWNED BY
PARENT OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES, (II) DELIVER TO THE FIRST LIEN
ADMINISTRATIVE AGENT OR THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING
SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT OR SUCH WHOLLY OWNED
SUBSIDIARY, AS THE CASE MAY BE, AND (III) IF APPLICABLE, CAUSE SUCH PERSON
(A) TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE
SUCH ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS A PERFECTED LIEN THAT IS PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON (OTHER THAN PERSONS HOLDING PERMITTED LIENS OR OTHER
ENCUMBRANCES OR RIGHTS PERMITTED HEREUNDER) IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW WHOLLY OWNED
SUBSIDIARY, INCLUDING, WITHOUT LIMITATION, THE FILING OF UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE
AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL

 

67

--------------------------------------------------------------------------------


 


OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(E)   WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE
CLOSING DATE BY PARENT OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES (OTHER THAN ANY
SUBSIDIARY OF ANY EXCLUDED FOREIGN SUBSIDIARY), PROMPTLY, AND IN ANY EVENT ON OR
PRIOR TO 30 DAYS AFTER SUCH CREATION OR ACQUISITION (OR SUCH LONGER PERIOD AS
THE ADMINISTRATIVE AGENT MAY AGREE IN ITS REASONABLE DISCRETION) (I) EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT DEEMS
NECESSARY OR ADVISABLE IN ORDER TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED LIEN THAT IS PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON (OTHER THAN PERSONS HOLDING PERMITTED LIENS OR OTHER
ENCUMBRANCES OR RIGHTS PERMITTED HEREUNDER) IN THE CAPITAL STOCK OF SUCH NEW
FOREIGN SUBSIDIARY THAT IS OWNED BY PARENT OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES, PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF THE TOTAL
OUTSTANDING CAPITAL STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY BE REQUIRED TO BE
SO PLEDGED, (II) DELIVER TO THE FIRST LIEN ADMINISTRATIVE AGENT OR THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF PARENT OR SUCH WHOLLY OWNED SUBSIDIARY, AS THE CASE MAY BE, AND TAKE
SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE LIEN OF THE ADMINISTRATIVE AGENT THEREON, AND
(III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)    NOTWITHSTANDING THE PROVISIONS OF THIS SECTION, (I) PARENT SHALL NOT BE
REQUIRED TO CREATE, OR TO CAUSE ITS WHOLLY OWNED SUBSIDIARIES TO CREATE, A
SECURITY INTEREST IN THE CAPITAL STOCK OF ANY WHOLLY OWNED SUBSIDIARY ACQUIRED
AFTER THE DATE HEREOF TO THE EXTENT THAT THE CREATION OF SUCH A SECURITY
INTEREST WOULD BE PROHIBITED BY A CONTRACTUAL OBLIGATION BINDING ON PARENT OR
THE WHOLLY OWNED SUBSIDIARY THAT IS THE OWNER OF SUCH CAPITAL STOCK; PROVIDED,
THAT SUCH CONTRACTUAL OBLIGATION EITHER (X) WAS NEGOTIATED IN GOOD FAITH IN AN
ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF PARENT OR
(Y) EXISTED AT THE TIME SUCH SUBSIDIARY WAS ACQUIRED AND WAS NOT ENTERED INTO IN
ANTICIPATION OF SUCH ACQUISITION AND (II) THE PARTNERSHIP PARKS ENTITIES AND
THEIR PROPERTY AND ANY OTHER PROPERTY OF PARENT AND ITS SUBSIDIARIES SUBJECT TO
THE PARTNERSHIP PARKS AGREEMENTS SHALL BE EXPRESSLY EXCLUDED FROM, AND SHALL NOT
BE SUBJECT TO, ANY PROVISIONS OF THIS SECTION 6.6 SO LONG AS THE CREATION OF A
SECURITY INTEREST UNDER, OR THE EXECUTION OF, THE GUARANTEE AND COLLATERAL
AGREEMENT IS PROHIBITED BY A CONTRACTUAL OBLIGATION BINDING ON THE PARTNERSHIP
PARK ENTITIES OR, WITH RESPECT TO ANY OTHER PROPERTY OF PARENT AND ITS
SUBSIDIARIES, IS PROHIBITED BY THE PARTNERSHIP PARKS AGREEMENTS.


 

6.7.          Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other Property or assets hereafter acquired by
Parent or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, Parent will, or will cause the relevant Subsidiary to, execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from Parent or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

6.8.          Environmental Laws.  Except to the extent that, in the aggregate,
the failure to do so could not reasonably be expected to have a Material Adverse
Effect:  (a) comply with, and ensure compliance by all tenants and subtenants,
if any, with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all Environmental Permits, and (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

6.9.          Ratings by S&P and Moody’s.  Use commercially reasonable efforts
(a) to cause a public corporate credit rating and a facility rating (or the
equivalents thereof) in respect of the Facility to be issued by S&P and Moody’s
within 90 days of the Closing Date and to be maintained thereafter until the
Maturity Date and (b) to assure that each such rating is updated or confirmed at
least once per year so long as S&P and Moody’s are providing such yearly updates
and confirmations in the ordinary course.

 


SECTION 7.           NEGATIVE COVENANTS


 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as any Loan or other amount is owing to any Lender or any Agent hereunder,
Parent, Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

7.1.          Senior Secured Leverage Ratio.  Permit the Senior Secured Leverage
Ratio as at the last day of any Measurement Period of the Borrower ending on or
closest to the applicable date set forth below to exceed the ratio set forth
opposite such date:

 

Date

 

Senior Secured Leverage Ratio

September 30, 2010

 

7.50 to 1.00

December 31, 2010

 

7.50 to 1.00

March 31, 2011

 

7.25 to 1.00

June 30, 2011

 

7.25 to 1.00

September 30, 2011

 

7.25 to 1.00

December 31, 2011

 

6.50 to 1.00

March 31, 2012

 

6.50 to 1.00

June 30, 2012

 

6.50 to 1.00

September 30, 2012

 

6.50 to 1.00

December 31, 2012

 

6.00 to 1.00

March 31, 2013

 

6.00 to 1.00

June 30, 2013

 

6.00 to 1.00

September 30, 2013

 

6.00 to 1.00

December 31, 2013 and thereafter

 

5.75 to 1.00

 

69

--------------------------------------------------------------------------------


 

7.2.          Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as at the last day of any Measurement Period of the
Borrower ending on or closest to the applicable date set forth below to be less
than the ratio set forth opposite such date:

 

Date

 

Consolidated Interest
Coverage Ratio

September 30, 2010

 

1.75 to 1.00

December 31, 2010

 

1.75 to 1.00

March 31, 2011

 

1.75 to 1.00

June 30, 2011

 

1.75 to 1.00

September 30, 2011

 

1.75 to 1.00

December 31, 2011

 

2.00 to 1.00

March 31, 2012

 

2.00 to 1.00

June 30, 2012

 

2.00 to 1.00

September 30, 2012

 

2.00 to 1.00

December 31, 2012

 

2.25 to 1.00

March 31, 2013

 

2.25 to 1.00

June 30, 2013

 

2.25 to 1.00

September 30, 2013

 

2.25 to 1.00

December 31, 2013

 

2.25 to 1.00

March 31, 2014 and thereafter

 

2.25 to 1.00

 

provided that for the purpose of determining Consolidated Interest Coverage
Ratio for the fiscal quarters ending September 30, 2010, December 31, 2010 and
March 31, 2011, Consolidated Interest Expense for the relevant period shall be
deemed to equal Consolidated Interest Expense for each such fiscal quarter (and,
in the case of September 30, 2010, December 31, 2010 and March 31, 2011, each
previous fiscal quarter commencing after the Closing Date) multiplied by 4, 2
and 4/3, respectively.

 

7.3.          Indebtedness.  Create, incur or suffer to exist any Indebtedness
except:

 

(A)   INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT AND ANY
INDEBTEDNESS OF SUCH LOAN PARTY INCURRED TO REFINANCE, REFUND, REPLACE OR RENEW
ANY SUCH INDEBTEDNESS;

 

(B)   INDEBTEDNESS OF ANY PERSON OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.3(B), AND ANY INDEBTEDNESS OF SUCH PERSON INCURRED TO REFINANCE,
REFUND, REPLACE OR RENEW ANY SUCH OUTSTANDING INDEBTEDNESS, PROVIDED THAT THE
PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF SUCH REFINANCING,
REFUNDING, REPLACEMENT OR RENEWAL OF INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL
AMOUNT OF INDEBTEDNESS (OR ACCRETED VALUE,

 

70

--------------------------------------------------------------------------------


 

IF APPLICABLE) BEING SO REFINANCED, REFUNDED, REPLACED OR RENEWED PLUS ALL
INTEREST CAPITALIZED IN CONNECTION THEREWITH, PLUS THE REFINANCING EXPENSES AND
ANY COSTS AND PREMIUMS ASSOCIATED WITH SUCH REFINANCING, REFUNDING, REPLACEMENT
OR RENEWAL;

 

(C)   INDEBTEDNESS UNDER THE NEW TIME WARNER FACILITY AS IN EFFECT ON THE
CLOSING DATE AND ANY INDEBTEDNESS TO TIME WARNER INCURRED TO REFINANCE, REFUND,
REPLACE OR RENEW THE NEW TIME WARNER FACILITY; PROVIDED THAT (I) THE TERMS AND
CONDITIONS OF THE DOCUMENTATION EVIDENCING THE NEW TIME WARNER FACILITY, TAKEN
AS A WHOLE, ARE NOT MATERIALLY MORE RESTRICTIVE TO THE LOAN PARTIES PARTY
THERETO THAN THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) THE
DIFFERENCE BETWEEN (X) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND (Y) THE SUM
OF  THE AMOUNT OF THE INDEBTEDNESS BEING SO REFINANCED PLUS ALL INTEREST
CAPITALIZED IN CONNECTION THEREWITH AND ANY REFINANCING EXPENSES ASSOCIATED
THEREWITH SHALL BE USED TO FULFILL OBLIGATIONS UNDER THE PARTNERSHIP PARKS
AGREEMENTS TO PURCHASE LIMITED PARTNERSHIP UNITS PURSUANT TO THE LIQUIDITY PUTS
THEREIN; (III) THE GUARANTEES OF SUCH INDEBTEDNESS PROVIDED BY THE BORROWER OR
ANY SUBSIDIARY SHALL NOT COVER ANY INCREASES IN PRINCIPAL OR ANY OTHER
LIABILITIES OR OBLIGATIONS (OTHER THAN INCREASES IN INTEREST, YIELD OR FEES OR
OTHER MODIFICATIONS THAT ARE EXPRESSLY PERMITTED UNDER THIS SECTION 7.3(C)) THAT
ARE NOT COVERED BY SUCH GUARANTEES ON THE CLOSING DATE (IT BEING UNDERSTOOD AND
AGREED THAT THE GUARANTEES SHALL BE REDUCED BY AN AMOUNT EQUAL TO ANY PRINCIPAL
AMOUNT GUARANTEED ON THE CLOSING DATE AND REPAID ON OR AFTER SUCH DATE), UNLESS
AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS THE SENIOR
SECURED LEVERAGE RATIO WOULD NOT EXCEED 4.50 TO 1.00 OR THE CONSOLIDATED
LEVERAGE RATIO OF PARENT WOULD NOT EXCEED 5.75 TO 1.00; (IV) ANY INCREASES IN
THE STATED RATE OF INTEREST, AGGREGATE YIELD AND/OR FEES PAYABLE TO THE LENDERS
THEREUNDER SHALL NOT COLLECTIVELY RESULT IN ADDITIONAL PAYMENTS OF INTEREST,
YIELD AND FEES TO BE MADE IN CASH BY THE LOAN PARTIES UNTIL AFTER THE SCHEDULED
MATURITY DATE; AND (V) NONE OF THE STATED MATURITY DATES IN THE DOCUMENTATION
FOR THE NEW TIME WARNER FACILITY SHALL BE SHORTENED;

 

(D)   (I) INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY AND
(II) GUARANTEES BY ANY LOAN PARTY OF OBLIGATIONS OF ANY OTHER LOAN PARTY;
PROVIDED THAT ANY INTERCOMPANY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE
(I) ABOVE SHALL, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, BE EVIDENCED BY AN
INTERCOMPANY NOTE WHICH SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT AS, AND TO
THE EXTENT REQUIRED BY, THE GUARANTEE AND COLLATERAL AGREEMENT SUBSTANTIALLY IN
THE FORM OF THE INTERCOMPANY SUBORDINATED NOTE ATTACHED HERETO AS EXHIBIT N;
PROVIDED, FURTHER THAT THE INDEBTEDNESS OF PARENT TO HOLDINGS, BORROWER OR ANY
SUBSIDIARY OF BORROWER SHALL ONLY BE PERMITTED TO THE EXTENT SUCH FUNDS MAY BE
DISTRIBUTED TO PARENT IN COMPLIANCE WITH SECTION 7.6;

 

(E)   INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY TO HOLDINGS OR TO ANY OTHER
SUBSIDIARY OF HOLDINGS, AND GUARANTEES BY HOLDINGS OR ANY SUBSIDIARY OF
INDEBTEDNESS OF ANY SUCH NON-GUARANTOR SUBSIDIARY, IN AN AGGREGATE AMOUNT
OUTSTANDING FOR ALL SUCH INDEBTEDNESS AND GUARANTEES (WITHOUT DUPLICATION),
TOGETHER WITH THE AGGREGATE OUTSTANDING AMOUNT OF INVESTMENTS IN SUCH
NON-GUARANTOR SUBSIDIARIES MADE AS PERMITTED BY SECTION 7.8(V), NOT EXCEEDING
$57,500,000 AT ANY ONE TIME OUTSTANDING, PROVIDED THAT THE AGGREGATE AMOUNT OF
SUCH INDEBTEDNESS OF, AND SUCH GUARANTEES OF

 

71

--------------------------------------------------------------------------------


 

INDEBTEDNESS OF, AND INVESTMENTS MADE AS PERMITTED BY SECTION 7.8(V) IN, FOREIGN
SUBSIDIARIES SHALL NOT EXCEED $57,500,000 AT ANY ONE TIME OUTSTANDING;

 

(F)    INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY WHICH IS BOTH A WHOLLY OWNED
SUBSIDIARY AND A FOREIGN SUBSIDIARY (A “WHOLLY OWNED NON-GUARANTOR FOREIGN
SUBSIDIARY”) TO ANY OTHER WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY, AND
GUARANTEES BY ANY WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY OF OBLIGATIONS
OF ANY OTHER WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY;

 

(G)   (I) INDEBTEDNESS CONSISTING OF PURCHASE MONEY INDEBTEDNESS (INCLUDING, FOR
THE AVOIDANCE OF DOUBT, INDEBTEDNESS FINANCING INVESTMENTS PERMITTED UNDER
SECTION 7.8 IN CONNECTION WITH PERMITTED ACQUISITIONS) AND CAPITAL LEASE
OBLIGATIONS INCURRED AFTER THE DATE HEREOF IN AN AGGREGATE PRINCIPAL AMOUNT NOT
IN EXCESS OF $115,000,000 AT ANY ONE TIME OUTSTANDING AND (II) ANY INDEBTEDNESS
INCURRED TO REFINANCE, REFUND, REPLACE OR RENEW THE INDEBTEDNESS DESCRIBED IN
THE FOREGOING CLAUSE (I), PROVIDED THAT THE PRINCIPAL AMOUNT (OR ACCRETED VALUE,
IF APPLICABLE) OF SUCH REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL OF
INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS (OR
ACCRETED VALUE, IF APPLICABLE) BEING SO REFINANCED, REFUNDED, REPLACED OR
RENEWED PLUS ALL INTEREST CAPITALIZED IN CONNECTION THEREWITH AND THE
REFINANCING EXPENSES;

 

(H)   (I) INDEBTEDNESS OF ANY PERSON OUTSTANDING ON THE DATE ON WHICH SUCH
PERSON BECOMES A SUBSIDIARY OF THE BORROWER OR IS MERGED INTO OR CONSOLIDATED
WITH OR INTO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT NOT IN EXCESS OF $57,500,000 AT ANY ONE TIME OUTSTANDING; PROVIDED, THAT
(A) SUCH INDEBTEDNESS WAS NOT CREATED IN CONNECTION WITH, OR IN ANTICIPATION OF,
SUCH ACQUISITION AND (B) THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED
THEREAFTER UNLESS SOLELY AS A RESULT OF CAPITALIZATION OF INTEREST OR OTHERWISE
INCURRED UNDER ANOTHER SUBSECTION OF THIS SECTION 7.3 SUBSTANTIALLY
CONTEMPORANEOUSLY WITH SUCH MERGER OR CONSOLIDATION, AND (II) ANY INDEBTEDNESS
INCURRED TO REFINANCE THE INDEBTEDNESS DESCRIBED IN THE FOREGOING CLAUSE (I),
PROVIDED THAT THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF SUCH
REFINANCING INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS BEING SO REFINANCED PLUS CAPITALIZED INTEREST AND ANY REFINANCING
EXPENSES ASSOCIATED THEREWITH;

 

(I)    INDEBTEDNESS UNDER THE FIRST LIEN CREDIT DOCUMENTS, IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED THE CAP AMOUNT AT ANY TIME OUTSTANDING AND ANY
INDEBTEDNESS INCURRED TO REFINANCE, REFUND, REPLACE OR RENEW SUCH INDEBTEDNESS
(OR PREVIOUS REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL THEREOF) (ANY SUCH
INDEBTEDNESS, “PERMITTED FIRST LIEN REFINANCING INDEBTEDNESS”); PROVIDED THAT
(A) THERE ARE NO DIRECT OR CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS
OTHER THAN PERSONS THAT ARE OBLIGORS UNDER THE LOAN DOCUMENTS, (B) SUCH
INDEBTEDNESS SHALL HAVE A FINAL MATURITY DATE EQUAL TO OR LATER THAN THE FINAL
MATURITY DATE OF THE REFINANCED, REFUNDED, REPLACED OR RENEWED INDEBTEDNESS AND
A WEIGHTED AVERAGE LIFE TO MATURITY EQUAL TO OR LONGER THAN THAT OF THE
REFINANCED INDEBTEDNESS, AND (C) THE TERMS AND CONDITIONS OF ANY SUCH
INDEBTEDNESS, TAKEN AS A WHOLE, ARE NOT MATERIALLY LESS FAVORABLE TO THE LENDERS
THAN THE TERMS AND CONDITIONS OF THE REFINANCED, REFUNDED, REPLACED OR RENEWED
INDEBTEDNESS AND WOULD BE PERMITTED FOR AN AMENDMENT OF THE FIRST LIEN CREDIT
AGREEMENT UNDER SECTION 7.14.

 

72

--------------------------------------------------------------------------------


 

(J)    INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF PARENT
AND ITS SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(K)   INDEBTEDNESS INCURRED BY PARENT AND ITS SUBSIDIARIES IN A PERMITTED
ACQUISITION, ANY OTHER INVESTMENT EXPRESSLY PERMITTED HEREUNDER OR ANY
DISPOSITION, IN EACH CASE TO THE EXTENT CONSTITUTING (I) CONTINGENT LIABILITIES
IN RESPECT OF ANY INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE, EARN-OUT,
NON-COMPETE, CONSULTING, DEFERRED COMPENSATION AND SIMILAR OBLIGATIONS OF PARENT
AND ITS SUBSIDIARIES INCURRED IN CONNECTION THEREWITH AND (II) OBLIGATIONS IN
RESPECT OF PURCHASE PRICE ADJUSTMENTS OR SIMILAR ADJUSTMENTS INCURRED BY PARENT
OR ITS SUBSIDIARIES UNDER AGREEMENTS GOVERNING PERMITTED ACQUISITIONS,
INVESTMENTS PERMITTED HEREUNDER OR DISPOSITIONS;

 

(L)    INDEBTEDNESS CONSISTING OF (I) THE FINANCING OF INSURANCE PREMIUMS OR
(II) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE, IN
THE ORDINARY COURSE OF BUSINESS;

 

(M)  OBLIGATIONS IN RESPECT OF PERFORMANCE, BID, APPEAL, STAY, CUSTOMS AND
SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES, BANK GUARANTEES, BANKERS’
ACCEPTANCES, INCLUDING IN RESPECT OF SELF-INSURANCE, WORKERS COMPENSATION CLAIMS
OR OTHER INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT TYPE OBLIGATIONS REGARDING
WORKERS COMPENSATION CLAIMS, DEFERRED COMPENSATION, SEVERANCE, PENSION AND
HEALTH AND WELFARE RETIREMENT BENEFITS OR THE EQUIVALENT THEREOF TO CURRENT AND
FORMER EMPLOYEES OF PARENT AND ITS SUBSIDIARIES AND SIMILAR OBLIGATIONS PROVIDED
BY PARENT OR ANY OF ITS SUBSIDIARIES OR OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT RELATED THERETO, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS,
EXISTING ON THE CLOSING DATE OR CONSISTENT WITH PAST PRACTICE;

 

(N)   (I) INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH ARE LOAN
PARTIES, TO THE EXTENT THAT THE NET CASH PROCEEDS THEREOF ARE USED TO PREPAY THE
FIRST LIEN TRANCHE B TERM LOANS OR TO PURCHASE FIRST LIEN TRANCHE B TERM LOANS
PURSUANT TO A FIRST LIEN AUCTION AS SET FORTH IN SECTION 5.19 OF THE FIRST LIEN
CREDIT AGREEMENT, (II) GUARANTEES BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF
UNSECURED INDEBTEDNESS OF PARENT OR HOLDINGS SO LONG AS WITH RESPECT TO THIS
CLAUSE (II) 100% (OR, IF THE SENIOR SECURED LEVERAGE RATIO IS EQUAL TO OR LESS
THAN 4.50 TO 1.00, 75%) OF THE NET CASH PROCEEDS THEREOF ARE USED TO PREPAY THE
FIRST LIEN TRANCHE B TERM LOANS OR TO PURCHASE FIRST LIEN TRANCHE B TERM LOANS
PURSUANT TO A FIRST LIEN AUCTION AS SET FORTH IN SECTION 5.19 OF THE FIRST LIEN
CREDIT AGREEMENT, (III) UNSECURED INDEBTEDNESS OF PARENT OR HOLDINGS SO LONG AS
WITH RESPECT TO THIS CLAUSE (III), (A) AFTER GIVING PRO FORMA EFFECT TO THE
INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF THE NET CASH PROCEEDS THEREOF THE
CONSOLIDATED LEVERAGE RATIO WOULD NOT EXCEED 5.25 TO 1.00 AND (B) IF AFTER
GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF
THE NET CASH PROCEEDS THEREOF THE SENIOR SECURED LEVERAGE RATIO WOULD EXCEED 4.5
TO 1.00, AT LEAST 25% OF THE NET CASH PROCEEDS THEREOF ARE USED TO PREPAY THE
FIRST LIEN TRANCHE B TERM LOANS, AND (IV) INDEBTEDNESS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES, TO THE EXTENT THAT THE NET CASH PROCEEDS THEREOF ARE USED TO
PREPAY THE LOANS OR TO PURCHASE LOANS PURSUANT TO AN AUCTION AS SET FORTH IN
SECTION 3.18, PROVIDED THAT, IN THE CASE OF ANY INDEBTEDNESS INCURRED UNDER
EITHER CLAUSE (I), (II), (III) OR (IV) ABOVE, (X) AFTER GIVING EFFECT TO SUCH
INDEBTEDNESS AND THE USE OF THE NET CASH PROCEEDS THEREOF, THE LOAN PARTIES
SHALL BE IN

 

73

--------------------------------------------------------------------------------


 

COMPLIANCE ON A PRO FORMA BASIS WITH SECTIONS 7.1 AND 7.2, (Y) ANY SUCH
INDEBTEDNESS SHALL HAVE A SCHEDULED FINAL MATURITY AT LEAST 180 DAYS AFTER THE
MATURITY DATE AND A WEIGHTED AVERAGE LIFE TO MATURITY AT LEAST 180 DAYS LONGER
THAN THE FIRST LIEN TRANCHE B TERM LOANS AND (Z) THE TERMS AND CONDITIONS OF
SUCH INDEBTEDNESS, TAKEN AS A WHOLE, SHALL NOT BE MATERIALLY MORE RESTRICTIVE ON
THE LOAN PARTIES THAN THE TERMS AND CONDITIONS CONTAINED HEREIN;

 

(O)   OTHER INDEBTEDNESS INCURRED BY PARENT OR ANY OF ITS SUBSIDIARIES IN AN
AMOUNT NOT TO EXCEED $23,000,000 OUTSTANDING AT ANY TIME;

 

(P)   [RESERVED];

 

(Q)   CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF NETTING
SERVICES, AUTOMATIC CLEARINGHOUSE ARRANGEMENTS, EMPLOYEES CREDIT OR PURCHASE
CARDS, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS, IN EACH CASE, IN
CONNECTION WITH DEPOSIT ACCOUNTS;

 

(R)    INDEBTEDNESS OF GP HOLDINGS, INC., SFT HOLDINGS, INC., SIX FLAGS OVER
TEXAS, INC., SFOG II, INC. AND/OR THE PARTNERSHIP PARKS ENTITIES OWED TO PARENT
OR TO ANY OTHER SUBSIDIARY OF PARENT THAT CONSTITUTE “AFFILIATE LOANS” FOR
PURPOSES OF THE PARTNERSHIP PARKS AGREEMENTS;

 

(S)   OTHER INDEBTEDNESS OF THE PARTNERSHIP PARKS ENTITIES AND ANY GUARANTEES OF
THE OBLIGATIONS THEREUNDER TO THE EXTENT SUCH GUARANTEES ARE NOT PROVIDED BY OR
RECOURSE TO A LOAN PARTY; AND

 

(T)    GUARANTEES INCURRED IN THE ORDINARY COURSE OF BUSINESS IN RESPECT OF
OBLIGATIONS TO SUPPLIERS, ADVERTISERS, LICENSEES OR SIMILAR PERSONS THAT ARE NOT
FOR BORROWED MONEY.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

 

7.4.          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except the following
(“Permitted Liens”):

 

(A)   LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

74

--------------------------------------------------------------------------------


 

(B)   LIENS IN EXISTENCE ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.4(B) AND
ANY EXTENSION, MODIFICATION, RENEWAL OR REPLACEMENT THEREOF; PROVIDED THAT SUCH
EXTENSION, MODIFICATION, RENEWAL OR REPLACEMENT DOES NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED THEREBY EXCEPT BY THE
AMOUNT OF THE REFINANCING EXPENSES ASSOCIATED THEREWITH OR TO COVER INDEBTEDNESS
NOT OTHERWISE PROHIBITED UNDER SECTION 7.3; PROVIDED FURTHER THAT ANY SUCH LIEN
DOES NOT EXTEND TO ANY ADDITIONAL PROPERTY OTHER THAN AFTER-ACQUIRED PROPERTY
THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY COVERED BY SUCH LIEN AND AS
OTHERWISE PERMITTED UNDER SECTION 7.4 OR FINANCED BY INDEBTEDNESS PERMITTED
UNDER SECTION 7.3;

 

(C)   LIENS IMPOSED BY ANY GOVERNMENTAL AUTHORITY FOR TAXES, ASSESSMENTS AND
OTHER CHARGES OR LEVIES THAT ARE (I) NOT YET DUE, (II) BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS IF ADEQUATE RESERVES WITH RESPECT THERETO
ARE MAINTAINED ON THE BOOKS OF PARENT OR THE AFFECTED SUBSIDIARIES, AS THE CASE
MAY BE, TO THE EXTENT REQUIRED BY GAAP OR, IN THE CASE OF ANY FOREIGN
SUBSIDIARY, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME
IN THE JURISDICTION OF ORGANIZATION OF SUCH FOREIGN SUBSIDIARY OR (III) NOT
OTHERWISE REQUIRED TO BE PAID UNDER SECTION 6.3(B);

 

(D)   CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
SUPPLIERS’, LANDLORDS’, BROKERS’ OR OTHER LIKE LIENS ARISING IN THE ORDINARY
COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS (OR IF
MORE THAN 30 DAYS OVERDUE, ARE UNFILED AND NO OTHER ACTION HAS BEEN TAKEN TO
ENFORCE SUCH LIEN) OR THAT ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, AND LIENS SECURING JUDGMENTS BUT ONLY TO THE EXTENT FOR AN AMOUNT
AND FOR A PERIOD NOT RESULTING IN AN EVENT OF DEFAULT UNDER CLAUSE (J) OF
SECTION 8;

 

(E)   LIENS (OTHER THAN ANY LIENS IMPOSED BY ERISA OR CODE SECTION 412 OR 430 OR
PURSUANT TO ANY ENVIRONMENTAL LAW) NOT SECURING INDEBTEDNESS OR HEDGING
OBLIGATIONS INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY LEGISLATION AND OTHER SIMILAR OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(F)    LIENS SECURING OBLIGATIONS IN RESPECT OF THE PERFORMANCE OF BIDS, TRADE
CONTRACTS, GOVERNMENTAL CONTRACTS AND LEASES (OTHER THAN FOR INDEBTEDNESS FOR
BORROWED MONEY INCLUDING ANY PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS FILED BY A LESSOR WITH RESPECT TO ANY EQUIPMENT LEASE), STATUTORY
OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE (INCLUDING THOSE TO SECURE HEALTH, SAFETY AND
ENVIRONMENTAL OBLIGATIONS) INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(G)   EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ENCUMBRANCES CONSISTING OF
ZONING RESTRICTIONS, EASEMENTS, LICENSES, RESTRICTIONS ON THE USE OF PROPERTY OR
MINOR IMPERFECTIONS IN TITLE THERETO THAT, IN THE AGGREGATE THAT DO NOT
INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF
PARENT OR ANY OF ITS SUBSIDIARIES;

 

75

--------------------------------------------------------------------------------


 

(H)   LIENS SECURING PURCHASE MONEY INDEBTEDNESS OR CAPITAL LEASE OBLIGATIONS TO
THE EXTENT SUCH INDEBTEDNESS IS PERMITTED TO BE INCURRED UNDER SECTION 7.3(G);
PROVIDED, THAT SUCH LIENS SHALL ENCUMBER ONLY THE PROPERTY THAT IS THE SUBJECT
OF SUCH PURCHASE MONEY INDEBTEDNESS OR CAPITAL LEASE OBLIGATIONS; PROVIDED THAT
INDIVIDUAL FINANCINGS OF EQUIPMENT PROVIDED BY ONE LENDER MAY BE
CROSS-COLLATERALIZED TO OTHER FINANCINGS OF EQUIPMENT BY SUCH LENDER;

 

(I)    LIENS SECURING INDEBTEDNESS TO THE EXTENT SUCH INDEBTEDNESS IS PERMITTED
UNDER SECTION 7.3(H); PROVIDED, THAT SUCH LIENS SHALL ENCUMBER ONLY THE PROPERTY
THAT IS THE SUBJECT OF SUCH INDEBTEDNESS;

 

(J)    LIENS PURSUANT TO THE GREAT ESCAPE AGREEMENTS OR PURSUANT TO LEASES,
CONCESSIONS AND SIMILAR ARRANGEMENTS, OR OTHER ARRANGEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS BY HOLDINGS AND ITS SUBSIDIARIES THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(K)   LIENS SECURING THE FIRST LIEN OBLIGATIONS;

 

(L)    LIENS ON ANY ASSET OF A PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER OR IS MERGED INTO OR CONSOLIDATED WITH OR INTO THE
BORROWER OR ANY OF ITS SUBSIDIARIES AND NOT CREATED IN CONTEMPLATION OF SUCH
EVENT;

 

(M)  LEASES, LICENSES, SUBLEASES OR SUBLICENSES (INCLUDING THE PROVISION OF
SOFTWARE UNDER AN OPEN SOURCE LICENSE) GRANTED TO OTHERS IN THE ORDINARY COURSE
OF BUSINESS WHICH DO NOT (I) INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS
OF HOLDINGS OR ANY MATERIAL SUBSIDIARY, TAKEN AS A WHOLE, OR (II) SECURE ANY
INDEBTEDNESS;

 

(N)   LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF
LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS IN THE ORDINARY COURSE OF BUSINESS;

 

(O)   LIENS (I) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE UNIFORM
COMMERCIAL CODE ON THE ITEMS IN THE COURSE OF COLLECTION, (II) ATTACHING TO
COMMODITY TRADING ACCOUNTS OR OTHER COMMODITIES BROKERAGE ACCOUNTS INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND (III) IN FAVOR OF A BANKING OR OTHER
FINANCIAL INSTITUTION ARISING AS A MATTER OF LAW ENCUMBERING DEPOSITS OR OTHER
FUNDS MAINTAINED WITH A FINANCIAL INSTITUTION (INCLUDING THE RIGHT OF SET OFF)
AND WHICH ARE WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY;

 

(P)   LIENS (I) ON CASH ADVANCES IN FAVOR OF THE SELLER OF ANY PROPERTY TO BE
ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO SECTION 7.8 TO BE APPLIED
AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT, (II) CONSISTING OF AN AGREEMENT
TO DISPOSE OF ANY PROPERTY IN A DISPOSITION PERMITTED UNDER SECTION 7.5, IN EACH
CASE, SOLELY TO THE EXTENT SUCH INVESTMENT OR DISPOSITION, AS THE CASE MAY BE,
WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH LIEN, AND (III) ON
SECURITIES THAT ARE THE SUBJECT OF REPURCHASE AGREEMENTS CONSTITUTING PERMITTED
INVESTMENTS;

 

76

--------------------------------------------------------------------------------


 

(Q)   (I) ANY INTEREST OR TITLE OF A LESSOR UNDER LEASES ENTERED INTO BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
(II) GROUND LEASES IN RESPECT OF REAL PROPERTY ON WHICH FACILITIES OWNED OR
LEASED BY THE LOAN PARTIES ARE LOCATED;

 

(R)    LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS OR OTHER FINANCIAL INSTITUTIONS
NOT GIVEN IN CONNECTION WITH THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO
POOLED DEPOSIT OR SWEEP ACCOUNTS OF PARENT OR ANY OF ITS SUBSIDIARIES TO PERMIT
SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE
OF BUSINESS OF PARENT AND ITS SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS
AND OTHER AGREEMENTS ENTERED INTO WITH CUSTOMERS OF PARENT OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(S)   LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION, CONSIGNMENT OR
SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY THE BORROWER OR ANY OF
THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(T)    LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY HOLDINGS OR ANY
OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE
AGREEMENT PERMITTED HEREUNDER;

 

(U)   LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILINGS;

 

(V)   OTHER LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $11,500,000;

 

(W)  LIENS SECURING INDEBTEDNESS TO THE EXTENT SUCH INDEBTEDNESS IS PERMITTED
UNDER SECTIONS 7.3(L) AND (Q);

 

(X)    PLEDGES AND DEPOSITS IN THE ORDINARY COURSE OF BUSINESS SECURING
DEDUCTIBLES, SELF-INSURANCE, CO-PAYMENTS (OR INSURANCE OF SIMILAR OBLIGATIONS)
OR LIABILITIES FOR REIMBURSEMENT OBLIGATIONS OF (INCLUDING IN RESPECT OF LETTERS
OF CREDIT OR BANK GUARANTEES FOR THE BENEFIT OF), INSURANCE CARRIERS PROVIDING
PROPERTY, CASUALTY OR LIABILITY INSURANCE TO ANY LOAN PARTY;

 

(Y)   LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 7.3(S); PROVIDED THAT
SUCH LIEN SHALL NOT ENCUMBER PROPERTY OF ANY LOAN PARTY; AND

 

(Z)    LIENS PURSUANT TO THE PARTNERSHIP PARKS AGREEMENTS OR ON LIMITED
PARTNERSHIP UNITS OWNED BY ANY OF THE PARTNERSHIP PARKS ENTITIES.

 

7.5.          Prohibition of Fundamental Changes.

 


(A)   MERGERS.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR INTO ANOTHER
PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT:

 

77

--------------------------------------------------------------------------------


 

(I)            HOLDINGS OR ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH (A) THE
BORROWER (INCLUDING A MERGER, THE PURPOSE OF WHICH IS TO REORGANIZE THE BORROWER
INTO A NEW JURISDICTION), PROVIDED THAT (X) THE BORROWER SHALL BE THE CONTINUING
OR SURVIVING PERSON AND (Y) SUCH MERGER DOES NOT RESULT IN THE BORROWER CEASING
TO BE INCORPORATED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA OR (B) ANY ONE OR MORE OTHER SUBSIDIARIES OF THE BORROWER,
PROVIDED THAT WHEN ANY SUBSIDIARY THAT IS A LOAN PARTY IS MERGING WITH ANOTHER
SUBSIDIARY OF THE BORROWER, A LOAN PARTY SHALL BE THE CONTINUING OR SURVIVING
PERSON;

 

(II)           (A) ANY SUBSIDIARY OF PARENT THAT IS NOT A LOAN PARTY MAY MERGE
OR CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY OF PARENT; PROVIDED THAT IF
SUCH SUBSIDIARY IS A LOAN PARTY, THE LOAN PARTY SHALL BE THE CONTINUING OR
SURVIVING PERSON AND (B) ANY SUBSIDIARY OF PARENT MAY LIQUIDATE OR DISSOLVE OR
CHANGE ITS LEGAL FORM IF PARENT DETERMINES IN GOOD FAITH THAT SUCH ACTION IS IN
THE BEST INTERESTS OF PARENT AND ITS SUBSIDIARIES AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS;

 

(III)          ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER; PROVIDED THAT IF THE TRANSFEROR
IN SUCH A TRANSACTION IS A LOAN PARTY, THEN (A) THE TRANSFEREE MUST BE A LOAN
PARTY OR (B) TO THE EXTENT CONSTITUTING AN INVESTMENT, SUCH INVESTMENT MUST BE
PERMITTED INDEBTEDNESS OR A PERMITTED INVESTMENT OF A SUBSIDIARY WHICH IS NOT A
LOAN PARTY IN ACCORDANCE WITH SECTIONS 7.3 AND 7.8, RESPECTIVELY;

 

(IV)          SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, ANY
SUBSIDIARY OF PARENT MAY MERGE WITH ANY OTHER PERSON IN ORDER TO EFFECT AN
INVESTMENT PERMITTED PURSUANT TO SECTION 7.5(E) OR 7.8; AND

 

(V)           SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, A MERGER,
DISSOLUTION, LIQUIDATION, CONSOLIDATION OR DISPOSITION, THE PURPOSE OF WHICH IS
TO EFFECT A DISPOSITION PERMITTED PURSUANT TO SECTION 7.5(C) SHALL BE PERMITTED.

 


(B)   RESTRICTIONS ON ACQUISITIONS.  ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR PROPERTY FROM, OR ALL OR SUBSTANTIALLY ALL OF CAPITAL STOCK OF, ANY
PERSON EXCEPT FOR (I) PURCHASES OF INVENTORY AND OTHER PROPERTY TO BE SOLD OR
USED IN THE ORDINARY COURSE OF BUSINESS, (II) INVESTMENTS PERMITTED UNDER
SECTIONS 7.5(E) AND 7.8 AND DISPOSITIONS PERMITTED UNDER SECTION 7.5(C)(III),
(III) CAPITAL EXPENDITURES (TO THE EXTENT THE MAKING OF SUCH CAPITAL
EXPENDITURES WILL NOT RESULT IN A VIOLATION OF ANY OF THE PROVISIONS OF
SECTION 7.7) AND (IV) ACQUISITIONS MADE WITH QUALIFIED NET CASH EQUITY PROCEEDS
AND/OR WITH QUALIFIED CAPITAL STOCK OF THE PARENT.


 


(C)   RESTRICTIONS ON DISPOSITIONS.  CONSUMMATE ANY DISPOSITION OTHER THAN
(I) ANY DISPOSITION OF ANY INVENTORY OR OTHER PROPERTY DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING ALLOWING ANY REGISTRATIONS OR ANY
APPLICATIONS FOR REGISTRATION OF ANY IMMATERIAL INTELLECTUAL PROPERTY RIGHTS TO
LAPSE OR GO ABANDONED IN THE ORDINARY COURSE OF BUSINESS), (II) SALES OF USED,
OBSOLETE OR WORN OUT EQUIPMENT OR OTHER PROPERTY NOT USED IN THE BUSINESS OF
PARENT AND ITS SUBSIDIARIES, PROVIDED THAT (X) IN THE JUDGMENT OF PARENT, THE
SALE OF SUCH EQUIPMENT OR OTHER PROPERTY WILL NOT RESULT IN MORE THAN A NOMINAL
REDUCTION IN THE BORROWER CONSOLIDATED ADJUSTED

 

78

--------------------------------------------------------------------------------



 


EBITDA FOR THE FOUR FISCAL QUARTERS FOLLOWING SUCH SALE FROM WHAT IT WOULD
OTHERWISE HAVE BEEN AND (Y) TO THE EXTENT THE NET CASH PROCEEDS FROM ANY SALE OR
DISPOSITION EFFECTED UNDER THIS CLAUSE (II), TOGETHER WITH ALL OTHER SUCH SALES
UNDER THIS CLAUSE (II) IN THE SAME YEAR OF PARENT, EXCEED $20,000,000 SUCH
EXCESS SHALL BE DEEMED TO BE AN “ASSET SALE” AND SUBJECT TO THE PROVISIONS OF
SECTION 3.4(B) (SUBJECT TO SECTION 3.10 AND WITHOUT GIVING EFFECT TO THE
$2,500,000 AMOUNT REFERRED TO IN THE DEFINITION OF “ASSET SALE”), (III) ANY
DISPOSITION OF ANY PROPERTY TO THE BORROWER OR ONE OF THEIR RESPECTIVE WHOLLY
OWNED SUBSIDIARIES WHICH IS A SUBSIDIARY GUARANTOR, (IV) ANY DISPOSITION OF ANY
PROPERTY TO A NON-GUARANTOR SUBSIDIARY OF THE BORROWER, PROVIDED THAT THE BOOK
VALUE OF THE PROPERTY SO DISPOSED OF SHALL BE DEEMED TO CONSTITUTE AN INVESTMENT
UNDER SECTION 7.8, (V) THE SALE (WHETHER THROUGH A SALE, SWAP OR EXCHANGE) OF
ANY TIMESHARE IN ANY OF THE CAMPGROUND PARKS OR PURSUANT TO THE GREAT ESCAPE
AGREEMENTS PERMITTED UNDER SECTION 7.5(E)(II), (VI) THE SALE OF OTHER PROPERTY
HAVING A FAIR MARKET VALUE NOT TO EXCEED $28,750,000 IN THE AGGREGATE FOR ANY
FISCAL YEAR OF PARENT, (VII) THE SALE OF OTHER PROPERTY HAVING A FAIR MARKET
VALUE NOT TO EXCEED $287,500,000 IN THE AGGREGATE, PROVIDED THAT WITH RESPECT TO
ALL DISPOSITIONS PERMITTED BY THIS CLAUSE (VII), (A) SUCH DISPOSITIONS SHALL BE
MADE FOR AT LEAST FAIR MARKET VALUE, AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF PARENT OR THE BORROWER, AND FOR AT LEAST 75% CASH OR CASH
EQUIVALENT CONSIDERATION, (B) THE REQUIREMENTS OF SECTION 3.4(B) ARE COMPLIED
WITH IN CONNECTION THEREWITH (SUBJECT TO SECTION 3.10) AND (C) IN CONNECTION
WITH ANY SUCH DISPOSITION AS TO WHICH THE FAIR MARKET VALUE OF THE RELATED
PROPERTY IS IN EXCESS OF $17,250,000, THE BORROWER SHALL BE IN PRO FORMA
COMPLIANCE WITH SECTION 7.1 AND SECTION 7.2 (PROVIDED THAT IN DETERMINING SUCH
COMPLIANCE, THE SENIOR SECURED LEVERAGE RATIO SHALL BE DEEMED TO BE 0.25 TO 1.00
LOWER THAN THE OTHERWISE APPLICABLE SENIOR SECURED LEVERAGE RATIO), (VIII) THE
SALE OF UNUSED REAL PROPERTY THAT IS UNIMPROVED (EXCEPT FOR PARKING LOTS) AND
THAT IS ADJACENT TO A PARK, PROVIDED THAT WITH RESPECT TO ALL DISPOSITIONS
PERMITTED BY THIS CLAUSE (VIII), (A) SUCH DISPOSITIONS SHALL BE MADE FOR AT
LEAST FAIR MARKET VALUE AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
PARENT OR THE BORROWER, AND FOR AT LEAST 75% CASH OR CASH EQUIVALENT
CONSIDERATION AND (B) THE REQUIREMENTS OF SECTION 3.4(B) ARE COMPLIED WITH IN
CONNECTION THEREWITH (SUBJECT TO SECTION 3.10)), (IX) DISPOSITIONS PERMITTED BY
SECTIONS 7.3(G), 7.4, 7.5(A), 7.6 AND 7.8, (X) DISPOSITIONS IN THE ORDINARY
COURSE OF BUSINESS OF PERMITTED INVESTMENTS, (XI) LEASES, SUBLEASES, LICENSES OR
SUBLICENSES (INCLUDING THE PROVISION OF SOFTWARE UNDER AN OPEN SOURCE LICENSE),
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS, WHICH DO NOT MATERIALLY
INTERFERE WITH THE BUSINESS OF PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
(XII) DISPOSITIONS RELATED TO RECOVERY EVENTS; PROVIDED THAT WITH RESPECT TO ALL
DISPOSITIONS PERMITTED BY THIS CLAUSE (XII) THE REQUIREMENTS OF
SECTION 3.4(B) ARE COMPLIED WITH IN CONNECTION THEREWITH (SUBJECT TO
SECTION 3.10), (XIII) DISPOSITIONS OF INVESTMENTS IN JOINT VENTURES TO THE
EXTENT REQUIRED BY, OR MADE PURSUANT TO CUSTOMARY BUY/SELL ARRANGEMENTS BETWEEN,
THE JOINT VENTURE PARTIES SET FORTH IN JOINT VENTURE ARRANGEMENTS AND SIMILAR
BINDING ARRANGEMENTS, (XIV) DISPOSITIONS OF PROPERTY (OTHER THAN CAPITAL STOCK
OF THE PARTNERSHIP PARKS ENTITIES) TO THE EXTENT THAT (A) SUCH PROPERTY IS
EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY
OR (B) THE PROCEEDS OF SUCH DISPOSITION ARE PROMPTLY APPLIED TO THE PURCHASE
PRICE OF SUCH REPLACEMENT PROPERTY AND (C) THE FAIR MARKET VALUE OF ALL PROPERTY
DISPOSED OF PURSUANT TO THIS CLAUSE (XIV) DOES NOT EXCEED $11,500,000, (XV)
DISPOSITIONS OF ACCOUNTS RECEIVABLES IN CONNECTION WITH THE COLLECTION OR
COMPROMISE THEREOF, (XVI) DISPOSITIONS IN THE ORDINARY COURSE OF BUSINESS
CONSISTING OF THE ABANDONMENT OF INTELLECTUAL PROPERTY RIGHTS, WHICH IN THE
REASONABLE GOOD FAITH DETERMINATION OF PARENT OR ANY OF ITS SUBSIDIARIES, ARE
UNECONOMICAL, NEGLIGIBLE, OBSOLETE OR

 

79

--------------------------------------------------------------------------------



 


OTHERWISE NOT MATERIAL IN THE CONDUCT OF ITS BUSINESS, AND (XVII) DISPOSITIONS
OF ALL OR ANY PORTION OF THE CAPITAL STOCK OR THE PROPERTY OF KKI, LLC.


 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.5 to any Person other than Parent or any of its Subsidiaries, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 


(D)   SALE AND LEASEBACK.  ENTER INTO ANY TRANSACTION PURSUANT TO WHICH IT SHALL
CONVEY, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY PROPERTY AND, AS PART OF THE
SAME TRANSACTION OR SERIES OF TRANSACTIONS, RENT OR LEASE AS LESSEE OR SIMILARLY
ACQUIRE THE RIGHT TO POSSESSION OR USE OF, SUCH PROPERTY, OR OTHER PROPERTY
WHICH IT INTENDS TO USE FOR THE SAME PURPOSE OR PURPOSES AS SUCH PROPERTY, TO
THE EXTENT SUCH TRANSACTION GIVES RISE TO INDEBTEDNESS, UNLESS ANY INDEBTEDNESS
ARISING IN CONNECTION WITH SUCH TRANSACTION SHALL BE PERMITTED UNDER
SECTION 7.3(G).


 


(E)   CERTAIN PERMITTED TRANSACTIONS.  NOTWITHSTANDING THE FOREGOING PROVISIONS
OF THIS SECTION 7.5:


 

(I)            PERMITTED ACQUISITIONS.  THE BORROWER, ANY SUBSIDIARY GUARANTOR
OR ANY FOREIGN SUBSIDIARY MAY ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR
BUSINESS OF, ANY PERSON, OR OF ASSETS CONSTITUTING A BUSINESS UNIT, A LINE OF
BUSINESS OR A DIVISION OF, SUCH PERSON (WHETHER BY WAY OF PURCHASE OF ASSETS OR
STOCK, BY MERGER OR CONSOLIDATION OR OTHERWISE) AFTER THE DATE HEREOF (EACH, A
“PERMITTED ACQUISITION”) SO LONG AS:

 

(A)  the Loan Parties shall be in pro forma compliance with Sections 7.1 and 7.2
after giving effect to such Permitted Acquisition (as if such Permitted
Acquisition had been consummated on the first day of such period), with the
Senior Secured Leverage Ratio being deemed, for this purpose, to be 0.25 to 1.00
times lower than that required under Section 7.1; provided, however, that
(x) any Indebtedness incurred or repaid in connection with such Permitted
Acquisition shall be deemed to have be incurred or repaid, as the case may be,
on such first day, and (y) Parent shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of any such Permitted
Acquisition, a certificate of a Responsible Officer of Parent setting forth
computations in reasonable detail demonstrating satisfaction of the foregoing
conditions as at the date of such certificate reflecting the terms of the
transaction as of such date; provided further that if prior to consummation of
such Permitted Acquisition changes are made to the terms that would alter the
computations previously delivered, Parent shall deliver a revised certificate
demonstrating satisfaction of the foregoing conditions on the date of the
consummation of such Permitted Acquisition;

 

(B)   such Permitted Acquisition (if by purchase of assets, merger or
consolidation) shall be effected in such manner so that the acquired business,
and the related assets, are owned either by the Borrower, a Subsidiary Guarantor
or a Foreign Subsidiary and, if effected by merger or consolidation involving
the Borrower, a Subsidiary Guarantor or a Foreign Subsidiary, then the Borrower,
such Subsidiary

 

80

--------------------------------------------------------------------------------


 

Guarantor or such Foreign Subsidiary shall be the continuing or surviving entity
and, if effected by merger or consolidation involving a Wholly Owned Subsidiary
of the Borrower, a Wholly Owned Subsidiary shall be the continuing or surviving
entity; provided, however, that with respect to any Permitted Acquisition
effected in such manner so that the acquired business, and the related assets,
are owned by a Foreign Subsidiary, such acquired business, and the related
assets, shall be located outside of the United States of America;

 

(C)   the Borrower shall deliver to the Administrative Agent (which shall
promptly forward copies thereof to each Lender) (i) as soon as possible and in
any event no later than five days prior to the consummation of each such
Permitted Acquisition (or, if executed, such earlier date as shall be five
Business Days after the execution and delivery thereof), the most recent drafts
of the respective agreements or instruments pursuant to which such Permitted
Acquisition is to be consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements or instruments and all other material ancillary
documents to be executed or delivered in connection therewith and (ii) promptly
following request therefor (but in any event within three Business Days
following such request), copies of such other information or documents
(including, without limitation, environmental risk assessments) relating to such
Permitted Acquisition as the Administrative Agent or the Required Lenders shall
have reasonably requested (and which is available, or obtainable within such
period by Parent with reasonable efforts);

 

(D)  to the extent applicable, the Borrower shall have complied with the
provisions of Section 6.6, including, without limitation, to the extent not
theretofore delivered, delivery to (x) the First Lien Administrative Agent or
the Administrative Agent of the certificates evidencing 100% (or, in the case of
any new Foreign Subsidiary the Capital Stock of which is held by a Domestic
Subsidiary, 65%) of the Capital Stock of any new Subsidiary formed or acquired
in connection with such Permitted Acquisition, accompanied by undated stock
powers executed in blank, and (y) the Administrative Agent of the agreements,
instruments, opinions of counsel and other documents required under Section 6.6;

 

(E)   the aggregate Purchase Price for each such Permitted Acquisition shall not
exceed $287,500,000 or, at any time the Senior Secured Leverage Ratio is less
than 4.75 to 1.00 after giving effect to such Permitted Acquisition and the
incurrence of any related Indebtedness, $402,500,000, plus, in each case, the
Net Cash Proceeds received from the issuance of Capital Stock of Parent and from
the related contribution of cash to Holdings from Parent, in each case as
contributed to the Borrower, that are not otherwise expended pursuant to
Sections 7.7 or 7.8(i), plus the portion of any consideration paid with
Qualified Net Cash Equity Proceeds and/or in Qualified Capital Stock of Parent;
and

 

(F)   immediately prior to such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.

 

(II)           OTHER DISPOSITIONS.  THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
DISPOSE OF (WHETHER THROUGH A SALE, SWAP OR EXCHANGE) ANY TIMESHARE OR
FRACTIONAL INTEREST IN ANY

 

81

--------------------------------------------------------------------------------


 

OF THE CAMPGROUND PARKS OR ANY ASSETS OR INTERESTS PURSUANT TO THE GREAT ESCAPE
AGREEMENTS.

 

7.6.          Restricted Payments.  Declare or make any Restricted Payment,
except that:

 

(A)   EACH SUBSIDIARY OF PARENT MAY MAKE RESTRICTED PAYMENTS TO, OR ON BEHALF OF
OR FOR THE BENEFIT OF, PARENT TO ENABLE PARENT TO PAY OUT-OF-POCKET ACCOUNTING
FEES, LEGAL FEES AND OTHER AMOUNTS INCURRED OR OWING BY PARENT IN THE ORDINARY
COURSE OF BUSINESS PURSUANT TO THE SHARED SERVICES AGREEMENT;

 

(B)   EACH SUBSIDIARY OF PARENT MAY MAKE RESTRICTED PAYMENTS TO, OR ON BEHALF OF
OR FOR THE BENEFIT OF, PARENT IN RESPECT OF (I) INCOME TAX LIABILITIES OF PARENT
AND ITS SUBSIDIARIES IN ACCORDANCE WITH THE TAX SHARING AGREEMENT AND (II) VALUE
ADDED TAX, FRANCHISE TAXES AND SIMILAR TAXES TO ENABLE PARENT TO PAY ANY SUCH
TAXES IMPOSED ON PARENT ON BEHALF OR ON ACCOUNT OF ITS SUBSIDIARIES;

 

(C)   SO LONG AS AT THE TIME THEREOF AND AFTER GIVING EFFECT THERETO NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH OF HOLDINGS AND
THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN CASH TO ENABLE PARENT AND ITS
SUBSIDIARIES:

 

(I)            TO PAY OBLIGATIONS OF PARENT OR ANY OF ITS SUBSIDIARIES UNDER THE
PARTNERSHIP PARKS AGREEMENTS TO THE EXTENT SUCH OBLIGATIONS CANNOT BE MET WITH
CASH FLOW AVAILABLE TO PARENT FROM THE PARTNERSHIP PARKS ENTITIES AND OTHER
PAYMENT OBLIGATIONS OF PARENT OR ANY OF ITS SUBSIDIARIES THEREUNDER AND TO PAY
ANY PRINCIPAL AND INTEREST AMOUNTS DUE AT MATURITY UNDER THE NEW TIME WARNER
FACILITY TO THE EXTENT SUCH PAYMENT OBLIGATIONS OR SUCH PRINCIPAL AND INTEREST
AMOUNTS CANNOT BE MET WITH CASH FLOW AVAILABLE TO PARENT FROM THE PARTNERSHIP
PARK ENTITIES AND CANNOT BE FUNDED UNDER THE NEW TIME WARNER FACILITY; AND

 

(II)           TO PURCHASE LIMITED PARTNERSHIP UNITS UNDER THE PARTNERSHIP PARKS
AGREEMENTS FOR AN AMOUNT IN ANY FISCAL YEAR OF PARENT NOT TO EXCEED THE
LIQUIDITY PUT THRESHOLD AMOUNT FOR SUCH FISCAL YEAR;

 

(III)          TO MAKE CAPITAL EXPENDITURES FOR THE PARTNERSHIP PARKS ENTITIES,
PROVIDED THAT THE MAKING OF SUCH CAPITAL EXPENDITURES DOES NOT VIOLATE
SECTION 7.7;

 

(IV)          TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE PURSUANT TO
SECTION 7.8; PROVIDED THAT (A) SUCH RESTRICTED PAYMENT SHALL BE MADE
SUBSTANTIALLY CONCURRENTLY WITH THE CLOSING OR CONSUMMATION OF SUCH INVESTMENT
AND (B) PARENT SHALL, IMMEDIATELY FOLLOWING THE CLOSING OR CONSUMMATION THEREOF,
CAUSE (1) ALL PROPERTY ACQUIRED (WHETHER ASSETS OR EQUITY INTERESTS) TO BE
CONTRIBUTED TO THE BORROWER OR A LOAN PARTY (OR A PERSON THAT WILL BECOME A LOAN
PARTY UPON RECEIPT OF SUCH  CONTRIBUTION) OR (2) THE MERGER (TO THE EXTENT
PERMITTED IN SECTION 7.5(A)) OF THE PERSON FORMED OR ACQUIRED INTO THE BORROWER
OR A LOAN PARTY IN ORDER TO CONSUMMATE SUCH PERMITTED ACQUISITION, IN EACH CASE,
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 6.6;

 

82

--------------------------------------------------------------------------------


 

(V)           TO MAKE CASH PAYMENTS IN LIEU OF THE ISSUANCE OF FRACTIONAL SHARES
IN CONNECTION WITH THE EXERCISE OF WARRANTS, OPTIONS OR OTHER SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR EQUITY INTERESTS OF PARENT; PROVIDED THAT
ANY SUCH CASH PAYMENT SHALL NOT BE FOR THE PURPOSE OF EVADING THE LIMITATIONS
SET FORTH IN THIS SECTION 7.6 (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR THE MANAGING BOARD, AS THE CASE MAY BE, OF PARENT (OR ANY
AUTHORIZED COMMITTEE THEREOF));

 

(VI)          TO PAY FEES AND EXPENSES (OTHER THAN TO AFFILIATES) RELATED TO ANY
UNSUCCESSFUL EQUITY OR DEBT OFFERING PERMITTED BY THIS AGREEMENT NOT IN EXCESS
OF $2,300,000 IN THE AGGREGATE; AND

 

(VII)         TO PAY FEES, COSTS AND EXPENSES RELATED TO THE TRANSACTIONS AND
THE RELATED TRANSACTIONS ON THE CLOSING DATE;

 

(D)   TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, PARENT AND ITS
SUBSIDIARIES MAY ENTER INTO AND CONSUMMATE TRANSACTIONS EXPRESSLY PERMITTED BY
ANY PROVISION OF SECTION 7.5, 7.8 OR 7.10;

 

(E)   EACH OF THE BORROWER AND HOLDINGS MAY MAKE OTHER RESTRICTED PAYMENTS
(INCLUDING (I) TO ENABLE PARENT OR HOLDINGS TO PAY PRINCIPAL PAYMENTS PERMITTED
TO BE DUE, AND INTEREST DUE, ON INDEBTEDNESS OF PARENT OR HOLDINGS (EXCLUDING
PRINCIPAL AND INTEREST PAYMENTS DUE AT MATURITY UNDER THE NEW TIME WARNER
FACILITY) AND (II) TO ENABLE PARENT TO REDEEM WARRANTS THAT MAY BE ISSUED AS
PART OF THE PLAN OF REORGANIZATION); PROVIDED THAT FOR PURPOSES OF DISTRIBUTIONS
UNDER THIS CLAUSE (E), (X) AFTER GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT
AND ITS USE NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND THE LOAN PARTIES
SHALL BE IN PRO FORMA COMPLIANCE WITH SECTIONS 7.1 AND 7.2 AND (Y) THE AMOUNT OF
ALL SUCH OTHER RESTRICTED PAYMENTS IN ANY FISCAL YEAR SHALL NOT EXCEED (A) FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2010, THE LESSER OF (1) $11,500,000 AND
(2) THE SUM OF $5,750,000 PLUS THE DIFFERENCE BETWEEN THE LIQUIDITY PUT
THRESHOLD AMOUNT AND THE AMOUNT OF RESTRICTED PAYMENTS MADE PURSUANT TO
SECTION 7.6(C)(II) DURING SUCH FISCAL YEAR PLUS THE EXCESS CASH FLOW NOT APPLIED
TO PREPAY FIRST LIEN TRANCHE B TERM LOANS PURSUANT TO SECTION 5.5(C) OF THE
FIRST LIEN CREDIT AGREEMENT OR LOANS PURSUANT TO SECTION 3.5(C), (B) FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2011, THE LESSER OF (1) $23,000,000 AND (2) THE
SUM OF $11,500,000 PLUS THE DIFFERENCE BETWEEN THE LIQUIDITY PUT THRESHOLD
AMOUNT AND THE AMOUNT OF RESTRICTED PAYMENTS MADE PURSUANT TO
SECTION 7.6(C)(II) DURING SUCH FISCAL YEAR PLUS THE EXCESS CASH FLOW NOT APPLIED
TO PREPAY FIRST LIEN TRANCHE B TERM LOANS PURSUANT TO SECTION 3.5(C) OR
SECTION 5.5(C) OF THE FIRST LIEN CREDIT AGREEMENT, (C) FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2012, THE LESSER OF (1) $34,500,000 AND (2) THE SUM OF $23,000,000
PLUS THE DIFFERENCE BETWEEN THE LIQUIDITY PUT THRESHOLD AMOUNT AND THE AMOUNT OF
RESTRICTED PAYMENTS MADE PURSUANT TO SECTION 7.6(C)(II) DURING SUCH FISCAL YEAR
PLUS THE EXCESS CASH FLOW NOT APPLIED TO PREPAY FIRST LIEN TRANCHE B TERM LOANS
PURSUANT TO SECTION 3.5(C) OR SECTION 5.5(C) OF THE FIRST LIEN CREDIT AGREEMENT
AND (D) FOR ANY SUBSEQUENT FISCAL YEAR, $46,000,000;

 

(F)    PARENT AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS IN THE FORM OF
NONCASH REPURCHASES OF CAPITAL STOCK OF PARENT DEEMED TO OCCUR UPON THE EXERCISE
OF STOCK OPTIONS OR WARRANTS IF SUCH REPURCHASED CAPITAL STOCK REPRESENTS ALL OR
A PORTION OF

 

83

--------------------------------------------------------------------------------


 

THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS AND CASH PAYMENTS IN LIEU OF THE
ISSUANCE OF FRACTIONAL SHARES IN CONNECTION WITH THE EXERCISE OF SUCH STOCK
OPTIONS OR WARRANTS;

 

(G)   PARENT MAY (I) REDEEM WARRANTS THAT MAY BE ISSUED AS PART OF THE PLAN OF
REORGANIZATION TO THE EXTENT IT RECEIVES A RELATED RESTRICTED PAYMENT UNDER
CLAUSE (E) OF THIS SECTION 7.6 AND (II) MAKE ANY OTHER RESTRICTED PAYMENTS
REQUIRED TO BE MADE IN CONNECTION WITH THE TRANSACTIONS;

 

(H)   EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN CASH TO
ENABLE PARENT, AND PARENT MAY MAKE RESTRICTED PAYMENTS FROM RP ELIGIBLE PROCEEDS
IN AN AGGREGATE AMOUNT NOT TO EXCEED $300,000,000; PROVIDED THAT AFTER GIVING
PRO FORMA EFFECT TO (I) EACH DISPOSITION WHICH IS THE SOURCE OF SUCH RP ELIGIBLE
PROCEEDS AND (II) THE CORRESPONDING RESTRICTED PAYMENT, (X) THE SENIOR SECURED
LEVERAGE RATIO SHALL NOT EXCEED 4.50 TO 1.00 (OR IN THE CASE OF RP ELIGIBLE
PROCEEDS IN RESPECT OF A DISPOSITION UNDER 7.5(C)(VII), 4.00 TO 1.00) AND
(Y) THE BORROWER SHALL HAVE MINIMUM LIQUIDITY OF AT LEAST $150,000,000;

 

(I)    EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN CASH IN
AN AGGREGATE AMOUNT NOT TO EXCEED $2,875,000 TO ENABLE PARENT TO REPURCHASE,
RETIRE OR ACQUIRE FOR VALUE EQUITY INTERESTS OF PARENT FROM ANY FUTURE, PRESENT
OR FORMER EMPLOYEE OR DIRECTOR OF PARENT OR ANY OF ITS SUBSIDIARIES PURSUANT TO
ANY EMPLOYEE OR DIRECTOR EQUITY PLAN, EMPLOYEE OR DIRECTOR STOCK OPTION PLAN OR
ANY OTHER EMPLOYEE OR DIRECTOR BENEFIT PLAN OR ANY AGREEMENT (INCLUDING ANY
STOCK SUBSCRIPTION OR SHAREHOLDER AGREEMENT) WITH ANY EMPLOYEE OR DIRECTOR OF
PARENT OR ANY OF ITS SUBSIDIARIES; AND

 

(J)    EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN CASH TO
ENABLE PARENT, AND PARENT MAY MAKE RESTRICTED PAYMENTS TO EXECUTIVES OF PARENT
WHEN RESTRICTED CAPITAL STOCK OF PARENT VESTS (IN LIEU OF PAYMENT OF INCOME TAX
BY SUCH EXECUTIVES).

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
(i) any Subsidiary of Holdings to Holdings or the Borrower or to any other
Wholly Owned Subsidiary of Holdings which is a Subsidiary Guarantor, or by an
Excluded Foreign Subsidiary to any other Subsidiary of Holdings or (ii) any
Subsidiary of Parent (other than Holdings or any of its Subsidiaries) to Parent
or to any other Subsidiary of Parent or to prohibit any dividend payments or
other distributions payable solely in Capital Stock of such Person.

 

7.7.          Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of Parent and its Subsidiaries not
exceeding the Base Capital Expenditure Amount during any fiscal year or period
of Parent; provided, that (i) the lesser of (x) any such amount referred to
above, if not so expended in the fiscal year or period for which it is permitted
and (y) 50% of the amount of the Base Capital Expenditure Amount for such fiscal
year may be carried over for expenditure in the next succeeding fiscal year and
(ii) Capital Expenditures made during any fiscal year shall be deemed made,
first, in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above and, second, in respect of amounts permitted for such fiscal
year as provided above.  For purposes of the foregoing, the “Base Capital
Expenditure Amount” shall be an amount equal to $115,000,000 for the fiscal year

 

84

--------------------------------------------------------------------------------


 

ending December 31, 2010 and an amount equal to $126,500,000 for any subsequent
fiscal year plus, in each case, with respect to each fiscal year in which an
Acquisition is consummated and the immediately following fiscal year, an amount
for each such fiscal year equal to 40% of the EBITDA of the Person so acquired
for the four fiscal quarters of such Person immediately preceding the date of
such Acquisition (it being understood and agreed that EBITDA shall be calculated
as set forth in the definition of “Parent Consolidated Adjusted EBITDA”) plus,
in each case, the Net Cash Proceeds received from the issuance of Capital Stock
of Parent and from the related contribution of cash to Holdings from Parent, in
each case as contributed to the Borrower, that are not otherwise expended
pursuant to Section 7.5(e) or 7.8(i).

 

7.8.          Investments.  Make or permit to remain outstanding any Investments
except:

 

(A)   INVESTMENTS OUTSTANDING ON THE DATE HEREOF AND IDENTIFIED ON SCHEDULE
7.8(A);

 

(B)   OPERATING DEPOSIT ACCOUNTS WITH BANKS;

 

(C)   PERMITTED INVESTMENTS;

 

(D)   INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS
RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL
SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS AND OTHER CREDITS
TO SUPPLIERS IN THE ORDINARY COURSE OF BUSINESS;

 

(E)   INVESTMENTS CONSISTING OF (I) INDEBTEDNESS, LIENS, FUNDAMENTAL CHANGES AND
RESTRICTED PAYMENTS PERMITTED UNDER SECTIONS 7.3 (OTHER THAN SECTION 7.3(D) WITH
RESPECT TO PARENT), 7.4, 7.5 AND 7.6, RESPECTIVELY AND (II) INVESTMENTS BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN RIDES, INTELLECTUAL PROPERTY ASSETS AND
RELATED ASSETS SO LONG AS THE FAIR MARKET VALUE OF THE PROPERTY THAT IS INVESTED
DOES NOT EXCEED $115,000,000 IN THE AGGREGATE, PROVIDED THAT IN THE CASE OF ANY
INVESTMENT THAT WOULD BE A CAPITAL EXPENDITURE SUCH INVESTMENT SHALL BE
CONSIDERED A CAPITAL EXPENDITURE FOR PURPOSES OF SECTION 7.7 AND SHALL BE
DISREGARDED FOR PURPOSES OF THIS SECTION 7.8;

 

(F)    (I) INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND CAPITAL STOCK) RECEIVED
IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF ANY PERSON OR IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, OR OTHER DISPUTES WITH, ANY PERSON
ARISING IN THE ORDINARY COURSE OF BUSINESS OR UPON THE FORECLOSURE WITH RESPECT
TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED
INVESTMENT, (II) THE NON-CASH PROCEEDS OF ANY DISPOSITION PERMITTED BY
SECTION 7.5(C) AND (III) LIMITED PARTNERSHIP UNITS PURCHASED PURSUANT TO THE
PARTNERSHIP PARKS AGREEMENTS;

 

(G)   (I) LOANS AND ADVANCES TO HOLDINGS, PARENT OR ANY PARTNERSHIP PARK ENTITY
(OR ANY DIRECT OR INDIRECT PARENT THEREOF) IN LIEU OF, AND NOT IN EXCESS OF THE
AMOUNT OF (AFTER GIVING EFFECT TO ANY OTHER LOANS, ADVANCES OR RESTRICTED
PAYMENTS IN RESPECT THEREOF), RESTRICTED PAYMENTS TO THE EXTENT PERMITTED TO BE
MADE TO HOLDINGS OR PARENT IN ACCORDANCE WITH SECTION 7.6 (WITH ANY SUCH LOAN OR
ADVANCE TO BE DEEMED TO BE A RESTRICTED PAYMENT FOR PURPOSES OF SECTION 7.6) AND
(II) INVESTMENTS BY PARENT OR ANY

 

85

--------------------------------------------------------------------------------


 

OTHER SUBSIDIARY OF PARENT IN GP HOLDINGS, INC., SFT HOLDINGS, INC., SIX FLAGS
OVER TEXAS, INC., SFOG II, INC. AND/OR THE PARTNERSHIP PARKS ENTITIES THAT WILL
BE USED TO MAKE OR CONSTITUTE “AFFILIATE LOANS” FOR PURPOSES OF THE PARTNERSHIP
PARKS AGREEMENTS;

 

(H)   ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS;

 

(I)    INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS MADE WITH
QUALIFIED NET CASH EQUITY PROCEEDS OR WITH THE NET CASH PROCEEDS RECEIVED
(WITHOUT DUPLICATION) FROM THE ISSUANCE OF CAPITAL STOCK OF PARENT AND FROM THE
CONTRIBUTION OF CASH TO HOLDINGS FROM PARENT, IN EACH CASE AS CONTRIBUTED TO THE
BORROWER AND NOT OTHERWISE EXPENDED PURSUANT TO SECTION 7.5(E) OR 7.7 AND/OR
QUALIFIED CAPITAL STOCK OF PARENT;

 

(J)    INVESTMENTS HELD BY A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE OR OF A
CORPORATION MERGED INTO THE BORROWER OR MERGED OR CONSOLIDATED WITH A SUBSIDIARY
OF THE BORROWER IN ACCORDANCE WITH SECTION 7.5 AFTER THE CLOSING DATE TO THE
EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN EXISTENCE ON THE DATE
OF SUCH ACQUISITION, MERGER OR CONSOLIDATION;

 

(K)   INVESTMENTS BY PARENT OR ANY OF ITS SUBSIDIARIES IN ASSETS THAT WERE
PERMITTED INVESTMENTS WHEN SUCH INVESTMENT WAS MADE;

 

(L)    (I) ASSET PURCHASES (INCLUDING PURCHASES OF INVENTORY, SUPPLIES AND
MATERIALS) AND (II) THE LICENSING OR CONTRIBUTION OF INTELLECTUAL PROPERTY
PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER PERSONS, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

 

(M)  GUARANTEES BY PARENT OR ANY OF ITS SUBSIDIARIES OF LEASES (OTHER THAN
CAPITALIZED LEASES) OR OF OTHER OBLIGATIONS OF SUBSIDIARIES THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;

 

(N)   INVESTMENTS IN JOINT VENTURES PURSUANT TO WHICH, AMONG OTHER THINGS,
PARENT OR ANY OF ITS SUBSIDIARIES IS GRANTED INTELLECTUAL PROPERTY RIGHTS FOR
ITS PARKS;

 

(O)   INVESTMENTS CONSTITUTING (I) CONTRIBUTIONS TO THE EQUITY OF HWP WHETHER
DIRECTLY OR THROUGH THE JOINT VENTURE CONTEMPLATED BY THE GREAT ESCAPE
AGREEMENTS, (II) CONTRIBUTIONS TO SUCH JOINT VENTURE AS CONTEMPLATED BY THE
GREAT ESCAPE AGREEMENTS AND ADDITIONAL INVESTMENTS THEREIN AND (III) INVESTMENTS
IN A JOINT VENTURE FORMED FOR THE LEASE OF PROPERTY AND CONSTRUCTION OF A TIME
SHARE HOTEL TO BE LOCATED IN LAKE GEORGE, NEW YORK; PROVIDED THAT THE AGGREGATE
OUTSTANDING AMOUNT OF ALL SUCH INVESTMENTS PERMITTED BY THIS CLAUSE (O) SHALL
NOT EXCEED $11,500,000;

 

(P)   INVESTMENTS BY PARENT AND ITS SUBSIDIARIES IN HOLDINGS AND ANY SUBSIDIARY
OF HOLDINGS INCLUDING GUARANTEES BY PARENT OR ANY OF ITS SUBSIDIARIES OF
OBLIGATIONS OF PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY GUARANTOR;
PROVIDED THAT WITH RESPECT TO NON-GUARANTOR SUBSIDIARIES, SUCH INVESTMENTS
(TOGETHER WITH INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARIES PERMITTED UNDER
SECTION 7.3(E)) MAY NOT BE IN EXCESS OF THE AMOUNT PERMITTED UNDER
SECTION 7.3(E);

 

86

--------------------------------------------------------------------------------


 

(Q)   INVESTMENTS BY FOREIGN SUBSIDIARIES IN WHOLLY OWNED SUBSIDIARIES WHICH ARE
FOREIGN SUBSIDIARIES, INCLUDING GUARANTEES BY FOREIGN SUBSIDIARIES OF
OBLIGATIONS OF OTHER WHOLLY OWNED SUBSIDIARIES WHICH ARE FOREIGN SUBSIDIARIES;

 

(R)    HEDGING AGREEMENTS ENTERED INTO IN THE NORMAL COURSE OF BUSINESS AND
CONSISTENT WITH INDUSTRY PRACTICE AND NOT FOR SPECULATIVE PURPOSES;

 

(S)   INVESTMENTS RECEIVED IN CONNECTION WITH ANY DISPOSITION PERMITTED UNDER
SECTION 7.5 OR ANY DISPOSITION TO WHICH THE REQUIRED LENDERS SHALL HAVE
CONSENTED IN ACCORDANCE WITH SECTION 10.1;

 

(T)    ANY ACQUISITION PERMITTED BY SECTION 7.5(B) OR 7.5(E);

 

(U)   INVESTMENTS IN AN AGGREGATE AMOUNT OF UP TO BUT NOT EXCEEDING $115,000
DURING ANY FISCAL YEAR IN 229 EAST 79TH STREET ASSOCIATES L.P.;

 

(V)   ADDITIONAL INVESTMENTS (INCLUDING INVESTMENTS IN ANY NON-GUARANTOR
SUBSIDIARIES OF THE BORROWER AND IN DICK CLARK) UP TO BUT NOT EXCEEDING THE SUM
OF (I) $86,250,000 AND (II) THE AGGREGATE AMOUNT OF EXCESS CASH FLOW FOR
COMPLETED FISCAL YEARS OF THE BORROWER SINCE THE CLOSING DATE NOT APPLIED OR TO
BE APPLIED PURSUANT TO SECTION 3.5(C) OR SECTION 5.5(C) OF THE FIRST LIEN CREDIT
AGREEMENT MINUS THE AMOUNT OF RESTRICTED PAYMENTS MADE PURSUANT TO SECTIONS
7.6(C) AND 7.6(E); PROVIDED THAT THE AGGREGATE AMOUNT OF INVESTMENTS PERMITTED
BY THIS SECTION 7.8(V) SHALL NOT EXCEED $115,000,000 AT ANY TIME OUTSTANDING,
PROVIDED, FURTHER THAT THE AGGREGATE AMOUNT OF INVESTMENTS IN FOREIGN
SUBSIDIARIES, TOGETHER WITH THE AGGREGATE AMOUNT OF OUTSTANDING INDEBTEDNESS OF
AND GUARANTEES OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES PERMITTED BY
SECTION 7.3(E) SHALL NOT EXCEED $57,500,000 AT ANY TIME OUTSTANDING; PROVIDED,
STILL FURTHER THAT NOTWITHSTANDING THE FOREGOING, ADDITIONAL INVESTMENTS UNDER
THIS CLAUSE (V) MAY BE MADE WITH AMOUNTS AVAILABLE UNDER SECTION 7.8(I); AND

 

(W)  LOANS OR ADVANCES TO OFFICERS, DIRECTORS, MEMBERS OF MANAGEMENT, EMPLOYEES
CONSULTANTS AND INDEPENDENT CONTRACTORS OF PARENT OR ANY OF ITS SUBSIDIARIES
(I) IN AN AGGREGATE AMOUNT (AS TO ALL SUCH OFFICERS, DIRECTORS, MEMBERS OF
MANAGEMENT, EMPLOYEES, CONSULTANTS AND INDEPENDENT CONTRACTORS) UP TO $1,150,000
AT ANY ONE TIME OUTSTANDING AND (II) IN CONNECTION WITH SUCH PERSON’S PURCHASE
OF EQUITY INTERESTS OF PARENT IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,150,000 AT
ANY TIME OUTSTANDING, DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
OF SUCH LOANS OR ADVANCES.

 

provided, that neither Parent nor any of its Subsidiaries (other than a
Partnership Park Entity) shall make any Investment in any Partnership Park
Entity, Holdings, Borrower or any Subsidiary of Parent that is not a Subsidiary
Guarantor other than pursuant to Section 7.8(g) and 7.8(e).

 

7.9.          Prepayment of Certain Indebtedness.  Purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, or enter into any
derivative transaction or similar transaction obligating Holdings or any of its

 

87

--------------------------------------------------------------------------------


 

Subsidiaries to make payments to any other Person as a result of a change in
market value of, Indebtedness (other than Indebtedness under the First Lien
Credit Documents or Permitted First Lien Refinancing Indebtedness) outstanding
under any Indenture of Parent or Holdings (it being understood that the
following shall be permitted: (a) payments of regularly scheduled principal and
interest and mandatory prepayments of Indebtedness of Parent and its
Subsidiaries (including, without limitation, any Permitted First Lien
Refinancing Indebtedness and the New Time Warner Facility) shall be permitted,
(b) payments of the principal amount of Indebtedness (or accreted value, if
applicable) of Parent or Holdings shall be permitted, with the Net Cash Proceeds
of Indebtedness of Parent or Holdings, as the case may be (to the extent such
Indebtedness constitutes a refinancing, refunding, replacement or renewal
thereof plus all interest capitalized in connection therewith, any Refinancing
Expenses and any costs and premiums associated with such refinancing, refunding,
replacement or renewal) and is permitted pursuant to Section 7.3, to the extent
not required to prepay any Loans pursuant to Section 3.4, (c) payments with
respect to intercompany Indebtedness permitted under this Agreement and owed to
a Loan Party, (d) payments with respect to intercompany Indebtedness permitted
under this Agreement and owed to Parent so long as immediately prior to and
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing (it being agreed that in determining compliance with
Section 7.6, any such payments shall be deemed to constitute Restricted
Payments), (e) payments with respect to intercompany Indebtedness permitted
under this Agreement and owed to any Non-Guarantor Subsidiary so long as
immediately prior to and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (f) payments of the principal
amount of Indebtedness (or accreted value, if applicable) of Parent or Holdings
shall be permitted with Qualified Capital Stock of Parent so long as such
Qualified Capital Stock is issued in contemplation of such repayment, and
(g) payments of regularly scheduled principal and interest of Indebtedness (or
accreted value, if applicable) incurred pursuant to Sections 7.3(g), (h) and
(k) to the extent that the assets securing such Indebtedness are Disposed of in
compliance with Section 7.5(c)).

 

7.10.        Transactions with Affiliates.  Enter into any transaction with any
Affiliate unless such transaction is upon fair and reasonable terms no less
favorable to Parent, Holdings, the Borrower or such Subsidiary, as the case may
be, than it would obtain in a comparable arm’s length transaction with a Person
that is not an Affiliate.  Notwithstanding the foregoing, (i) any Affiliate who
is an individual may serve as a director, officer or employee of Parent or any
of its Subsidiaries and such Person may receive, and Parent and its Subsidiaries
may engage in any transaction or series of transactions related to, reasonable
compensation, severance, indemnities and reimbursement of reasonable expenses,
including stock incentive and option plans and agreements relating thereto,
(ii) Parent and its Subsidiaries may enter into transactions (other than
extensions of credit by Parent or any of its Subsidiaries to an Affiliate)
providing for the leasing of Property, the rendering or receipt of services or
the purchase or sale of inventory and other Property in the ordinary course of
business if the monetary or business consideration arising therefrom would be
substantially as advantageous to Parent and its Subsidiaries as the monetary or
business consideration that would obtain in a comparable transaction with a
Person not an Affiliate, (iii) the Borrower or any of its Subsidiaries may make
an Acquisition of assets of any Person which is an Affiliate solely by reason of
such Person being controlled by Parent or any of its Subsidiaries and may make
Investments in such Person, provided that such Acquisitions and Investments are
(A) permitted under Section 7.5(e)(i) or 7.8 and (B) made upon fair and
reasonable terms no less favorable to Parent or such Subsidiary, as the case may
be, than

 

88

--------------------------------------------------------------------------------


 

it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate, (iv) Parent or any of its Subsidiaries may enter into any
transaction required of it pursuant to (A) Section 7.8, (B) its agreement with
Dick Clark, or (C) the Great Escape Agreements, (v) Parent and its Subsidiaries
may be parties to and may perform their respective obligations under the Shared
Services Agreement and the Tax Sharing Agreement, (vi) Parent or any of its
Subsidiaries may perform their duties and obligations under the Partnership
Parks Agreements and (vii) Parent or any of its Subsidiaries may enter into or
consummate any transaction permitted for it by Sections 7.3(b), 7.3(c), 7.3(d),
7.3(e), 7.3(f), 7.3(i), 7.3(j), 7.3(k), 7.3(n), 7.3(o), 7.3(r), 7.3(s), 7.4(j),
7.4(k), 7.4(l), 7.4(v), 7.5(a), 7.5(c)(iii), 7.5(c)(iv), 7.5(c)(v), 7.5(c)(ix),
7.5(c)(xi), 7.5(c)(xiv), 7.5(e)(ii), 7.6, 7.8(a), 7.8(e), 7.8(f), 7.8(g),
7.8(h), 7.8(i), 7.8(j), 7.8(k), 7.8(l), 7.8(m), 7.8(n), 7.8(o), 7.8(p), 7.8(q),
7.8(s), 7.8(t), 7.8(u), 7.8(v) or 7.8(w).

 

7.11.        Changes in Fiscal Periods.  Permit the fiscal year of Parent,
Holdings or the Borrower to end on a day other than December 31 or change
Parent’s, Holdings’ or the Borrower’s method of determining fiscal quarters.

 

7.12.        Certain Restrictions. Enter into, after the date hereof, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances or Investments or the sale, assignment,
transfer or other disposition of Property, other than any such prohibition or
restraint (a) set forth in any agreement providing for the disposition of
Property (so long as such prohibition or restraint relates only to the Property
to be disposed of), (b) set forth in any of the Loan Documents, the First Lien
Credit Documents, any Indenture (so long as such prohibition or restraint is
not, in the good faith judgment of Parent, more restrictive than those required
for comparable Indebtedness incurred by comparable entities), or any other
document relating to any existing Indebtedness or any Indebtedness referred to
in Section 7.3(b), 7.3(c), 7.3(g), 7.3(h), 7.3(i), 7.3(n), 7.3(o) and
7.3(s) (and any comparable prohibitions or restraints in any document governing
any Indebtedness incurred to refinance any of the foregoing, so long as such
prohibitions or restraints are, in the good faith judgment of Parent, no more
restrictive than those applicable to the Indebtedness being refinanced), (c) set
forth in any Real Property lease agreement, licenses, joint venture agreements,
contracts entered into in the ordinary course of business to the extent that
such prohibition or restraint relates only to the Property which is the subject
of such instrument and could not reasonably be expected to result in a Material
Adverse Effect, (d) set forth in any instrument relating to a Permitted Lien, so
long as such prohibitions or restraints relate only to the Property encumbered
by such Permitted Lien and (e) set forth in any Contractual Obligation with
respect to (i) negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.3(g), 7.3(h) and 7.3(s) but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness, (ii) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest, and (iii) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business.

 

7.13.        Lines of Business.  Engage to any substantial extent in any line or
lines of business activity other than the business of owning and operating
amusement and attraction

 

89

--------------------------------------------------------------------------------


 

parks, and businesses related, ancillary or complementary thereto and the
businesses and activities related thereto more fully described on Schedule 7.13
attached hereto.

 

7.14.        Modifications of Certain Documents.  Consent to any modification,
supplement or waiver of:

 

(A)   ANY PROVISION OF THE NEW TIME WARNER FACILITY, THE EFFECT OF WHICH WOULD
BE MATERIALLY ADVERSE TO THE LENDERS;

 

(B)   ITS ARTICLES OF INCORPORATION OR BY-LAWS (OR SIMILAR CONSTITUENT
DOCUMENTS) IN ANY MANNER ADVERSE, IN ANY MATERIAL RESPECT, TO THE LENDERS;

 

(C)   ANY PROVISION OF THE PARTNERSHIP PARKS AGREEMENTS, THE GREAT ESCAPE
AGREEMENTS, THE TAX SHARING AGREEMENT OR ANY AGREEMENT RELATING TO ANY PERMITTED
ACQUISITION OR ANY LEASE OF REAL PROPERTY WITH RESPECT TO ANY PARK IF SUCH
MODIFICATION, SUPPLEMENT OR WAIVER WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(D)   ANY PROVISION OF THE FIRST LIEN CREDIT DOCUMENTS TO THE EXTENT PROHIBITED
BY THE INTERCREDITOR AGREEMENT; OR

 

(E)   ANY PROVISION OF THE FIRST LIEN CREDIT AGREEMENT OR ANY PERMITTED FIRST
LIEN REFINANCING INDEBTEDNESS (I) TO INCREASE ANY APPLICABLE MARGIN THEREUNDER
(OR IMPOSE A FEE IN LIEU THEREOF) BY MORE THAN 2.0% PER ANNUM OR (II) TO EXTEND
THE SCHEDULED MATURITY OF THE FIRST LIEN OBLIGATIONS OR ANY PERMITTED FIRST LIEN
REFINANCING INDEBTEDNESS BEYOND SEPTEMBER 30, 2016.

 

7.15.        Limitation on Activities of Parent and Holdings.  (a)  In the case
of Holdings, conduct, transact or otherwise engage in any business or operations
other than those incidental to (i) its ownership of the Capital Stock of the
Borrower and PP Data Services Inc., (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations in the Loan Documents,
the First Lien Credit Documents, the Partnership Parks Agreements and the New
Time Warner Facility, or (iv) not otherwise prohibited by the Loan Documents;
provided that, notwithstanding anything herein to the contrary, Holdings may not
(1) make any Acquisitions (except as expressly contemplated in
Section 7.5(b)(ii) in connection with Investments permitted by clause (2) below
only), (2) make any Investments except as expressly contemplated by Sections
7.8(a), (b), (c), (e)(i), (g), (h), (k), (m), (n), (o), (p), (r) (in connection
with Indebtedness permitted under Section 7.3(n)(iii) only), (s), (t) (with
respect to Section 7.5(b)(ii) in connection with Investments permitted by this
clause (2) only), (u) and (w), (3) create any Subsidiaries that are not
Subsidiaries of Borrower or any of its Subsidiaries or (4) own any operating
entity other than Borrower or act as an operating entity.

 

(b)  In the case of Parent, conduct, transact or otherwise engage in any
business other than those incidental to (i) its ownership of the Capital Stock
of its Subsidiaries and the parks subject to the Partnership Parks Agreements,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) its status as a
publicly traded company or public filer or as a member of the consolidated group
of Parent and its Subsidiaries (including the ability to participate in tax,
accounting and other

 

90

--------------------------------------------------------------------------------


 

administrative matters or comply with laws relating thereto), (iv) the
performance of its obligations in the Loan Documents, the First Lien Loan
Documents, the Partnership Parks Agreements and the New Time Warner Facility,
(v) any public offering or other issuance of its Capital Stock or (vi) not
otherwise prohibited by the Loan Documents; provided that, notwithstanding
anything herein to the contrary, Parent may not (1) make any Acquisitions
(except as expressly contemplated by Sections 7.5(b)(ii) in connection with
Investments permitted by clause (2) below only, 7.5(b)(iii) in connection with
the Partnership Park Entities only and 7.5(b)(iv)), (2) make any Investments
except as expressly contemplated by Sections 7.8(a), (b), (c), (d), (e)(i),
(f)(i), (g), (h), (i), (k), (l)(ii), (m), (n), (p), (r) (in connection with
Indebtedness permitted under Section 7.3(n)(iii) only), (s), (t) (with respect
to Sections 7.5(b)(ii) in connection with Investments permitted by this clause
(2) only, 7.5(b)(iii) in connection with the Partnership Park Entities only and
7.5(b)(iv) only) and (w), (3) create any Subsidiaries that are not either
Subsidiaries of the Borrower or the Partnership Parks Entities or (4) own any
operating entity other than the Borrower and its Subsidiaries and the
Partnership Parks Entities or act as an operating entity (provided that nothing
in this Section 7.15(b) shall limit the ability of Parent to enter into
sponsorship agreements, licensing agreements, management agreements, supply
agreements or other similar agreements in the ordinary course of business).

 

7.16.        Limitation on Hedging Agreements.  Enter into any Hedging Agreement
other than Hedging Agreements entered into for the purpose of mitigating risks
to which Parent and its Subsidiaries have actual exposure and not for
speculative purposes, in respect of interest rates or foreign exchange rates;
provided, that Parent and its Subsidiaries will not enter into any Hedging
Agreement providing for payment by Parent or any Subsidiary of amounts based
upon a floating interest rate in exchange for receipt by Parent or any
Subsidiary of amounts based upon a fixed interest rate (each, a
“Fixed-to-Floating Swap”) if, on the date of such Hedging Agreement and after
giving effect thereto, the sum of (i) the aggregate notional principal amount
covered by all such Fixed-to-Floating Swaps plus (ii) the aggregate principal
amount of all then outstanding consolidated Indebtedness of Parent and its
Subsidiaries (determined without duplication in accordance with GAAP) that as of
such date bears interest at a floating rate (and is not effectively bearing
interest at a fixed rate through a Hedging Agreement) would exceed 50% of then
outstanding consolidated Indebtedness of Parent and its Subsidiaries (determined
in accordance with GAAP).


 


SECTION 8.           EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)   THE BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE IN ACCORDANCE WITH THE
TERMS HEREOF OF ANY PRINCIPAL OF ANY LOAN, OR SHALL DEFAULT FOR FIVE OR MORE
BUSINESS DAYS IN THE PAYMENT WHEN DUE OF ANY INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

(B)   ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE OR DEEMED MADE HEREIN
OR IN ANY OTHER LOAN DOCUMENT (OR IN ANY MODIFICATION OR SUPPLEMENT HERETO OR
THERETO) BY PARENT OR ANY LOAN PARTY, OR ANY CERTIFICATE FURNISHED TO ANY LENDER
OR THE ADMINISTRATIVE AGENT PURSUANT TO THE PROVISIONS HEREOF OR THEREOF, SHALL
PROVE TO HAVE BEEN FALSE OR

 

91

--------------------------------------------------------------------------------


 

MISLEADING AS OF THE TIME MADE OR FURNISHED IN ANY MATERIAL RESPECT, IN ANY SUCH
CASE THAT COULD REASONABLY BE EXPECTED TO (EITHER INDIVIDUALLY OR IN THE
AGGREGATE) MATERIALLY ADVERSELY AFFECT THE OPERATIONS OF ANY MATERIAL PARK OR
HAVE A MATERIAL ADVERSE EFFECT;

 

(C)   (I) PARENT, HOLDINGS OR THE BORROWER SHALL DEFAULT IN THE PERFORMANCE OF
ANY OF ITS OBLIGATIONS UNDER ANY OF SECTION 6.2(A), SECTION 6.6 OR SECTION 7 OF
THIS AGREEMENT, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS OR (II) AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY MORTGAGE SHALL
HAVE OCCURRED AND BE CONTINUING;

 

(D)   ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A),
(B) OR (C) OF THIS SECTION 8) OR ANY OTHER LOAN DOCUMENT AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF TO THE BORROWER
BY THE ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT);

 

(E)   ANY LOAN PARTY SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF
OR INTEREST ON ANY OF ITS INDEBTEDNESS AGGREGATING $28,750,000 OR MORE OR ANY
LOAN PARTY SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY AMOUNT AGGREGATING
$28,750,000 OR MORE UNDER ANY HEDGING AGREEMENT (IN EACH CASE AFTER THE
EXPIRATION OF ALL APPLICABLE GRACE PERIODS);

 

(F)    (I) ANY EVENT SPECIFIED IN ANY NOTE, AGREEMENT, INDENTURE OR OTHER
DOCUMENT EVIDENCING OR RELATING TO ANY INDEBTEDNESS (OTHER THAN THE FIRST LIEN
OBLIGATIONS AND THE INDEBTEDNESS UNDER THE LOAN DOCUMENTS) AGGREGATING
$28,750,000 OR MORE OF ANY LOAN PARTY SHALL OCCUR IF THE EFFECT OF SUCH EVENT IS
TO CAUSE, OR (WITH THE GIVING OF ANY NOTICE OR THE LAPSE OF TIME OR BOTH) TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE, OR
TO BE PREPAID IN FULL (WHETHER BY REDEMPTION, PURCHASE, OFFER TO PURCHASE OR
OTHERWISE), PRIOR TO ITS STATED MATURITY OR ANY EVENT SPECIFIED IN ANY HEDGING
AGREEMENT SHALL OCCUR IF THE EFFECT OF SUCH EVENT IS TO CAUSE, OR (WITH THE
GIVING OF ANY NOTICE OR THE LAPSE OF TIME OR BOTH) TO PERMIT, TERMINATION OR
LIQUIDATION PAYMENT OR PAYMENTS AGGREGATING $28,750,000 OR MORE TO BECOME DUE,
PROVIDED THAT THIS CLAUSE SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES
DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF PROPERTY SECURING SUCH
INDEBTEDNESS, IF SUCH SALE OR TRANSFER IS PERMITTED HEREUNDER AND UNDER THE
DOCUMENTS PROVIDING FOR SUCH INDEBTEDNESS; PROVIDED FURTHER THAT SUCH FAILURE IS
UNREMEDIED AND IS NOT WAIVED BY THE HOLDERS OF SUCH INDEBTEDNESS; OR
(II) (X) THERE SHALL OCCUR AN “EVENT OF DEFAULT” (UNDER AND AS DEFINED IN THE
FIRST LIEN CREDIT AGREEMENT) AND SUCH “EVENT OF DEFAULT” (UNDER AND AS DEFINED
IN THE FIRST LIEN CREDIT AGREEMENT) SHALL REMAIN UNCURED AND UNWAIVED FOR A
PERIOD IN EXCESS OF 90 DAYS (OTHER THAN WITH RESPECT TO AN “EVENT OF DEFAULT”
DUE TO FAILURE TO MAKE ANY PAYMENT UNDER THE FIRST LIEN CREDIT AGREEMENT OR AN
ACCELERATION UNDER THE FIRST LIEN CREDIT AGREEMENT); OR (Y) THERE SHALL OCCUR AN
“EVENT OF DEFAULT” DUE TO FAILURE TO MAKE ANY PAYMENT UNDER THE FIRST LIEN
CREDIT AGREEMENT OR AN ACCELERATION UNDER THE FIRST LIEN CREDIT AGREEMENT;

 

(G)   A PROCEEDING OR CASE SHALL BE COMMENCED, WITHOUT THE APPLICATION OR
CONSENT OF PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, IN ANY COURT OF
COMPETENT

 

92

--------------------------------------------------------------------------------


 

JURISDICTION, SEEKING (I) ITS REORGANIZATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS,
(II) THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR
THE LIKE OF PARENT, HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY OR OF ALL OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR (III) SIMILAR RELIEF IN RESPECT OF PARENT,
HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION OR ADJUSTMENT OF DEBTS,
AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED, OR AN ORDER, JUDGMENT OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED AND CONTINUE
UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 OR MORE DAYS; OR AN ORDER FOR RELIEF
AGAINST PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL BE ENTERED IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS;

 

(H)   PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL (I) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY
OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS, (IV) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR
COMPOSITION OR READJUSTMENT OF DEBTS, (V) FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN
AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OR TAKE ANY CORPORATE ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(I)    PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL ADMIT IN WRITING
ITS INABILITY TO, OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME
DUE;

 

(J)    A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY OF $28,750,000 OR
MORE IN THE AGGREGATE (EXCLUSIVE OF JUDGMENT AMOUNTS TO THE EXTENT COVERED BY
INSURANCE OR INDEMNIFICATION OF CREDITWORTHY THIRD PARTIES) SHALL BE RENDERED BY
ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION
AGAINST PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY AND THE SAME SHALL NOT
BE DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE), OR A STAY OF
EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 60 DAYS FROM THE DATE OF ENTRY
THEREOF, AND PARENT, HOLDINGS, THE BORROWER OR THE RELEVANT SUBSIDIARY SHALL
NOT, WITHIN SUCH PERIOD OF 60 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION
OF THE SAME SHALL HAVE BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION
THEREOF TO BE STAYED DURING SUCH APPEAL;

 

(K)   (I) AN ERISA EVENT SHALL HAVE OCCURRED, (II) A TRUSTEE SHALL BE APPOINTED
BY A UNITED STATES DISTRICT COURT TO ADMINISTER ANY PLAN; (III) THE PBGC SHALL
INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN OR PLANS, (IV) PARENT, HOLDINGS, THE
BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY THE
SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED OR WILL BE ASSESSED
WITHDRAWAL LIABILITY TO SUCH MULTIEMPLOYER PLAN AND SUCH ENTITY DOES NOT HAVE
REASONABLE GROUNDS FOR CONTESTING SUCH WITHDRAWAL LIABILITY OR IS NOT CONTESTING
SUCH WITHDRAWAL LIABILITY IN A TIMELY AND APPROPRIATE MANNER, OR (V) PARENT,
HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY ERISA

 

93

--------------------------------------------------------------------------------


 

AFFILIATE SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN’ AND IN
EACH CASE IN CLAUSES (I) THROUGH (V) ABOVE, SUCH EVENT OR CONDITION, TOGETHER
WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;

 

(L)    ANY ONE OR MORE OF THE FOLLOWING SHALL OCCUR AND BE CONTINUING:

 

(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES AND EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)), OTHER THAN THE
PERMITTED HOLDERS, IS OR BECOMES THE BENEFICIAL OWNER (AS DEFINED IN RULES 13D-3
AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE
“BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY SUCH PERSON HAS THE RIGHT TO
ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE
OF TIME), DIRECTLY OR INDIRECTLY, OF MORE THAN 35% OF THE VOTING STOCK OF PARENT
(FOR PURPOSES OF CALCULATING THE VOTING STOCK HELD BY A GROUP, THE VOTING STOCK
BENEFICIALLY OWNED BY A PERMITTED HOLDER SHALL BE EXCLUDED TO THE EXTENT SUCH
PERMITTED HOLDER IS PART OF SUCH GROUP);

 

(II)           DURING ANY PERIOD OF TWO CONSECUTIVE YEARS (COMMENCING
IMMEDIATELY FOLLOWING THE CLOSING DATE), INDIVIDUALS WHO AT THE BEGINNING OF
SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS OF PARENT (TOGETHER WITH ANY NEW
DIRECTORS WHOSE ELECTION BY SUCH BOARD OF DIRECTORS OR WHOSE NOMINATION FOR
ELECTION BY PARENT’S SHAREHOLDERS WAS APPROVED BY A VOTE OF A MAJORITY OF
PARENT’S DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE
BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF
PARENT’S DIRECTORS THEN IN OFFICE;

 

(III)          ANY CHANGE IN CONTROL WITH RESPECT TO PARENT (OR SIMILAR EVENT,
HOWEVER DENOMINATED) SHALL OCCUR UNDER AND AS DEFINED IN THE FIRST LIEN CREDIT
AGREEMENT, ANY INDENTURE OR OTHER AGREEMENT IN RESPECT OF INDEBTEDNESS IN AN
AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $28,750,000 (OTHER THAN THE FIRST LIEN
CREDIT DOCUMENTS) TO WHICH PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY; OR

 

(IV)          PARENT SHALL CEASE TO OWN DIRECTLY OR INDIRECTLY 100% OF THE
CAPITAL STOCK OF THE BORROWER;

 

(M)  (I) ANY SECURITY DOCUMENT, AFTER DELIVERY THEREOF PURSUANT TO SECTION 5.1
OR 6.6, SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS HEREOF OR
THEREOF) CEASE TO CREATE A VALID AND PERFECTED LIEN, WITH THE PRIORITY REQUIRED
BY THE SECURITY DOCUMENTS (OR OTHER SECURITY PURPORTED TO BE CREATED ON THE
APPLICABLE COLLATERAL) ON AND SECURITY INTEREST IN ANY MATERIAL PORTION OF THE
COLLATERAL PURPORTED TO BE COVERED THEREBY, SUBJECT TO PERMITTED LIENS, EXCEPT
TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM THE
FAILURE OF THE ADMINISTRATIVE AGENT TO MAINTAIN POSSESSION OF CERTIFICATES
ACTUALLY DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE SECURITY
DOCUMENTS AND EXCEPT AS TO COLLATERAL CONSISTING OF REAL PROPERTY TO THE EXTENT
THAT SUCH LOSSES ARE COVERED BY A LENDER’S TITLE INSURANCE POLICY AND SUCH
INSURER HAS NOT DISPUTED COVERAGE OR

 

94

--------------------------------------------------------------------------------


 

(II) THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ANY
LOAN PARTY SHALL SO ASSERT;

 

then, and in any such event, (A) upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the United
States Bankruptcy Code, automatically the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, then, any or all of the following actions may be taken: 
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall,
exercise any remedy with respect to the Collateral provided for in any Security
Document and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

 


SECTION 9.           THE AGENTS


 

9.1.          Appointment.  Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

9.2.          Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

9.3.          Exculpatory Provisions.  Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or

 

95

--------------------------------------------------------------------------------


 

received by the Agents under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4.          Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex, electronic
mail or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent.  The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been
taken.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5.          Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender, Parent, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent shall receive such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6.          Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or

 

96

--------------------------------------------------------------------------------


 

warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
Business, Property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7.          Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Parent, Holdings or the
Borrower and without limiting the obligation of Parent, Holdings or the Borrower
to do so), ratably according to the respective amounts of outstanding Loans held
by Lenders in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with the respective amounts of outstanding Loans held by
Lenders immediately prior to such date), for, and to save each Agent harmless
from and against, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct.  The
Administrative Agent shall have the right to deduct any amount owed to it by any
Lender under this Section from any payment made by it to such Lender hereunder. 
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.8.          Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan

 

97

--------------------------------------------------------------------------------


 

Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

9.9.          Successor Agents.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section 8(g), (h) or (i) with respect to Parent, Holdings or
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of
such Syndication Agent hereunder shall automatically be assumed by, and inure to
the benefit of, the Administrative Agent, without any further act by such
Syndication Agent, the Administrative Agent or any Lender.  After any retiring
Agent’s resignation as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.

 

9.10.        Authorization to Release Liens and Guarantees.  The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.16.

 

9.11.        Authorization to Enter into Intercreditor Agreement.  The Lenders
hereby authorize the Administrative Agent to enter into the Intercreditor
Agreement and acknowledge that they will be bound thereby.

 

9.12.        The Arranger, Syndication Agent and Documentation Agent.  Neither
the Arranger nor the Syndication Agent, nor the Documentation Agent, in its
capacity as such, shall have any duties or responsibilities, and none of them
shall incur any liability, under this Agreement and the other Loan Documents.

 

9.13.        Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender or Transferee because the appropriate form was

 

98

--------------------------------------------------------------------------------


 

not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 


SECTION 10.         MISCELLANEOUS


 

10.1.        Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (ii) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(A)  forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Commitment of any Lender, in each case without
the consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 5.1(v) and (w) or the
waiver of any Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender and it being further understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest);
provided that only the consent of the Required Lenders shall be necessary to
amend the default rate of interest set forth in Section 3.7(c) or to waive any
obligation of the Borrower to pay interest at such default rate;

 

(B)   amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, release all or substantially all of the Collateral,
release Parent as a Guarantor or release all or substantially all of the
aggregate value of the Guarantees of the Obligations, in each case without the
consent of all Lenders (in each case, except as permitted by any Loan Document);

 

99

--------------------------------------------------------------------------------


 

(C)   change the percentage specified in the definition of the Required Lenders
without the written consent of all Lenders;

 

(D)  amend, modify or waive any provision of Section 9, or any other provision
affecting any Agent or Arranger without the consent of such Agent or Arranger
directly affected thereby; and

 

(E)   amend, modify or waive any provision of Section 3.10 without the consent
of each Lender directly affected thereby.

 

Any such waiver and any such amendment, supplement or modification effected
pursuant to the foregoing shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, Parent, the Lenders, the Administrative Agent
and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

 

Notwithstanding anything to the contrary contained in this Section 10.1,
(a) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment is delivered in order
to cure any ambiguity or defect and such amendment is requested within 30 days
of the Closing Date, (b) in the event that the Borrower requests that this
Agreement be modified or amended in a manner that would require the unanimous
consent of all of the Lenders and such modification or amendment is agreed to by
the Required Lenders, then with the consent of the Borrower and the Required
Lenders, the Borrower and the Required Lenders shall be permitted to amend the
Agreement without the consent of the Non-Consenting Lenders to provide for
(i) the termination of the Commitment of each Non-Consenting Lender,
(ii) (A) the addition to this Agreement of one or more other financial
institutions (each of which shall be a Lender, an affiliate of a Lender or an
Approved Fund), and the making of additional Loans by such new financial
institutions or (B) the making of additional Loans by one or more of the
Required Lenders (with the written consent thereof), as the case may be, in each
case, as may be necessary to repay in full, at par, the outstanding Loans of the
Non-Consenting Lenders immediately before giving effect to such amendment and
(iii) such other modifications to this Agreement as may be appropriate to effect
the foregoing clauses (i), (ii) and (iii).

 

For the avoidance of doubt, subject to the terms of the First Lien Credit
Documents and the Intercreditor Agreement, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to each relevant Loan Document (x) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder

 

100

--------------------------------------------------------------------------------


 

and the accrued interest, fees and other amounts in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders; provided, however, that no such amendment shall permit the Additional
Extensions of Credit to share ratably with or with preference to the Loans in
the application of prepayments without the consent of the Required Lenders, and
no such amendment shall, without the consent of all Lenders, subordinate any of
the Loans, or any of the rights in the Collateral of any Lenders, to any such
Additional Extension of Credit.

 

10.2.        Notices.  Unless otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy or electronic mail pursuant to
procedures approved by the Administrative Agent), and shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic mail notice, when received, addressed (i) in the case of Parent,
Holdings, the Borrower and the Agents as set forth below, (ii) in the case of
the Lenders, as set forth in an administrative questionnaire delivered to the
Administrative Agent or on Schedule I to the Lender Addendum to which such
Lender is a party or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (iii) in the case of any party, to such other address as such
party may hereafter notify to the other parties hereto:

 

Parent or Holdings:

 

c/o Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention: Chief Financial Officer
Telecopy: 212-354-3089
Electronic Mail: jspeed@sftp.com
Telephone: 212-652-9384

 

 

 

with a copy to:

 

Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention: General Counsel
Telecopy: 212-354-3089
Electronic Mail: jcoughli@sftp.com
Telephone: 212-652-9380

 

 

 

The Borrower:

 

Six Flags Theme Parks Inc.
c/o Holdings, as set forth above

 

101

--------------------------------------------------------------------------------


 

 

 

 

with a copy to, with respect to Sections 3.12(e), 10.6(b)(ii) and 10.6(c)(ii):

 

Andrews Kurth LLP
450 Lexington Avenue
New York, New York 10017
Attention: Andrew Feiner
Telecopy: 212.813.8170
Electronic Mail: andyfeiner@andrewskurth.com
Telephone: 212.850.2883

 

 

 

The Administrative Agent or the Syndication Agent:

 

Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations

Attention:  Andrew Caditz
Telecopier:  (212) 428-1243 
Email and for delivery of final financial statements for posting:
gsd.link@gs.com

 

 

 

with a copy to:

 

Goldman Sachs Lending Partners LLC
200 West Street
New York, New York  10282-2198
Attention:  Elizabeth Fischer
Telecopier:  (212) 902-3000

 

provided that any notice, request or demand to or upon the any Agent or any
Lender shall not be effective until received.  The attorneys for any party may,
but shall not be required to, give any notice on behalf of their respective
client.

 

10.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5.        Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arranger for all their reasonable and
documented out-of-pocket

 

102

--------------------------------------------------------------------------------


 

costs and expenses incurred in connection with the syndication of the Facility
(including the charges of Intralinks but excluding fees payable to syndicate
members) and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of one primary counsel to the Administrative Agent (and, if
necessary, one local counsel in each relevant jurisdiction (which, for the
avoidance of doubt, may include each jurisdiction where a Mortgaged Property is
located and, without duplication, each other jurisdiction where a Guarantor is
organized)), (b) to pay or reimburse each Lender and the Agents for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents (including in connection with any workout, restructuring or
negotiations in respect thereof), including, without limitation, the fees and
disbursements of counsel to the Lenders and the Agents, (c) to pay, indemnify,
or reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of Parent or any of its Subsidiaries or any of the Properties and the
fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
of any director, officer, or employee of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, Parent agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries so to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this
Section shall be payable not later than 30 days after written demand therefor. 
Statements for amounts payable by the Borrower pursuant to this Section shall be
submitted to the attention of the Chief Financial Officer (Telephone
No. 212-652-9384) (Fax No. 212-354-3089), at the address of the Borrower set
forth in Section 10.2, or to

 

103

--------------------------------------------------------------------------------


 

such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.

 

10.6.        Successors and Assigns; Participations and Assignments


 


(A)   THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) NO BORROWER MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT
SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS
SECTION.


 


(B)   (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

 

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an affiliate of a Lender, an Approved Fund
(as defined below) or (y) if an Event of Default has occurred and is continuing
or if the principal amount of Loans being assigned to an Assignee is in an
aggregate amount of less than $10,000,000, any other Person (other than a
natural person); and

 

(B)   the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an affiliate of a Lender or an Approved Fund.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)   (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (payable among the Lenders party to the Assignment
and Acceptance), which shall be paid once in connection with simultaneous
assignments for a Lender and its affiliates and Approved Funds (provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment) and
(2) the assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent;

 

104

--------------------------------------------------------------------------------


 

(C)   the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(D)  the Assignee shall not be a Loan Party; provided that the Borrower may be
an Assignee in connection with an Auction.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTIONS 3.11, 3.12, 3.13 AND 10.5).  AN ASSIGNEE SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.12 UNLESS SUCH ASSIGNEE COMPLIES WITH SECTION 3.12(E). 
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 10.6 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE
LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”) AND SHALL MAKE SUCH REGISTER AVAILABLE FOR INSPECTION BY THE
BORROWER FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY ANY LENDER FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER,
MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT
AND THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST
IN THE LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT
REGISTER”). THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE

 

105

--------------------------------------------------------------------------------


 

CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION
FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)   (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE SECOND SENTENCE OF SECTION 10.1 AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.11, 3.12 AND 3.13 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 10.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL BE
SUBJECT TO SECTION 10.7(A) AS THOUGH IT WERE A LENDER.


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 3.11 OR 3.12 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S WRITTEN CONSENT.  ANY PARTICIPANT THAT IS A NON-U.S. LENDER SHALL NOT
BE ENTITLED TO THE BENEFITS OF SECTION 3.12 UNLESS SUCH PARTICIPANT COMPLIES
WITH SECTION 3.12(E).

 


(D)   ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK OR OTHER PERSON, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.

 

106

--------------------------------------------------------------------------------


 


(E)   THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


(F)    IF THE BORROWER WISHES TO REPLACE THE LOANS WITH ONES HAVING DIFFERENT
TERMS, IT SHALL HAVE THE OPTION, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT
AND SUBJECT TO AT LEAST THREE BUSINESS DAYS’ ADVANCE NOTICE TO THE LENDERS,
INSTEAD OF PREPAYING THE LOANS, TO (I) REQUIRE THE LENDERS TO ASSIGN SUCH LOANS
TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SECTION 10.1.  PURSUANT TO ANY SUCH ASSIGNMENT, ALL LOANS SHALL
BE PURCHASED AT PAR (ALLOCATED AMONG THE LENDERS IN THE SAME MANNER AS WOULD BE
REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID PLUS PAYMENT OF ANY ACCRUED
INTEREST AND FEES THEREON AND ANY AMOUNTS OWING PURSUANT TO SECTIONS 3.10(B) AND
3.13).  BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS SHALL AUTOMATICALLY BE
DEEMED TO HAVE ASSIGNED THE LOANS PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, AND
ACCORDINGLY NO OTHER ACTION BY SUCH LENDERS SHALL BE REQUIRED IN CONNECTION
THEREWITH.  THE PROVISIONS OF THIS PARAGRAPH ARE INTENDED TO FACILITATE THE
MAINTENANCE OF THE PERFECTION AND PRIORITY OF EXISTING SECURITY INTERESTS IN THE
COLLATERAL DURING ANY SUCH REPLACEMENT.


 

10.7.        Adjustments; Set-off.  (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender
shall at any time receive any payment of all or part of the Obligations owing to
it, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(g), (h) or (i), or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender (each benefited Lender
referred to above, a “Benefited Lender”) shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such Collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such
Collateral, or the proceeds thereof, ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment, benefits or proceeds
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO PARENT, HOLDINGS OR
THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY PARENT, HOLDINGS AND THE
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE
AND PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), TO SET OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF PARENT, HOLDINGS OR THE
BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY PARENT AND
THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH
LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SETOFF AND APPLICATION.

 

107

--------------------------------------------------------------------------------


 

10.8.        U.S.A. Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lenders to identify the Borrower in accordance with the
U.S.A. Patriot Act.

 

10.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with Holdings and the
Administrative Agent.

 

10.10.      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.11.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Arranger, any Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.13.      Submission To Jurisdiction; Waivers.  Each of the Agents, the
Lenders, Parent, Holdings and the Borrower hereby irrevocably and
unconditionally:

 

(A)   ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK (OTHER THAN WITH RESPECT TO ACTIONS BY THE ADMINISTRATIVE AGENT
IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY LAWS OTHER THAN
THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO);

 

(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

108

--------------------------------------------------------------------------------


 

(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO PARENT OR HOLDINGS, AS
THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO;

 

(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

(E)   WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

10.14.      Acknowledgments.  Each of Parent, Holdings and the Borrower hereby
acknowledges that:

 

(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(B)   NEITHER THE ARRANGER, ANY AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO PARENT, HOLDINGS OR THE BORROWER ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE ARRANGER, THE AGENTS AND THE LENDERS, ON ONE HAND, AND
PARENT, HOLDINGS AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

(C)   NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
ARRANGER, THE AGENTS AND THE LENDERS OR AMONG PARENT, HOLDINGS, THE BORROWER AND
THE LENDERS.

 

10.15.      Confidentiality.  Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arranger, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that

 

109

--------------------------------------------------------------------------------


 

requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

10.16.      Release of Collateral and Guarantee Obligations.

 

(A)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER
LOAN DOCUMENT, UPON REQUEST OF PARENT OR THE BORROWER IN CONNECTION WITH ANY
DISPOSITION OF PROPERTY PERMITTED BY THE LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER) TAKE SUCH
ACTIONS AS SHALL BE REQUIRED TO RELEASE OR SUBORDINATE ITS SECURITY INTEREST IN
ANY COLLATERAL BEING DISPOSED OF IN SUCH DISPOSITION, AND TO RELEASE OR
SUBORDINATE ANY GUARANTEE OBLIGATIONS (OR EXECUTE A SUBORDINATION,
NON-DISTURBANCE OR ATTORNMENT AGREEMENT) UNDER ANY LOAN DOCUMENT OF ANY PERSON
BEING DISPOSED OF IN SUCH DISPOSITION, TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF SUCH DISPOSITION IN ACCORDANCE WITH THE LOAN DOCUMENTS.

 

(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ANY OTHER
LOAN DOCUMENT, WHEN ALL OBLIGATIONS HAVE BEEN PAID IN FULL, UPON REQUEST OF
PARENT, THE ADMINISTRATIVE AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT
OF, ANY LENDER) TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO RELEASE ITS SECURITY
INTEREST IN ALL COLLATERAL, AND TO RELEASE ALL GUARANTEE OBLIGATIONS UNDER ANY
LOAN DOCUMENT.  ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL BE DEEMED
SUBJECT TO THE PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE REINSTATED IF
AFTER SUCH RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF  THE OBLIGATIONS
GUARANTEED THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED
UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF
THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE

 

110

--------------------------------------------------------------------------------


 

BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

 

10.17.      Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Parent, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of Parent and the Borrower shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by Parent, Holdings, the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board, the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

10.18.      Delivery of Lender Addenda. Each initial Lender shall become a party
to this Agreement by delivering to the Administrative Agent a Lender Addendum
duly executed by such Lender, the Borrower and the Administrative Agent.

 

10.19.      WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.20.      Intercreditor Agreement.  In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[Remainder of the page intentionally left blank.]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SIX FLAGS ENTERTAINMENT
CORPORATION

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

SIX FLAGS THEME PARKS INC.,

 

  as Borrower

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS
LLC, as Administrative Agent and Lender

 

 

 

 

By:

/s/

 

 

   Authorized Signatory

 

--------------------------------------------------------------------------------